--------------------------------------------------------------------------------


Exhibit 10.3
 
 
 
 
 
 
 

 
 
 
 
 
 
 
 
 
AMENDED AND RESTATED CREDIT AGREEMENT


Dated as of May 9, 2014


among


CAL DIVE INTERNATIONAL, INC.
as Borrower,


EACH LENDER FROM TIME TO TIME PARTY HERETO


and


ABC FUNDING, LLC,


as Administrative Agent







--------------------------------------------------------------------------------



TABLE OF CONTENTS
 

  Page
Article I Definitions and Accounting Terms
1
 
Section 1.01
Defined Terms
1
 
Section 1.02
Other Interpretive Provisions
27
 
Section 1.03
Accounting Terms
28
 
Section 1.04
Rounding
29
 
Section 1.05
Times of Day
29
Article II The Commitments and Credit Extensions
29
 
Section 2.01
Loans
29
 
Section 2.02
Borrowings, Conversions and Continuations of Loans
29
 
Section 2.03
Optional Prepayments
30
 
Section 2.04
Mandatory Prepayments
31
 
Section 2.05
Repayment of Loans
32
 
Section 2.06
Interest
32
 
Section 2.07
Fees
32
 
Section 2.08
Computation of Interest and Fees
33
 
Section 2.09
Evidence of Debt
33
 
Section 2.10
Payments Generally; Administrative Agent's Clawback
33
 
Section 2.11
Sharing of Payments by Lenders
35
 
Section 2.12
Defaulting Lenders
36
Article III Taxes, Yield Protection and Illegality
37
 
Section 3.01
Taxes
37
 
Section 3.02
Illegality
40
 
Section 3.03
Inability to Determine Rates
41
 
Section 3.04
Increased Costs
42
 
Section 3.05
Compensation for Losses
43
 
Section 3.06
Mitigation Obligations; Replacement of Lenders
44
 
Section 3.07
Survival
45
Article IV Conditions Precedent to Credit Extensions
45
 
Section 4.01
Conditions of Initial Credit Extension
45
 
Section 4.02
Conditions to all Credit Extensions
48
Article V Representations and Warranties
49
 
Section 5.01
Existence, Qualification and Power
49
 
Section 5.02
Authorization; No Contravention
49
 
Section 5.03
Governmental Authorization; Other Consents
49
 
Section 5.04
Binding Effect
50
 
Section 5.05
Financial Statements; No Material Adverse Effect; No Internal Control Event
50
 
Section 5.06
Litigation
51
 
Section 5.07
No Default
51
 
Section 5.08
Ownership of Property; Liens
51
 
Section 5.09
Environmental Compliance
51
 
Section 5.10
Insurance
51
 
Section 5.11
Taxes
52
 
Section 5.12
ERISA Compliance
52
 
Section 5.13
Subsidiaries; Equity Interests
53
 
Section 5.14
Margin Regulations; Investment Company Act
53
 
Section 5.15
Disclosure
53
 
Section 5.16
Compliance with Laws
54
 
Section 5.17
Taxpayer Identification Number
54
 
Section 5.18
Intellectual Property; Licenses, Etc.
54
 
Section 5.19
Intentionally Left Blank
54
 
Section 5.20
Solvency
54
 
Section 5.21
Off-Balance Sheet Liabilities
54
 
Section 5.22
Casualty, Etc.
54
 
Section 5.23
OFAC; Foreign Corrupt Practices Act.
54
 
Section 5.24
First Lien Obligations.
55
Article VI Affirmative Covenants
55
 
Section 6.01
Financial Statements
55
 
Section 6.02
Certificates; Other Information
57
 
Section 6.03
Notices
59
 
Section 6.04
Payment of Obligations
60
 
Section 6.05
Preservation of Existence, Etc.
60
 
Section 6.06
Maintenance of Properties
60
 
Section 6.07
Maintenance of Insurance
60
 
Section 6.08
Compliance with Laws
61
 
Section 6.09
Books and Records
61
 
Section 6.10
Inspection Rights
61
 
Section 6.11
Use of Proceeds
61
 
Section 6.12
Material Contracts
61
 
Section 6.13
Collateral; etc.
62
 
Section 6.14
Governmental Authorizations
64
 
Section 6.15
Compliance with Environmental Laws
64
 
Section 6.16
Further Assurances
64
 
Section 6.17
Reduction of Revolving Commitments
64
 
Section 6.18
Anti-Corruption and Anti-Terrorism
65
 
Section 6.19
Post-Closing Obligations..
65
Article VII Negative Covenants
67
 
Section 7.01
Liens
67
 
Section 7.02
Investments
69
 
Section 7.03
Indebtedness
71
 
Section 7.04
Fundamental Changes
75
 
Section 7.05
Dispositions
75
 
Section 7.06
Restricted Payments
77
 
Section 7.07
Change in Nature of Business
78
 
Section 7.08
Transactions with Affiliates
78
 
Section 7.09
Burdensome Agreements
78
 
Section 7.10
Use of Proceeds
79
 
Section 7.11
Financial Covenants.
79
 
Section 7.12
Capital Expenditures
79
 
Section 7.13
Amendment of Organizational Documents, Material Contracts or First Lien Loan
Documents
80
 
Section 7.14
Accounting Changes
80
 
Section 7.15
Prepayments, Etc. of Indebtedness
80
 
Section 7.16
Partnerships, Etc
81
 
Section 7.17
Off-Balance Sheet Liabilities
81
 
Section 7.18
Sanctions
81
 
Section 7.19
Additional Liens
81
 
Section 7.20
Revolving Borrowing.
81
Article VIII Events of Default and Remedies
81
 
Section 8.01
Events of Default
81
 
Section 8.02
Remedies Upon Event of Default
84
 
Section 8.03
Application of Funds
84
 
Section 8.04
Certain Events of Default
85
Article IX Administrative Agent
85
 
Section 9.01
Appointment and Authority
85
 
Section 9.02
Rights as a Lender
86
 
Section 9.03
Exculpatory Provisions
86
 
Section 9.04
Reliance by Administrative Agent
87
 
Section 9.05
Delegation of Duties
87
 
Section 9.06
Resignation of Administrative Agent
87
 
Section 9.07
Non-Reliance on Administrative Agent and Other Lenders
88
 
Section 9.08
Administrative Agent May File Proofs of Claim
88
 
Section 9.09
Collateral and Guaranty Matters
89
Article X Miscellaneous
90
 
Section 10.01
Amendments, Etc.
90
 
Section 10.02
Notices; Effectiveness; Electronic Communication
91
 
Section 10.03
No Waiver; Cumulative Remedies
93
 
Section 10.04
Expenses; Indemnity; Damage Waiver
93
 
Section 10.05
Payments Set Aside
95
 
Section 10.06
Successors and Assigns
96
 
Section 10.07
Treatment of Certain Information; Confidentiality
101
 
Section 10.08
Right of Setoff
102
 
Section 10.09
Interest Rate Limitation
102
 
Section 10.10
Counterparts; Integration; Effectiveness
103
 
Section 10.11
Survival of Representations and Warranties
103
 
Section 10.12
Severability
103
 
Section 10.13
Replacement of Lenders
103
 
Section 10.14
Governing Law; Jurisdiction; Etc.
104
 
Section 10.15
Waiver of Jury Trial
105
 
Section 10.16
No Advisory or Fiduciary Responsibility
105
 
Section 10.17
Collateral and Guaranty Matters
106
 
Section 10.18
USA PATRIOT Act Notice
107
 
Section 10.19
Intercreditor Agreement
107
 
Section 10.20
ENTIRE AGREEMENT
107

--------------------------------------------------------------------------------


 
 
SCHEDULES
 
2.01
Commitments and Applicable Percentages
 
4.01
Liens
 
5.11
Taxes
 
5.13
Subsidiaries and Other Equity Investments
 
7.01
Existing Liens
 
7.02
Existing Investments
 
7.03
Existing Indebtedness
 
7.08
Existing Agreements
 
10.02
Administrative Agent's Office; Certain Addresses for Notices
 
 
 
EXHIBITS
 
Form of
 
A
Loan Notice
 
B
Note
 
C
Assignment and Assumption
 
D
Compliance Certificate





--------------------------------------------------------------------------------


 




AMENDED AND RESTATED CREDIT AGREEMENT
This AMENDED AND RESTATED CREDIT AGREEMENT ("Agreement") is entered into as of
May 9, 2014, among CAL DIVE INTERNATIONAL, INC., a Delaware corporation (the
"Borrower"), each lender from time to time party hereto (collectively, the
"Lenders" and individually, a "Lender"), and ABC FUNDING, LLC, a Delaware
limited liability company, as Administrative Agent.
WHEREAS, the Borrower, the other borrowers party thereto, the lenders party
thereto and the Administrative Agent entered into that Certain Agreement, dated
as of June 27, 2013 (as the same has been amended, supplemented and otherwise
modified prior to the date hereof, the "Existing Credit Agreement"), pursuant to
which Administrative Agent and certain lenders party thereto made certain loans
and other financial accommodations to the Borrower and other borrowers party
thereto, on the terms and conditions set forth therein.
WHEREAS, the Borrower has requested the Administrative Agent and the Lenders
party hereto amend and restate the Existing Credit Agreement to provide a term
loan facility, and the Administrative Agent and Lenders are willing to do so on
the terms and conditions set forth herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto agree that the Existing Credit Agreement is hereby amended and
restated in its entirety, without constituting a novation, as follows:
Article I
Definitions and Accounting Terms
Section 1.01                                        Defined Terms.  As used in
this Agreement, the following terms shall have the meanings set forth below:
"Acquisition" means the acquisition, directly or indirectly, by any Person of
(a) a majority of the Equity Interests of another Person, (b) all or
substantially all of the assets of another Person or (c) all or substantially
all of a line of business or division of another Person, in each case
(i) whether or not involving a merger or a consolidation with such other Person
and (ii) whether in one transaction or a series of related transactions.
"Acquisition Consideration" means the consideration paid or incurred by the
Borrower or any of its Subsidiaries for an Acquisition, including the sum of
(without duplication) (a) the fair market value of any cash, assets, Equity
Interests or services given, plus (b) the amount of any Indebtedness assumed,
incurred or guaranteed (to the extent not otherwise included) plus (c) the
amount of transaction related contractual payments such as amounts payable under
noncompete, consulting, and similar agreements, in each case, paid or incurred
in connection with such Acquisition by the Borrower or any of its Subsidiaries.
"Administrative Agent" means ABC Funding, LLC, a Delaware limited liability
company, in its capacity as administrative agent under any of the Loan
Documents, or any successor administrative agent.
"Administrative Agent's Office" means the Administrative Agent's address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.
"Administrative Questionnaire" means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
"Affiliate" means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
"Aggregate Commitments" means the Commitments of all the Lenders.
"Agreement" means this Credit Agreement.
"Anti-Corruption Laws" means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower and its affiliated companies concerning
or relating to bribery or corruption.
"Anti-Terrorism Laws" means any requirement of Law relating to money laundering
or financing terrorism, including Executive Order No. 13224 (effective September
24, 2001), the USA PATRIOT Act, the Currency and Foreign Transactions Reporting
Act (also known as the "Bank Secrecy Act of 1970", 31 U.S.C. §§ 5311-5330 and 12
U.S.C. §§ 1818(s), 1820(b) and 1951-1959), the Trading with the Enemy Act of
1917 (50 U.S.C. §1 et seq.) and the statutes, executive orders, and regulations
administered by OFAC (each as from time to time in effect) and any similar laws
relating to terrorism.
"Applicable Margin" means, from time to time, the following percentages per
annum, based, in the case of Tranche A Term Loans and Tranche B Term Loans
Loans, upon the Consolidated Applicable Margin Leverage Ratio as set forth
below:
Pricing Level
Consolidated Applicable Margin Leverage Ratio
Eurodollar Rate Loans that are Tranche A Term Loans
Base Rate Loans that are Tranche A Term Loans
Eurodollar Rate Loans that are Tranche B Term Loans
Base Rate Loans that are Tranche B Term Loans
1
Less than 3.00x
6.75%
5.75%
11.75%
10.75%
2
Greater than or equal to 3.00x but less than 3.50x
7.00%
6.00%
12.00%
11.00%
3
Greater than or equal to 3.50x but less than 4.00x
7.25%
6.25%
12.25%
11.25%
4
Greater than or equal to 4.00x but less than 5.00x
7.75%
6.75%
12.75%
11.75%
5
Greater than or equal to 5.00x
8.00%
7.00%
13.00%
12.00%

From the Closing Date through the delivery of the Compliance Certificate
pursuant to Section 6.02(a) with respect to the financial statements delivered
pursuant to Section 6.01(b) for the fiscal quarter ending June 30, 2014, the
Applicable Margin for Loans shall be determined based upon Pricing Level 1.
Thereafter, any increase or decrease in the Applicable Margin for Loans
resulting from a change in the Consolidated Applicable Margin Leverage Ratio
shall become effective as of the first Business Day immediately following the
date a Compliance Certificate indicating such change is delivered pursuant to
Section 6.02(a); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then Pricing Level 5 shall
apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered until such Compliance
Certificate is delivered to the Administrative Agent.
"Applicable Percentage" means in respect of the Term Facility, with respect to
any Lender at any time, the percentage (carried out to the ninth decimal place)
of each of the Tranche A Term Loans and Tranche B Term Loans represented by (i)
on or prior to the Closing Date, such Lender's Tranche A Term Loan Commitment or
Tranche B Term Loan Commitment, as applicable, at such time and (ii) thereafter,
the principal amount of such Lender's Tranche A Term Loans or Tranche B Term
Loans, as applicable, at such time.  The initial Applicable Percentage of each
Lender in respect of the Term Facility is set forth opposite the name of such
Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to which
such Lender becomes a party hereto, as applicable.
"Approved Fund" means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
"Asset Disposition" means any Disposition of property or series of related
Dispositions of property other than pursuant to Sections 7.05(b)–(d), (g), (i),
(l), (m) (except to the extent of any cash or Cash Equivalent portion of
consideration received), (n)(i) and (o).
"Assignee Group" means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
"Assignment and Assumption" means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit C or any other form approved by the
Administrative Agent.
"Attributable Indebtedness" means, on any date, in respect of any capital lease
of any Person, the capitalized amount thereof that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP.
"Bank of America" means Bank of America, N.A. and its successors.
"Base Rate" means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
"prime rate", and (c) the Eurodollar Rate plus 1.00%.  Any change in such prime
rate announced by Bank of America shall take effect at the opening of business
on the day specified in the public announcement of such change.
"Base Rate Loan" means a Loan that bears interest based on the Base Rate.
"Borrower" has the meaning specified in the introductory paragraph hereto.
"Borrowing" means a borrowing consisting of simultaneous Term Loans to the
Borrower pursuant to Section 2.01(a).
"Business Day" means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent's Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.
"Capital Expenditures" means any expenditure by the Borrower or any Subsidiary
for an asset which will be used in a year or years subsequent to the year in
which the expenditure is made and which asset is properly classifiable in
relevant financial statements of such Person as property, equipment or
improvements, fixed assets, or a similar type of capital asset in accordance
with GAAP, including Maintenance Capital Expenditures (but excluding any such
asset acquired, constructed, improved, enlarged, developed, re-constructed or
repaired with proceeds from a Recovery Event or Asset Disposition in accordance
with the terms hereof, to the extent of such proceeds).
"Cash Equivalents" means (a) Dollars; (b) obligations issued or directly and
fully guaranteed or insured by the United States government or any agency or
instrumentality thereof or any state or municipalities having maturities of not
more than one year after the date of acquisition or up to $5,000,000 with
maturities up to five (5) years after the date of the acquisition;
(c) certificates of deposit and LIBOR time deposits with maturities of one year
or less from the date of acquisition, bankers' acceptances with maturities not
exceeding one year from the date of acquisition and overnight bank deposits, in
each case with any Lender or any Affiliate of a Lender, or if other than a
Lender or an Affiliate of a Lender, any domestic commercial bank or U.S. branch
of a foreign commercial bank having capital and surplus in excess of
$500,000,000; (d) repurchase obligations with a term of not more than 30 days
for underlying securities of the types described in clauses (b) and (c) above
entered into with any Person meeting the qualifications specified in said
clause (c); (e) commercial paper having the highest rating obtainable from
Moody's or S&P and in each case maturing within 270 days after the date of
acquisition or a fund which purchases such commercial paper; and (f) mutual
funds that purchase the types of investments referred to in (a) through (e)
above.
"Cayman Pledge Agreement" means the Second Lien Charge Over Shares with respect
to 66% of the outstanding Equity Interests in Cal Dive Offshore International,
Ltd. made by Cal Dive Offshore Contractors, Inc. in favor of the Administrative
Agent for the benefit of the Secured Parties.
"Change in Law" means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority,
provided, that notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, or directives thereunder or issued in connection therewith
and (y) all requests, rules, guidelines or directives promulgated by the Bank
for International settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a "Change in Law", regardless of the date enacted, adopted or issued.
"Change of Control" means an event or series of events by which:
(a)            any "person" or "group" (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, but excluding any employee
benefit plan of such person or its Subsidiaries, and any Person acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the "beneficial owner" (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have "beneficial ownership" of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time)(such right, an "option right")), directly or
indirectly, of 30% or more of the equity securities of Borrower entitled to vote
for members of the board of directors or equivalent governing body of Borrower
on a fully-diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right);
(b)            during any period of 12 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of Borrower
cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or
(c) a sale of all or substantially all of the Borrower's assets.
"Closing Date" means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.
"Code" means the Internal Revenue Code of 1986, as amended.
"Collateral" has the meaning specified in the Security Documents.
"Commitment" means, as to each Lender, its obligation to make a Tranche A Term
Loan or a Tranche B Term Loan to the Borrower pursuant to Section 2.01(a) in a
principal amount not to exceed the amount set forth opposite such Lender's name
on Schedule 2.01 under the caption "Tranche A Term Loan Commitment" or "Tranche
B Term Loan Commitment" or opposite such caption in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.  As of the Closing Date, the aggregate amount of the Commitments is
$100,000,000.
"Compliance Certificate" means a certificate substantially in the form of
Exhibit D.
"Consolidated Applicable Margin Leverage Ratio" means, as of any date of
determination, the ratio of (a) Consolidated Funded Indebtedness to
(b) Consolidated EBITDA for the period of the four fiscal quarters ending on
such date.
"Consolidated EBITDA" means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income: (i) Consolidated Interest Charges for such period,
together with any non-cash interest for such period in respect of convertible or
exchangeable debt securities prior to conversion to or exchange for Equity
Interests in the applicable Person, (ii) the provision for Federal, state, local
and foreign income taxes (and similar taxes to the extent based on income or
profits) payable by the Borrower and its Subsidiaries for such period,
(iii) depreciation and amortization expense, (iv) extraordinary or non-recurring
charges or losses (including without limitation the cumulative effect of changes
in GAAP and impairment charges related to long-lived assets) (whether cash or
non-cash) of the Borrower and its Subsidiaries, (v) non-capitalized transaction
costs for the Transaction and the issuance of any Qualified Convertible
Indebtedness and Refinanced Qualified Convertible Indebtedness, (vi) stock-based
compensation expenses of the Borrower and its Subsidiaries for such period which
do not represent a cash item in such period or any future period, and (vii)
severance costs incurred by the Borrower or its Subsidiaries in an aggregate
amount not to exceed $2,000,000 for any period, and minus (b)  to the extent
included in calculating such Consolidated Net Income, all extraordinary or
non-recurring items (whether cash or non-cash) increasing Consolidated Net
Income for such period; provided, however, that for purposes of calculating the
foregoing, (x) gains or losses from the Disposition of any assets will be
considered non-recurring items and (y) except as specifically provided below,
the net income for such period of any Person that is not a Subsidiary of the
Borrower, including any such Person that is accounted for by the equity method
of accounting, shall be included in Consolidated Net Income only to the extent
of the amount of dividends or distributions or other payments paid in cash (or
to the extent converted into cash during the applicable period) to the Borrower
or a Subsidiary thereof in respect of such period, in each case, without
duplication of amounts included pursuant to the following sentence; and
provided, further, that for purposes of calculating the foregoing, the net
income for such period of any Person that is not a Wholly Owned Subsidiary of
the Borrower (and that is not subject to the preceding proviso) shall be
included in Consolidated Net Income, and the items listed in clauses (a) and (b)
shall be added or subtracted, as applicable, to Consolidated Net Income only in
an amount equal to a percentage of such Consolidated Net Income or item equal to
the percentage of the outstanding Equity Interests of such Person owned
(directly or indirectly) by the Borrower.  Notwithstanding the foregoing for any
period, the net income of any Person that is not a Wholly-Owned Subsidiary of
the Borrower may be included in the calculation of Consolidated Net Income, to
the extent such Net Income was not paid in cash to the Borrower or a Subsidiary
thereof, in an aggregate amount not to exceed the lesser of (a) 10% of
Consolidated EBITDA for such period and (b) $12,000,000.  Consolidated EBITDA
shall be calculated on a pro forma basis (as certified by the Borrower to the
Administrative Agent and as reasonably approved by the Administrative Agent)
assuming that (without duplication) all Acquisitions and other asset
acquisitions, mergers and consolidations made and (without duplication) all
Dispositions completed, and any Indebtedness incurred or repaid in connection
therewith, during the four consecutive fiscal quarters then most recently ended
have been made or incurred or repaid on the first day of such period (but
without any adjustment for projected cost savings or other synergies); provided,
that with respect to the calculation of any such pro forma adjustment relating
to the Disposition of the Vessels Subject to Sale, such pro forma adjustment
shall be in an amount reasonably satisfactory to the Administrative Agent based
on calculations provided by the Borrower.
"Consolidated Fixed Charge Coverage Ratio", for any period, shall mean the ratio
of (a)(i) Consolidated EBITDA for such period minus (ii) Maintenance Capital
Expenditures for such period minus (iii) cash Taxes paid by the Borrower and its
Subsidiaries during such period to (b) (i) the aggregate principal amount of all
scheduled principal payments or redemptions or similar acquisitions for value of
outstanding debt for borrowed money of or by the Borrower and its Subsidiaries
for such period (excluding the redemption of the "Term Loans" under the First
Lien Credit Agreement with the Net Cash Proceeds from the issuance of the
Indebtedness incurred hereunder) plus (ii) all scheduled interest payments of
the Borrower and its Subsidiaries for such period.  For purposes of determining
"Maintenance Capital Expenditures" for calculation of the Consolidated Fixed
Charge Coverage Ratio, the Net Cash Proceeds received by the Borrower and its
Subsidiaries during such period from Dispositions of any capital asset that is
not a Mortgaged Vessel (other than the Disposition of the Vessels Subject to
Sale) shall reduce such calculation.
"Consolidated Funded Indebtedness" means, as of any date of determination, for
the Borrower and its Subsidiaries on a consolidated basis, without duplication,
the sum of (a) the outstanding principal amount of all obligations, whether
current or long-term, for borrowed money (including Obligations of such type
hereunder) and all obligations evidenced by bonds, debentures, notes, loan
agreements or other similar instruments, (b) the outstanding principal amount of
all purchase money Indebtedness, (c) all direct reimbursement obligations owing
under letters of credit (including standby and commercial), bankers'
acceptances, bank guaranties, surety bonds and similar instruments, (d) all
outstanding obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business),
(e) outstanding Attributable Indebtedness in respect of capital leases,
(f) without duplication, all Guarantees (but only to the extent required to be
recorded as a liability on the consolidated financial statements of the Borrower
pursuant to GAAP) with respect to outstanding Indebtedness of the types
specified in clauses (a) through (e) above of Persons other than the Borrower or
any Subsidiary, and (g) all outstanding Indebtedness of the types referred to in
clauses (a) through (f) above of any partnership or joint venture (other than a
joint venture that is itself a corporation or limited liability company) in
which the Borrower or a Subsidiary is a general partner or joint venturer,
except to the extent such Indebtedness is expressly made non-recourse to the
Borrower or such Subsidiary. For purposes of determining "Consolidated Funded
Indebtedness", the outstanding principal amount of any Qualified Convertible
Indebtedness, Refinanced Qualified Convertible Indebtedness and Indebtedness
incurred hereunder on such date shall be excluded from such determination.  For
purposes of determining "Consolidated Funded Indebtedness" for calculation of
the Consolidated Secured Leverage Ratio for purposes of determining compliance
with Section 7.11(c), but not for any other purpose for which such ratio is used
in this Agreement, the outstanding principal amount of any indebtedness incurred
under Section 7.03(f) and Section 7.03(q) as of such date shall be excluded from
such determination.
"Consolidated Interest Charges" means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses of the Borrower and
its Subsidiaries in connection with borrowed money (including capitalized
interest and including cash interest payable on, but not non-cash interest in
respect of, convertible or exchangeable debt securities prior to conversion to
or exchange for Equity Interests in the applicable Person) or in connection with
the deferred purchase price of assets, in each case to the extent treated as
interest in accordance with GAAP, and (b)  the portion of rent expense of the
Borrower and its Subsidiaries with respect to such period under capital leases
that is treated as interest in accordance with GAAP.
"Consolidated Net Income" means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the net income (or loss) of the Borrower
and its Subsidiaries for that period, calculated in accordance with GAAP.
"Consolidated Secured Leverage Ratio" means, as of any date of determination,
the ratio of (a) the sum of (i) Consolidated Funded Indebtedness, (ii)
Indebtedness under the Loan Documents and (iii) any other Indebtedness of the
Borrower and its Subsidiaries on a consolidated basis that is secured by a Lien
as of such date to (b) Consolidated EBITDA for the period of the four fiscal
quarters ending on such date.  For the avoidance of doubt, Indebtedness incurred
pursuant to Section 7.03(q) shall not be included in clause (a) above.
"Contractual Obligation" means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
"Control" means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
"Controlling" and "Controlled" have meanings correlative thereto.
"Control Agreement" means a deposit account, securities account or commodities
account control agreement by and among the applicable Loan Party, the First Lien
Agent, the Administrative Agent and the depository, securities intermediary or
commodities intermediary, as applicable, each in form and substance satisfactory
to the Administrative Agent in its sole discretion and in each event providing
to Administrative Agent "control" of such deposit account, securities or
commodities account within the meaning of Articles 8 and 9 of the UCC.
"Credit Extension" means a Borrowing.
"Debtor Relief Laws" means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
"Default" means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
"Default Rate" means, when used with respect to Obligations, an interest rate
equal to (i) the Base Rate plus (ii) the Applicable Margin, if any, applicable
to Base Rate Loans plus (iii) 2% per annum; provided, however, that with respect
to a Eurodollar Rate Loan, the Default Rate shall be an interest rate equal to
the interest rate (including any Applicable Margin) otherwise applicable to such
Loan plus 2% per annum; provided, further, however, that with respect to
Obligations that do not bear an interest rate, the "Default Rate" shall equal an
amount equal to 2% per annum.
"Defaulting Lender" means, subject to Section 2.12(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder,  including in respect of its Loans, within three
Business Days of the date required to be funded by it hereunder, (b) has
notified the Borrower, the Administrative Agent or any Lender that it does not
intend to comply with its funding obligations or has made a public statement to
that effect with respect to its funding obligations hereunder or under other
agreements in which it commits to extend credit, (c) has failed, within three
Business Days after request by the Administrative Agent, to confirm in a manner
satisfactory to the Administrative Agent that it will comply with its funding
obligations, or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or a custodian appointed for it, or (iii) taken any action in
furtherance of, or indicated its consent to, approval of or acquiescence in any
such proceeding or appointment; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority.
"Designated Jurisdiction" means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.
"Disposition" or "Dispose" means the sale, transfer, license, lease (as a
lessor), farm-out or other disposition (including any sale and leaseback
transaction) of any property by any Person, including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith.
"Dollar" and "$" mean lawful money of the United States.
"Domestic Subsidiary" means any Subsidiary that is organized under the laws of
any political subdivision of the United States.
"Eligible Assignee" means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).
"Environmental Laws" means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
"Environmental Liability" means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
"Environmental Permit" means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
"Equity Interests" means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests other than a net
profits based bonus program in) such Person, all of the warrants, options or
other rights for the purchase or acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the securities convertible into or exchangeable for shares of capital stock of
(or other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or acquisition from such Person of such shares (or such
other interests), and all of the other ownership or profit interests in such
Person (including partnership, member or trust interests therein), whether
voting or nonvoting, and whether or not such shares, warrants, options, rights
or other interests are outstanding on any date of determination (provided,
however, that debt securities that are or by their terms may be convertible or
exchangeable into or for Equity Interests shall not be Equity Interests prior to
conversion or exchange thereof).
"ERISA" means the Employee Retirement Income Security Act of 1974.
"ERISA Affiliate" means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
"ERISA Event" means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
"substantial employer" as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under Section
4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon 
the Borrower or any ERISA Affiliate.
"Eurodollar Rate" means:
(a)            for any Interest Period with respect to a Eurodollar Rate Loan,
the rate per annum equal to the London Interbank Offered Rate ("LIBOR") or a
comparable or successor rate, which rate is approved by the Administrative
Agent, as published on the applicable Reuters screen page (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period; provided that notwithstanding the
foregoing, in no event shall the Eurodollar Rate applicable to the Term Loans at
any time be less than 1.00% per annum; and
(b)            for any interest calculation with respect to a Base Rate Loan on
any date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for Dollar deposits with a term
of one month commencing that day;
provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.
"Eurodollar Rate Loan" means a Loan that bears interest at a rate based on
clause (a) of the definition of "Eurodollar Rate".
"Event of Default" has the meaning specified in Section 8.01.
"Excluded Foreign Subsidiary" means any Foreign Subsidiary that is a "controlled
foreign corporation" under Section 957 of the Code.
"Excluded Property" has the meaning specified in the Security Agreement.
"Excluded Taxes" means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) Taxes imposed on or measured by its overall net
income (however denominated), and franchise Taxes imposed on it (in lieu of
state net income taxes), by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits Taxes imposed by
the United States or any similar Tax imposed by any other jurisdiction in which
the Borrower is located, (c) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Borrower under Section 10.13), any U.S.
withholding tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party hereto (or designates a new Lending
Office) or is attributable to such Foreign Lender's failure or inability (other
than as a result of a Change in Law) to comply with Section 3.01(e), except to
the extent that such Foreign Lender (or its assignor, if any) was entitled, at
the time of designation of a new Lending Office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 3.01(a), and (d) any U.S. withholding taxes imposed under
FATCA.
"Existing Credit Agreement" has the meaning specified in the recitals hereto.
"FASB ASC" means the Accounting Standards Codification of the Financial
Accounting Standards Board.
"FATCA" means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (and any amended or successor versions thereof that are substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to current Section 1471(b)(1) of the Code (or any amended or
successor version described above) and any intergovernmental agreements entered
into to implement or further the collection of Taxes imposed pursuant to the
foregoing (together with any law implementing such agreements).
"Federal Funds Rate" means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
"Fee Letters" means each of those certain "Fee Letters", dated as of the Closing
Date, by and between the Borrower and each of the respective parties thereto.
"First Lien Agent" means Bank of America, N.A., or any successor serving in the
capacity as the "administrative agent" or in any substantially similar capacity
under the First Lien Loan Documents to the extent permitted under such First
Lien Loan Documents and the Intercreditor Agreement.
"First Lien Cap" means, at any time, $125,000,000 minus in each case with
respect to principal amounts, (i) the amount of all prepayments and repayments
applied to any term loans constituting First Lien Obligations made after the
Closing Date, (ii) the amount of all repayments and prepayments of any revolving
loans or letters of credit constituting First Lien Obligations made after the
Closing Date, in each case as to this clause (ii) to the extent accompanied by a
corresponding reduction in the applicable commitment amount and (iii) without
duplication of the foregoing clause (ii), commitment reductions of the Revolving
Credit Facility required to be made pursuant to Section 6.17 and plus to the
extent the trailing twelve months Consolidated EBITDA of the Borrower and its
Subsidiaries is in excess of $75,000,000 (as determined by the most recently
delivered financial statements pursuant to Section 6.01(b)), an amount equal to
any amount in excess of $75,000,000.  Any such addition to First Lien Cap shall
be re-calculated at the end of each fiscal quarter of Borrower based on the
trailing twelve months Consolidated EBITDA of the Borrower and its Subsidiaries
at such time.
"First Lien Closing Date" shall mean April 26, 2011.
"First Lien Credit Agreement" means the Credit Agreement, dated as of April 26,
2011, among Borrower, each lender from time to time party thereto and Bank of
America, N.A., as administrative agent, swing line lender and L/C issuer, as
amended, supplemented or otherwise modified from time to time, in accordance
with the terms hereof, or as refinanced or replaced, in accordance with the
terms hereof, or to the extent terminated and no refinancing or replacement
occurs in connection therewith, as in effect immediately prior to such
termination.
"First Lien Lenders" means the "Lenders", as defined in the First Lien Credit
Agreement.
"First Lien Loan Documents" means the "Loan Documents", as defined in the First
Lien Credit Agreement, provided that to the extent the First Lien Loan Documents
have been terminated, as in effect immediately prior to such termination.
"First Lien Obligations" means the "Obligations", as defined in the First Lien
Credit Agreement.
"First Lien Security Agreement" means the "Security Agreement", as defined in
the First Lien Credit Agreement.
"First Lien Security Documents" means the "Security Documents", as defined in
the First Lien Credit Agreement.
"Foreign Lender" means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is a resident for Tax
purposes.  For purposes of this definition, the United States, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.
"Foreign Pledge Agreements" means the Singapore Pledge Agreement, the Cayman
Pledge Agreement, the Mexican Pledge Agreement and any other agreement pledging
Equity Interests of a Foreign Subsidiary pursuant to Section 6.13.
"Foreign Subsidiary" means any Subsidiary that is not a Domestic Subsidiary.
"FRB" means the Board of Governors of the Federal Reserve System of the United
States.
"Fund" means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
"GAAP" means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
"Governmental Authority" means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
"Granting Lender" has the meaning specified in Section 10.06(h).
"Guarantee" means, as to any Person (a) any obligation, contingent or otherwise,
of such Person guaranteeing or having the economic effect of guaranteeing any
Indebtedness or other obligation payable or performable by another Person (the
"primary obligor") in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation, (ii) to purchase or lease property, securities or services for
the purpose of assuring the obligee in respect of such Indebtedness or other
obligation of the payment or performance of such Indebtedness or other
obligation, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity or level of income or cash flow of
the primary obligor so as to enable the primary obligor to pay such Indebtedness
or other obligation, or (iv) entered into for the purpose of assuring in any
other manner the obligee in respect of such Indebtedness or other obligation of
the payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part), or (b) any Lien on any assets of such
Person securing any Indebtedness or other obligation of any other Person,
whether or not such Indebtedness or other obligation is assumed by such Person
(or any right, contingent or otherwise, of any holder of such Indebtedness to
obtain any such Lien).  The amount of any Guarantee shall be deemed to be an
amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith.  The
term "Guarantee" as a verb has a corresponding meaning.
"Hazardous Materials" means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
"Immaterial Foreign Subsidiary" means any Foreign Subsidiary that (a) had assets
having an aggregate book value, as of the end of the fiscal year most recently
ended, not exceeding 5% of the consolidated total assets of the Borrower and its
Subsidiaries and (b) had Consolidated EBITDA not exceeding 5% of the
Consolidated EBITDA of the Borrower for such fiscal year.  A Foreign Subsidiary
shall automatically cease to be an Immaterial Foreign Subsidiary if at the end
of any fiscal year such Subsidiary would not meet the requirements set forth in
the foregoing clauses (a) and (b).
"Indebtedness" means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)            all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;
(b)            all direct or contingent obligations of such Person owing under
letters of credit (including standby and commercial), bankers' acceptances, bank
guaranties, surety bonds and similar instruments;
(c)            net obligations of such Person under any Swap Contract;
(d)            all obligations of such Person to pay the deferred purchase price
of property or services (other than current trade accounts payable in the
ordinary course of business);
(e)            obligations (excluding prepaid interest thereon) of others of the
type referred to in clauses (a) through (d) and (f) through (h) of this
definition secured by a Lien on property owned or being purchased by such Person
(including obligations arising under conditional sales or other title retention
agreements), whether or not such obligations shall have been assumed by, or is
limited in recourse to, the Person granting such Lien;
(f)            capital leases of such Person;
(g)            all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Equity Interest in such
Person or any other Person, valued, in the case of a redeemable preferred
interest, at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends;
(h)            all Guarantees of such Person in respect of any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, except to the extent such Indebtedness
is expressly made non-recourse to the Borrower or such Subsidiary.  The amount
of any net obligation under any Swap Contract of any Person on any date shall be
deemed to be the Swap Termination Value thereof as of such date.  The amount of
any capital lease as of any date shall be deemed to be the amount of
Attributable Indebtedness in respect thereof as of such date.  The amount of any
Indebtedness under clause (e) above shall be the lesser of (i) such outstanding
principal amount and (ii) the then fair market value of such property.
"Indemnified Taxes" means Taxes other than Excluded Taxes.
"Indemnitees" has the meaning specified in Section 10.04(b).
"Indenture" means that certain Indenture dated as of July 18, 2012 by and among
Borrower, the subsidiary guarantors party thereto and The Bank of New York
Mellon Trust Company, N.A. (as amended by that certain First Supplemental
Indenture, dated October 9, 2012), as in effect as of the Closing Date.
"Information" has the meaning specified in Section 10.07.
"Initial Financial Statements" means the consolidated balance sheet of the
Borrower and its Subsidiaries for the fiscal year ended December 31, 2013, and
the related consolidated statements of income or operations, shareholders'
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.
"Intercreditor Agreement" means the Intercreditor Agreement dated as of the
Closing Date among the Loan Parties, the Administrative Agent and the First Lien
Agent, in form and substance satisfactory to the Administrative Agent, as the
same may be amended, restated, supplemented or otherwise modified from time to
time pursuant to the terms hereof and thereof.
"Interest Payment Date" means the last Business Day of each month and the
Maturity Date.
"Interest Period" means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one month thereafter; provided
that:
(a)            with respect to the initial Interest Period only, the Interest
Period shall be the period commencing on the Closing Date and ending on May 30,
2014;
(b)            any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
(c)            any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
(d)            no Interest Period applicable to a Term Loan shall extend beyond
the Maturity Date.
"Internal Control Event" means a material weakness in, or fraud that involves
management or other employees who have a significant role in, the Borrower's
internal controls over financial reporting, in each case as described in the
Securities Laws.
"Investment" means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of Indebtedness of,
or purchase or other acquisition of any other Indebtedness or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person and any arrangement pursuant to which the
investor Guarantees Indebtedness of such other Person, or (c) the purchase or
other acquisition (in one transaction or a series of related transactions) of
assets of another Person that constitute a business unit.  For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment.
"IP Rights" has the meaning specified in Section 5.18.
"Laws" means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, regulations, ordinances, codes and administrative or
judicial precedents or authorities, including the interpretation or
administration thereof by any Governmental Authority charged with the
enforcement, interpretation or administration thereof, and all applicable
administrative orders, directed duties, licenses, authorizations and permits of,
and agreements with, any Governmental Authority (other than any such agreements
that are entered into in respect of a commercial transaction).
"Lender" has the meaning specified in the introductory paragraph hereto.
"Lending Office" means, as to any Lender, the office or offices of such Lender
described as such in such Lender's Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
"Lien" means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, production payment,
or preference, priority or other security interest or preferential arrangement
in the nature of a security interest of any kind or nature whatsoever (including
any conditional sale or other title retention agreement, any easement, right of
way or other encumbrance on title to real property, and any financing lease
having substantially the same economic effect as any of the foregoing).
"Liquidity" means, as of any date, the sum of (a) the Revolving Credit Facility
minus the "Total Revolving Credit Outstandings" (as defined in the First Lien
Credit Agreement as in effect on the Closing Date), and (b) readily and
immediately available unrestricted cash held in deposit accounts of any Loan
Party (other than any account holding "Cash Collateral" (as defined in the First
Lien Credit Agreement as in effect on the Closing Date)), which is subject to a
Control Agreement and free and clear of all Liens (other than (i) Liens in favor
of the Administrative Agent securing the Obligations and (ii) Liens securing the
First Lien Obligations).
"Loan" means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term Loan.
"Loan Documents" means this Agreement, each Note, each Fee Letter, the
Subsidiary Guaranty, the Security Documents and the Intercreditor Agreement.
"Loan Notice" means a notice of a Borrowing, which, if in writing, shall be
substantially in the form of Exhibit A.
"Loan Parties" means, collectively, the Borrower and each Subsidiary Guarantor.
"London Banking Day" means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
"Maintenance Capital Expenditures" means expenditures made and liabilities
incurred in each case, which are properly capitalized for the normal maintenance
(including, without limitation, dry docking and machinery overhauls), but not
Acquisition, of any property owned or leased by the Borrower or its
Subsidiaries, together with the related equipment.
"Make-Whole Amount" means, with respect to any prepayment of the principal
amount of the Term Loan, an amount equal to the sum of (a) the amount of
interest that would have been paid on such principal amount pursuant to Section
2.06 through the second anniversary of the Closing Date plus (b) an amount equal
to 103% of the principal amount of the Term Loan so prepaid.  For the avoidance
of doubt, such amount shall be payable whether before or after an Event of
Default or acceleration of the Loans.
"Mandatory Cash Conversions" means, in respect of any Qualified Convertible
Indebtedness or Refinanced Qualified Convertible Indebtedness, each of the
following:
 
(i)
payments required to be made in cash pursuant to the Qualified Convertible
Indebtedness or Refinanced Qualified Convertible Indebtedness upon conversion of
such Qualified Convertible Indebtedness or Refinanced Qualified Convertible
Indebtedness so long as on the date of such conversion and after giving effect
thereto, (A) the Borrower is in pro forma compliance with the financial
covenants set forth in Sections 7.11(a) and (c), and (B) the Borrower solely
uses proceeds from either (i) Refinanced Qualified Convertible Indebtedness or
(ii) Indebtedness pursuant to Section 7.03(r) to effect such payments; and
 
(ii)
payments required to be made in cash pursuant to the Qualified Convertible
Indebtedness or Refinanced Qualified Convertible Indebtedness in lieu of any
deliveries of fractional shares of Borrower common stock upon conversion of such
Qualified Convertible Indebtedness or Refinanced Qualified Convertible
Indebtedness;

provided, that in each case, any "cash conversion" with respect to clause (i)
above shall only constitute a "Mandatory Cash Conversion" if a Fundamental
Change (as defined in the Indenture) has occurred and the holders of such
Qualified Convertible Indebtedness or Refinanced Qualified Convertible
Indebtedness, as applicable, have exercised their rights to require the Borrower
to make such payments in cash pursuant to the terms and conditions of the
Indenture.


"Material Adverse Effect" means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, properties, liabilities
(actual or contingent), condition (financial or otherwise) or prospects of the
Borrower and its Subsidiaries taken as a whole; (b) a material impairment of (i)
the rights or remedies of the Administrative Agent or any Lender under any Loan
Document, (ii) the priority of Administrative Agent's Liens (on behalf of itself
and Lenders) on the Collateral or (iii) the ability of any Loan Party to perform
any payment obligations under and pursuant to the terms of, or to perform any of
its other material obligations under and pursuant to the terms of, any Loan
Document to which it is a party; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against any Loan Party of
any Loan Document to which it is a party.
"Material Contract" means any contract or other arrangement to which the
Borrower or any of its Subsidiaries is a party (other than the Loan Documents)
(i) for which breach, nonperformance, cancellation or failure to renew could
reasonably be expected to have a Material Adverse Effect or (ii) involving
aggregate consideration payable to or by the Borrower or any of its Subsidiaries
of $15,000,000 or more on any single project.
"Maturity Date" means May 9, 2019.
"Mexican Pledge Agreement" means the Pledge Agreement, dated as of the First
Lien Closing Date, with respect to 66% of the outstanding Equity Interests in
HOC Offshore, S. de R.L. de C.V. made by Cal Dive Offshore Contractors, Inc. in
favor of the First Lien Agent for the benefit of the Secured Parties (as defined
in the First Lien Credit Agreement) and the Administrative Agent for the benefit
of the Secured Parties.
"Moody's" means Moody's Investors Service, Inc. and any successor thereto.
"Mortgaged Vessel" means each vessel in which a Borrower or any of its
Subsidiaries has granted a Lien in favor of the Administrative Agent for the
benefit of the Secured Parties pursuant to a Vessel Mortgage.
"Mortgages" means, collectively, each of the mortgages or deeds of trust
executed by the Borrower or any of its Subsidiaries in favor of the
Administrative Agent for the benefit of the Secured Parties, in form and
substance reasonably acceptable to the Administrative Agent.
"Multiemployer Plan" means a Plan covered by Title IV of ERISA which is a
multiemployer plan as defined in Section 3(37) of ERISA or Section 4001(a)(3) of
ERISA, to which the Borrower or any ERISA Affiliate makes or is obligated to
make contributions, or with respect to which the Borrower or any ERISA
Affiliates may have any liability, contingent or otherwise.
"Multiple Employer Plan" means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.
"Net Cash Proceeds" means, (A) in connection with any Disposition of assets or
Recovery Event, the excess, if any, of (i) the sum of cash and, when received,
cash received in respect of any non-cash Cash Equivalents received in connection
therewith (including any cash or Cash Equivalents received by way of deferred
payment pursuant to, or by monetization of, a note receivable or otherwise, but
only as and when so received) minus (ii) the sum of (w) the amount of
Indebtedness that is secured by the applicable asset and that is required to be
repaid in connection with such transaction (other than Indebtedness under the
Loan Documents), (x) the reasonable and customary out-of-pocket expenses
incurred by the Borrower or the applicable Subsidiary in connection therewith,
(y) income taxes reasonably estimated to be payable with respect of the income
or gain recognized from the Disposition transaction or Recovery Event in the
taxable year in which the Disposition or Recovery Event occurs; provided that,
if the amount of any estimated taxes pursuant to subclause (y) exceeds the
amount of taxes actually required to be paid in cash in respect of such
Disposition or Recovery Event, then such excess shall then constitute Net Cash
Proceeds, and (z) the amount of reserves established by the Borrower or any of
its Subsidiaries in good faith and pursuant to commercially reasonable practices
for adjustment in respect of the sale price of such asset or assets in
accordance with GAAP; provided that if the amount of such reserves exceeds the
amounts for which it was reserved, then such excess shall then constitute Net
Cash Proceeds, and (B) in connection the incurrence or issuance of any
Indebtedness by the Borrower or any of its Subsidiaries, the excess of (i) the
sum of the cash and, when received, cash received in respect of any non-cash
Cash Equivalents received in connection with such transaction minus (ii) the
underwriting discounts and commissions, and other reasonable and customary
out-of-pocket expenses, incurred by the Borrower or such Subsidiary in
connection therewith.
"Note" means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made or held by such Lender, substantially in the form of
Exhibit B.
"Obligations" means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.
"OFAC" means the Office of Foreign Assets Control of the United States
Department of the Treasury.
"Off-Balance Sheet Liabilities" means, with respect to any Person as of any date
of determination thereof, without duplication and to the extent not included as
a liability on the consolidated balance sheet of such Person and its
Subsidiaries in accordance with GAAP: (a) with respect to any asset
securitization transaction (including any accounts receivable purchase facility)
(i) the unrecovered investment of purchasers or transferees of assets so
transferred and (ii) any other payment, recourse, repurchase, hold harmless,
indemnity or similar obligation of such Person or any of its Subsidiaries in
respect of assets transferred or payments made in respect thereof, other than
limited recourse provisions that are customary for transactions of such type and
that neither (x) have the effect of limiting the loss or credit risk of such
purchasers or transferees with respect to payment or performance by the obligors
of the assets so transferred nor (y) impair the characterization of the
transaction as a true sale under applicable Laws (including Debtor Relief Laws);
(b) the monetary obligations under any financing lease or so-called "synthetic,"
tax retention or off-balance sheet lease transaction which, upon the application
of any Debtor Relief Law to such Person or any of its Subsidiaries, would be
characterized as indebtedness; (c) the monetary obligations under any sale and
leaseback transaction which does not create a liability on the consolidated
balance sheet of such Person and its Subsidiaries; or (d) any other monetary
obligation arising with respect to any other transaction which (i) is
characterized as indebtedness for tax purposes but not for accounting purposes
in accordance with GAAP or (ii) is the functional equivalent of or takes the
place of borrowing but which does not constitute a liability on the consolidated
balance sheet of such Person and its Subsidiaries (for purposes of this clause
(d), any transaction structured to provide tax deductibility as interest expense
of any dividend, coupon or other periodic payment will be deemed to be the
functional equivalent of a borrowing).
"Organizational Documents" means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
"Other Taxes" means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
"Outstanding Amount" means with respect to Term Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of Term Loans occurring on such date.
"Participant" has the meaning specified in Section 10.06(d).
"Participant Register" has the meaning specified in Section 10.06(d).
"PBGC" means the Pension Benefit Guaranty Corporation.
"PCAOB" means the Public Company Accounting Oversight Board.
"Pemex Contract" means, collectively, (i) that certain contract, dated April 1,
2013, between CDOCI, HOC Offshore, S. DE R.L. DE C.V. and Pemex Exploración Y
Producción, (ii) that certain contract, dated May 25, 2013, between CDOCI, HOC
Offshore, S. DE R.L. DE C.V. and Pemex Exploración Y Producción, (iii) that
certain contract, dated May 29, 2013, between CDOCI, HOC Offshore, S. DE R.L. DE
C.V. and Pemex Exploración Y Producción, (iv) that certain contract, dated
August 30, 2013, between CDOCI, HOC Offshore, S. DE R.L. DE C.V. and Pemex
Exploración Y Producción and (v) any other contract entered into by the Borrower
or any of its Subsidiaries and Pemex Exploración Y Producción (or any of its
Affiliates).
"Pension Act" means the Pension Protection Act of 2006.
"Pension Funding Rules" means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.
"Pension Plan" means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.
"Permitted Liens" means Liens of the type described in Section 7.01.
"Person" means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
"Plan" means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.
"Pledged Foreign Subsidiary" means any Foreign Subsidiary whose Equity Interests
are pledged pursuant to a Foreign Pledge Agreement.
"Prepayment Fee" shall mean, with respect to any prepayment of the principal
amount of the Term Loan, a prepayment premium equal to: (a) 3% of the amount
prepaid if such prepayment occurs after the second anniversary and on or prior
to the third anniversary of the Closing Date, (b) 1% of the amount prepaid if
such prepayment occurs after the third anniversary and on or prior to the fourth
anniversary of the Closing Date, and (c) 0% of the amount prepaid if such
prepayment occurs after the fourth anniversary of the Closing Date.  For the
avoidance of doubt, such prepayment premium shall be payable whether before or
after an Event of Default or acceleration of the Loans.
"Qualified Convertible Indebtedness" means $86,250,000 principal amount of 5.00%
convertible senior notes due 2017 issued by Borrower.
"Recovery Event" means any settlement of or payment in respect of any property
or casualty insurance claim (excluding any claim in respect of business
interruption) or any condemnation, appropriation, seizure or similar proceeding
or act relating to any asset of the Borrower or any of its Subsidiaries.
"Refinanced Qualified Convertible Indebtedness" means Indebtedness incurred
pursuant to and in accordance with the terms of Section 7.03(p).
"Register" has the meaning specified in Section 10.06(c).
"Registered Public Accounting Firm" has the meaning specified in the Securities
Laws and shall be independent of the Borrower as prescribed by the Securities
Laws.
"Related Parties" means, with respect to any Person, such Person's Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person's Affiliates.
"Reportable Event" means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
"Request for Credit Extension" means with respect to a Borrowing of Term Loans,
a Loan Notice.
"Required Lenders" means, as of any date of determination, each of (a) Lenders
holding more than 50% of the Outstanding Amount; provided that (i) the portion
of the Outstanding Amount held or deemed held by any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders and (ii) if
there are two (2) or more Lenders as of such date of determination (calculated
as if Lenders that are Affiliates of one another shall be considered as one
Lender for purposes of this clause (a)(ii)), at least two (2) Lenders shall be
required for purposes of this clause (a) and (b) the Administrative Agent.
"Responsible Officer" means the chief executive officer, president, chief
financial officer, Vice President – Finance or Vice President – Accounting of a
Loan Party.  Any document delivered hereunder that is signed by a Responsible
Officer of a Loan Party shall be conclusively presumed to have been authorized
by all necessary corporate, partnership and/or other equivalent action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.
"Restricted Payment" means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such capital stock or other Equity Interest, or on account of any return of
capital to the Borrower's stockholders, partners or members (or the equivalent
Person thereof).
"Revolving Credit Facility" has the meaning set forth in the First Lien Credit
Agreement.
"S&P" means Standard & Poor's Ratings Services, a division of the McGraw Hill
Companies, Inc. and any successor thereto.
"Sanction(s)" means any economic sanction administered or enforced by any
applicable jurisdiction, including the United States Government (including
without limitation, OFAC), the United Nations Security Council, the European
Union, and Her Majesty's Treasury.
"Sarbanes-Oxley" means the Sarbanes-Oxley Act of 2002.
"SEC" means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
"Securities Laws" means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the PCAOB.
"Secured Parties" has the meaning specified in the Security Agreement.
"Security Agreement" means the Amended and Restated Security Agreement dated as
of the Closing Date among the Borrower, the other Loan Parties signatories
thereto and the Administrative Agent.
"Security Documents" means the Security Agreement, the Vessel Mortgages, the
Mortgages, the Foreign Pledge Agreements, the Control Agreements and each of the
other agreements, instruments or documents that creates or purports to create a
Lien in favor of the Administrative Agent for the benefit of the Secured
Parties.
"Singapore Pledge Agreement" means a Deed of Share Charge with respect to 66% of
the outstanding Equity Interests in Cal Dive International Pte. Limited made by
Cal Dive Offshore Contractors, Inc., in favor of the Administrative Agent for
the benefit of the Secured Parties.
"Solvent" and "Solvency" mean, with respect to any Person on any date of
determination, that on such date (a) the value of the property of such Person,
at a fair valuation, is greater than the total amount of liabilities, including
contingent liabilities, of such Person, (b) the present fair salable value of
the assets of such Person is not less than the amount that will be required to
pay the probable liability of such Person on its debts as they become absolute
and are scheduled to mature, (c) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person's ability to
pay such debts and liabilities as they are scheduled to mature, (d) such Person
is not engaged in business or a transaction, and is not about to engage in
business or a transaction, for which such Person's property would constitute an
unreasonably small capital, and (e) such Person is able to pay its debts and
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business.  The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability subject to limitation
provisions in the instrument creating or governing such contingent liabilities.
"SPC" has the meaning specified in Section 10.06(h).
"Subsidiary" of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or, other than solely as a result of a
contract under which such Person or one or more Persons that otherwise would
constitute a Subsidiary of such Person provides management, operation or similar
services but does not control the policies of such Person (including the
appointment of such management), the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
"Subsidiary" or to "Subsidiaries" shall refer to a Subsidiary or Subsidiaries of
the Borrower.
"Subsidiary Guarantors" means, collectively, all Subsidiaries of the Borrower
party to the Subsidiary Guaranty as of the date hereof and all Subsidiaries of
the Borrower which become parties to the Subsidiary Guaranty under Section 6.13.
"Subsidiary Guaranty" means the Guaranty, dated as of the Closing Date.
"Summit" means Summit Partners Credit Advisors, L.P., a Delaware limited
partnership.
"Swap Contract" means (a) any and all interest rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a "Master Agreement"), including
any such obligations or liabilities under any Master Agreement.
"Swap Termination Value" means, in respect of any one or more Swap Contracts of
a Person, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
"Taxes" means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
"Term Facility" means, at any time (a) on or prior to the Closing Date, the
aggregate amount of the Commitments at such time and (b) thereafter, the
aggregate principal amount of the Term Loans of all Lenders outstanding at such
time.
"Term Loan" means any Tranche A Term Loan or Tranche B Term Loan made by any
Lender pursuant to this Agreement.
"Threshold Amount" means $15,000,000.
"Tranche A Term Loan" means a Term Loan made pursuant to any Lender's Tranche A
Commitment.
"Tranche A Term Loan Commitment" means, as to each Lender, its obligation to
make a Tranche A Term Loan to the Borrower pursuant to Section 2.01(a) in a
principal amount not to exceed the amount set forth opposite such Lender's name
on Schedule 2.01 under the caption "Tranche A Term Loan Commitment" or opposite
such caption in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement.  As of the Closing Date, the
aggregate amount of the Tranche A Term Loan Commitments is $20,000,000.
"Tranche B Term Loan" means a Term Loan made pursuant to any Lender's Tranche B
Commitment.
"Tranche B Term Loan Commitment" means, as to each Lender, its obligation to
make a Tranche B Term Loan to the Borrower pursuant to Section 2.01(a) in a
principal amount not to exceed the amount set forth opposite such Lender's name
on Schedule 2.01 under the caption "Tranche B Term Loan Commitment" or opposite
such caption in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement.  As of the Closing Date, the
aggregate amount of the Tranche B Term Loan Commitments is $80,000,000.
"Transaction" means, collectively and without duplication, (a) the entering into
by the Loan Parties of the Loan Documents to which they are intended to be a
party, (b) the refinancing of certain outstanding indebtedness of the Borrower
and its Subsidiaries and (c) the payment of the fees and expenses incurred in
connection with the consummation of the foregoing.
"Type" means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.
"United States" and "U.S." mean the United States of America.
"Unpledged Foreign Subsidiary" means any Foreign Subsidiary whose Equity
Interests are not pledged pursuant to a Foreign Pledge Agreement.
"Vessel Mortgages" means collectively, each of the vessel mortgages executed by
the Borrower or any of its Subsidiaries in favor of the Administrative Agent for
the benefit of the Secured Parties, in form and substance reasonably acceptable
to the Administrative Agent.
"Vessels Subject to Sale" means each of the following vessels owned by a Loan
Party: Mr. Fred, Dancer, American Triumph, American Victory, American Star, Cal
Diver IV, Polo Pony, and Sterling Pony, but only for so long as such vessel is
actively being marketed for sale.
"Wholly Owned Subsidiary" means as to any Person, any other Person all of the
Equity Interests of which (other than, in the case of a Foreign Subsidiary,
directors' qualifying shares or shares required by applicable law to be held by
a Person other than the Borrower or a Subsidiary) is owned by such Person
directly and/or through other Wholly Owned Subsidiaries.
Section 1.02                                        Other Interpretive
Provisions.  With reference to this Agreement and each other Loan Document,
unless otherwise specified herein or in such other Loan Document:
(a)
The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined.  Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms.  The words
"include," "includes" and "including" shall be deemed to be followed by the
phrase "without limitation."  The word "will" shall be construed to have the
same meaning and effect as the word "shall."  The word "or" is not exclusive. 
Unless the context requires otherwise, (i) any definition of or reference to any
agreement, instrument or other document (including any Organizational Document)
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person's successors and assigns, or if so specified
herein, permitted assigns, (iii) the words "herein," "hereof" and "hereunder,"
and words of similar import when used in any Loan Document, shall be construed
to refer to such Loan Document in its entirety and not to any particular
provision thereof, (iv) all references in a Loan Document to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, the Loan Document in which such references
appear, (v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words "asset" and "property" shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

(b)
In the computation of periods of time from a specified date to a later specified
date, the word "from" means "from and including;" the words "to" and "until"
each mean "to but excluding;" and the word "through" means "to and including."

(c)
Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

Section 1.03                                        Accounting Terms.
(a)
All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with GAAP applied on a consistent
basis, as in effect from time to time, applied in a manner consistent with that
used in preparing the Initial Financial Statements, except as otherwise
specifically prescribed herein. Notwithstanding the foregoing, for purposes of
determining compliance with any covenant (including the computation of any
financial covenant) contained herein, convertible and exchangeable Indebtedness
of the Borrower and its Subsidiaries shall be deemed to be the actual
outstanding principal amount thereof, and the effects of FASB ASC 825 and FASB
ASC 470-20 on financial liabilities shall be disregarded.

(b)
Changes in GAAP.  If at any time any change in GAAP would affect the computation
of any financial ratio, requirement or provision set forth in any Loan Document,
and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio, requirement or provision to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until such request has been withdrawn or such ratio,
requirement or provision so amended, (i) such ratio, requirement or provision
shall continue to be computed in accordance with GAAP prior to such change
therein and (ii) the Borrower shall provide to the Administrative Agent and the
Lenders financial statements and other documents required under this Agreement
or as reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio, requirement or provision made before and after
giving effect to such change in GAAP.

(c)
Consolidation of Variable Interest Entities.  All references herein to
consolidated financial statements of the Borrower and its Subsidiaries or to the
determination of any amount for the Borrower and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.

Section 1.04                                        Rounding.  Any financial
ratios required to be maintained by the Borrower pursuant to this Agreement
shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).
 
Section 1.05                                        Times of Day.  Unless
otherwise specified, all references herein to times of day shall be references
to Central time (daylight or standard, as applicable).
Article II
The Commitments and Credit Extensions
Section 2.01                                        Loans.
(a)
The Loan Borrowing.  Subject to the terms and conditions set forth herein, each
Lender severally agrees to make a Loan to the Borrower on the Closing Date in an
aggregate amount not to exceed such Lender's Commitment.  The Borrowings shall
consist of Term Loans made simultaneously by the Lenders in accordance with
their respective Commitments.  Amounts borrowed under this Section 2.01(a) and
repaid may not be reborrowed.  The parties hereto acknowledge and agree that the
Tranche B Term Loan Commitment includes the "Commitment" (as defined in the
Existing Credit Agreement), which was previously funded in full in the original
aggregate principal amount of $20,000,000, of which $20,000,000 is outstanding
as of the Closing Date.

Section 2.02                                        Borrowings, Conversions and
Continuations of Loans.
(a)
Each Borrowing, each conversion of Loans from one Type to the other, and each
continuation of Eurodollar Rate Loans shall be made upon the Borrower's
irrevocable notice to the Administrative Agent, which may be given by
telephone.  Each such notice must be received by the Administrative Agent not
later than 11:00 a.m. (i) three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of Eurodollar Rate Loans or of any
conversion of Eurodollar Rate Loans to Base Rate Loans, and (ii) on the
requested date of any Borrowing of Base Rate Loans, whereupon the Administrative
Agent shall give prompt notice to the Lenders of such request.  Each telephonic
notice by the Borrower pursuant to this Section 2.02(a) must be confirmed
promptly by delivery to the Administrative Agent of a written Loan Notice,
appropriately completed and signed by a Responsible Officer of the Borrower. 
Each Borrowing of, conversion to or continuation of Eurodollar Rate Loans shall
be in the entire principal amount of the Term Loan then outstanding.  Each Loan
Notice (whether telephonic or written) shall specify (i) the requested date of
the Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day) and (ii) the Type of Loans to be borrowed or to which existing
Loans are to be converted.  If the Borrower fails to specify a Type of Loan in a
Loan Notice or if the Borrower fails to give a timely notice requesting a
conversion or continuation, then the applicable Loans shall be made as, or
converted to, Base Rate Loans.  Any such automatic conversion to Base Rate Loans
shall be effective as of the last day of the Interest Period then in effect with
respect to the applicable Eurodollar Rate Loans.

(b)
Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Lender under the Term Facility of the amount of its Applicable
Percentage of the applicable Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans
described in the preceding subsection.  Each Lender shall make the amount of its
Loan available to the Administrative Agent in immediately available funds at the
Administrative Agent's Office not later than 2:00 p.m. on the Closing Date. 
Upon satisfaction of the applicable conditions set forth in Section 4.01 and
Section 4.02, the Administrative Agent shall make all funds so received
available to the Borrower in like funds as received by the Administrative Agent
by wire transfer of such funds in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower.

(c)
Except as otherwise provided herein, a Eurodollar Rate Loan may be continued or
converted only on the last day of an Interest Period for such Eurodollar Rate
Loan.  During the existence of an Event of Default, no Loans may be requested
as, converted to or continued as Eurodollar Rate Loans without the consent of
the Required Lenders.

(d)
The Administrative Agent shall promptly notify the Borrower and the Lenders of
the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate.  At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrower and the Lenders
of any change in Bank of America's prime rate used in determining the Base Rate
promptly following the public announcement of such change.

Section 2.03                                        Optional Prepayments.
(a)
The Borrower may not voluntarily prepay any Loans under the Term Facility in
whole or in part prior to the second anniversary of the Closing Date.

(b)
After the second anniversary of the Closing Date, the Borrower may, upon notice
to the Administrative Agent, at any time or from time to time voluntarily prepay
Loans; provided that (i) such notice must be received by the Administrative
Agent not later than 12:00 p.m. (A) three Business Days prior to any date of
prepayment of Eurodollar Rate Loans and (B) on the date of prepayment of Base
Rate Loans, (ii) any prepayment of Loans shall be in a principal amount of
$2,000,000 or a whole multiple of $500,000 in excess thereof or, if less, the
entire principal amount thereof then outstanding and (iii) any prepayment of
Loans shall be accompanied by the Prepayment Fee, if any.  Each such notice
shall specify the date and amount of such prepayment.  The Administrative Agent
will promptly notify each applicable Lender of its receipt of each such notice,
and of the amount of such Lender's Applicable Percentage of such prepayment.  If
such notice is given by the Borrower, the Borrower shall make such prepayment
and the payment amount specified in such notice shall be due and payable on the
date specified therein.  Any prepayment of a Eurodollar Rate Loan shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05.  Subject to Section 2.12,
each such prepayment shall be applied to the Loans of the Lenders under the Term
Facility in accordance with their respective Applicable Percentages.

Section 2.04                                        Mandatory Prepayments.
(a)
Subject to the Intercreditor Agreement and after giving effect to any
prepayments required under the First Lien Credit Agreement (which, for the
avoidance of doubt, must be accompanied by a permanent reduction of the
commitments thereunder unless otherwise agreed by the Required Lenders in their
sole discretion), if the Borrower or any of its Subsidiaries receives Net Cash
Proceeds in excess of $2,500,000, individually or in the aggregate, in any
fiscal year, from any Asset Disposition or any Recovery Event (or series of
related Asset Dispositions or Recovery Events) that occurs after the Closing
Date, then on the next Business Day following the date of receipt by the
Borrower or the applicable Subsidiary of such Net Cash Proceeds, the Borrower
shall offer to prepay (or offer to cause to be prepaid) the Loans (and if such
offer is not declined pursuant to Section 2.04(d), the Borrower shall prepay (or
cause to be prepaid) the Loans) by an amount equal to the amount of Net Cash
Proceeds so received, as set forth in Section 2.04(d).  The provisions of this
Section do not constitute a consent to the consummation of any Disposition not
permitted by Section 7.05.  For the avoidance of doubt, no Prepayment Fee or
Make-Whole Amount shall be due or triggered as a result of any Asset Disposition
or Recovery Event (except, in each case, to the extent of any Asset Disposition
that constitutes a Change of Control or is not otherwise permitted hereunder,
and in such event, the Make-Whole Amount shall be due if such prepayment is made
on or prior to the second anniversary of the Closing Date, and the Prepayment
Fee (if any) shall be due in accordance with this Agreement).

(b)
With respect to any Disposition of assets or Recovery Event which will result in
Net Cash Proceeds in excess of $10,000,000, the Borrower shall notify the
Administrative Agent thereof on or prior to the date of the applicable
Disposition or promptly following the date that the Borrower has actual
knowledge that a Recovery Event has occurred.

(c)
Subject to the Intercreditor Agreement after giving effect to any prepayments
required under the First Lien Credit Agreement (which, for the avoidance of
doubt, must be accompanied by a permanent reduction of the commitments
thereunder unless otherwise agreed by the Required Lenders in their sole
discretion), if any Indebtedness shall be issued or incurred by the Borrower or
any of its Subsidiaries (excluding any Indebtedness permitted to be incurred in
accordance with Section 7.03(a) – (i), (k) - (n), and (p) - (r)), then, on the
next Business Day following receipt by the Borrower or the applicable Subsidiary
of the Net Cash Proceeds from such issuance or incurrence, the Borrower shall
prepay (or cause to be prepaid) the Loans by an amount equal to the amount of
such Net Cash Proceeds, as set forth in Section 2.04(d), plus (i) the Make-Whole
Amount, if such prepayment is made on or prior to the second anniversary of the
Closing Date and (ii) the Prepayment Fee (if any) in accordance with this
Agreement.

(d)
Each prepayment of Loans pursuant to the foregoing provisions of Section 2.04
shall be applied, subject to Section 2.12, to each of the Lenders holding Loans
on a pro rata basis.  Any prepayment of a Loan pursuant to this Section 2.04
shall be accompanied by all accrued interest thereon.  Any payment in respect of
a mandatory prepayment pursuant to Section 2.04 may be declined in whole or in
part by any Lender without prejudice to such Lender's rights hereunder to accept
or decline any future payments in respect of mandatory prepayment.  If a Lender
chooses to accept payment in respect of a mandatory prepayment, in whole or in
part, such Lender shall provide written notice thereof to the Agent and each
other Lender and the Borrower not less than five (5) Business Days after the
date of offer of such redemption (the "Notice Period") and the other Lenders
that accept such mandatory prepayment shall share such proceeds on a pro rata
basis (and if declined by all Lenders, such declined proceeds shall be retained
by the Borrower).  Borrower shall thereafter make any required mandatory
prepayment to Lenders that has so accepted within two Business Days of the
expiration of the Notice Period.

Section 2.05                                        Repayment of Loans.  The
Borrower shall repay to the Lenders the aggregate outstanding principal amount
of the Term Loans made to the Borrower, plus all accrued interest, without any
premium or penalty, on the Maturity Date.
 
Section 2.06                                        Interest.
(a)
Subject to the provisions of subsection (b) below, the Term Loans shall bear
interest on the principal amount thereof from time to time outstanding at a rate
per annum equal to (i) for Eurodollar Loans, the Eurodollar Rate plus the
Applicable Margin and (ii) for Base Rate Loans, the Base Rate plus the
Applicable Margin.

 
(b)
(i)
While any Event of Default exists, the Borrower shall pay interest on the
principal amount of all outstanding Obligations hereunder at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.
 
 
(ii)
Accrued and unpaid interest on past due amounts (including interest on past due
interest) shall be due and payable upon demand.

(c)
Interest on each Loan shall be due and payable by the Borrower in immediately
available funds in arrears on each Interest Payment Date applicable thereto
(with the first such payment on May 30, 2014) and at such other times as may be
specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

Section 2.07                                        Fees.
(a)
The Borrower shall pay to each Lender (for their own respective accounts) or the
other parties party thereto the fees in the amounts and at the times specified
in the Fee Letters.  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

(b)
The Borrower shall pay to the Lenders such fees as shall have been separately
agreed upon in writing in the amounts and at the times so specified.  Such fees
shall be fully earned when paid and shall not be refundable for any reason
whatsoever.

Section 2.08                                        Computation of Interest and
Fees.  All computations of fees and interest for Term Loans shall be made on the
basis of a year of 360 days, and actual days elapsed.  Interest shall accrue on
each Loan for the day on which the Loan is made, and shall not accrue on a Loan,
or any portion thereof, for the day on which the Loan or such portion is paid,
provided that any Loan that is repaid on the same day on which it is made shall,
subject to Section 2.10(a), bear interest for one day.  Each determination by
the Administrative Agent of an interest rate or fee hereunder shall be
conclusive and binding for all purposes, absent manifest error.
 
Section 2.09                                        Evidence of Debt.  The
Credit Extensions made by each Lender shall be evidenced by one or more accounts
or records maintained by such Lender and by the Administrative Agent in the
ordinary course of business.  The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrower and
the interest and payments thereon.  Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations.  In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.  Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender's
Loans in addition to such accounts or records.  Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.
 
Section 2.10                                        Payments Generally;
Administrative Agent's Clawback.
(a)
General.  All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff. 
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent's
Office in Dollars and in immediately available funds not later than 3:00 p.m. on
the date specified herein.  The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender's Lending Office.  All payments received by the Administrative Agent
after 3:00 p.m. shall be deemed received on the next succeeding Business Day and
any applicable interest or fee shall continue to accrue.  If any payment to be
made by the Borrower shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be.

(b)
(i)            Funding by Lenders; Presumption by Administrative Agent.  Unless
the Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 1:00 p.m. on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender's share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans.  If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender's Loan included in
such Borrowing.  Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

 
(ii)
Payments by Borrower; Presumptions by Administrative Agent.  Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due.  In such event, if the Borrower has
not in fact made such payment, then each of the Lenders severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender in immediately available funds with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

A notice of the Administrative Agent to any Lender or Borrower with respect to
any amount owing under this subsection (b) shall be conclusive, absent manifest
error.
(c)
Failure to Satisfy Conditions Precedent.  If any Lender makes available to the
Administrative Agent funds for any Loan to be made by such Lender as provided in
the foregoing provisions of this Article II, and such funds are not made
available to the Borrower by the Administrative Agent because the conditions to
the applicable Credit Extension set forth in Article IV are not satisfied or
waived in accordance with the terms hereof, the Administrative Agent shall
promptly return such funds (in like funds as received from such Lender) to such
Lender, without interest.

(d)
Obligations of Lenders Several.  The obligations of the Lenders hereunder to
make Loans and to make payments pursuant to Section 10.04(c) are several and not
joint.  The failure of any Lender to make any Loan or to make any payment under
Section 10.04(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loan or
to make its payment under Section 10.04(c).

(e)
Funding Source.  Nothing herein shall be deemed to obligate any Lender to obtain
the funds for any Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

Section 2.11                                        Sharing of Payments by
Lenders.  If any Lender shall, by exercising any right of setoff or counterclaim
or otherwise, obtain payment in respect of (a) Obligations in respect of the
Term Facility due and payable to such Lender hereunder and under the other Loan
Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations due and payable to such Lender
at such time to (ii) the aggregate amount of the Obligations in respect of the
Term Facility due and payable to all Lenders hereunder and under the other Loan
Documents at such time) of payments on account of the Obligations in respect of
the Term Facility due and payable to all Lenders hereunder and under the other
Loan Documents at such time obtained by all the Lenders at such time or (b)
Obligations in respect of the Term Facility owing (but not due and payable) to
such Lender hereunder and under the other Loan Documents at such time in excess
of its ratable share (according to the proportion of (i) the amount of such
Obligations owing (but not due and payable) to such Lender at such time to (ii)
the aggregate amount of the Obligations in respect of the Term Facility owing
(but not due and payable) to all Lenders hereunder and under the other Loan
Documents at such time) of payment on account of the Obligations in respect of
the Term Facility owing (but not due and payable) to all Lenders hereunder and
under the other Loan Documents at such time obtained by all of the Lenders at
such time then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of Obligations in
respect of the Term Facility then due and payable to the Lenders or owing (but
not due and payable) to the Lenders, as the case may be, provided that the
provisions of this Section shall not be construed to apply to (y) any payment
made by or on behalf of the Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender) or (z) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than an assignment to the Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
Section shall apply).
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.
Section 2.12                                        Defaulting Lenders.  (a)
Adjustments.  Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
 
 
(i)
Waivers and Amendments.  That Defaulting Lender's right to approve or disapprove
any amendment, waiver or consent with respect to this Agreement shall be
restricted as set forth in Section 10.01.
 
 
(ii)
Reallocation of Payments.  Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 10.08), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, as the Borrower may request (so long as
no Default or Event of Default exists), to the funding of any Loan in respect of
which that Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; third, if so
determined by the Administrative Agent and the Borrower, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loans under this Agreement;
fourth, to the payment of any amounts owing to the Lenders as a result of any
judgment of a court of competent jurisdiction obtained by any Lender against
that Defaulting Lender as a result of that Defaulting Lender's breach of its
obligations under this Agreement; fifth, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against that Defaulting Lender as a result of that Defaulting Lender's breach of
its obligations under this Agreement; and sixth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans under the Term
Facility in respect of which that Defaulting Lender has not fully funded its
appropriate share and (y) such Loans were made at a time when the conditions set
forth in Section 4.02 were satisfied or waived, such payment shall be applied
solely to pay the Loans of all non-Defaulting Lenders under the Term Facility on
a pro rata basis prior to being applied to the payment of any Loans of that
Defaulting Lender.  Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.

 
(b)            Defaulting Lender Cure.  If the Borrower and the Administrative
Agent agree in writing in their sole discretion that a Defaulting Lender should
no longer be deemed to be a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein, that Lender will, to the
extent applicable, purchase that portion of outstanding Loans of the other
Lenders to be held on a pro rata basis by the Lenders in accordance with their
Applicable Percentages, whereupon that Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender's having been a Defaulting Lender.
Article III
Taxes, Yield Protection and Illegality
Section 3.01                                        Taxes.
(a)
Payments Free of Taxes.  Any and all payments by or on account of any obligation
of the Borrower hereunder or under any other Loan Document shall be made free
and clear of and without reduction or withholding for any Taxes or Other Taxes,
provided that if any applicable withholding agent shall be required by
applicable law to deduct any Taxes from such payments, then (i) if such Tax is
an Indemnified Tax or Other Tax, the sum payable by the Borrower shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section) the
Administrative Agent or Lender, as the case may be, receives an amount equal to
the sum it would have received had no such deductions been made, (ii) such
withholding agent shall make such deductions and (iii) such withholding agent
shall timely pay the full amount deducted to the relevant Governmental Authority
in accordance with applicable law.

(b)
Payment of Other Taxes by the Borrower.  Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

(c)
Indemnification by the Borrower and Lenders.

 
(i)
The Borrower shall indemnify the Administrative Agent and each Lender, within 10
days after demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section) paid by the
Administrative Agent or such Lender, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  The Borrower shall,
and does hereby, indemnify the Administrative Agent, and shall make payment in
respect thereof within 10 days after demand therefor, for any amount which a
Lender for any reason fails to pay indefeasibly to the Administrative Agent as
required pursuant to Section 3.01(c)(ii). A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.
 
 
(ii)
Each Lender shall, and does hereby, severally indemnify, and shall make payment
in respect thereof within 10 days after demand therefor, (x) the Administrative
Agent against any Indemnified Taxes attributable to such Lender (but only to the
extent that the Borrower has not already indemnified the Administrative Agent
for such Indemnified Taxes and without limiting the obligation of the Borrower
to do so), (y) the Administrative Agent and the Borrower, as applicable, against
any Taxes attributable to such Lender's failure to comply with the provisions of
Section 10.06(d) relating to the maintenance of a Participant Register and (z)
the Administrative Agent and the Borrower, as applicable, against any Excluded
Taxes attributable to such Lender that are payable or paid by the Administrative
Agent or the Borrower in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.

(d)
Evidence of Payments.  As soon as practicable after any payment of Indemnified
Taxes or Other Taxes by the Borrower to a Governmental Authority, the Borrower
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(e)
Status of Lenders.  Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which the
Borrower is resident for Tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Loan Document
shall deliver to the Borrower (with a copy to the Administrative Agent), at the
time or times prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate of withholding.  In addition, any
Lender, if requested by the Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in clauses (i) through (v) of this Section 3.01(e) below) shall not be
required if in the Lender's reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

Without limiting the generality of the foregoing, in the event that the Borrower
is resident for Tax purposes in the United States, any Foreign Lender shall
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:


 
(i)
duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
 
(ii)
two properly completed and duly executed originals of Internal Revenue Service
Form W-8BEN, W-8ECI, W-8IMY and/or W-9 (or any successor forms), as applicable,
and such other documentation required under the Code or reasonably requested by
the Borrower or Administrative Agent to establish that such Lender (or its
direct or indirect partners in the case of a Foreign Lender treated as a
partnership for U.S. federal income tax purposes) is not subject to (or is
subject to a reduced rate of) deduction or withholding of United States federal
income or withholding tax with respect to any payments to such Lender of
principal, interest, fees or other amounts payable under any of the Loan
Documents,
 
(iii)
in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a "bank" within the meaning of
Section 881(c)(3)(A) of the Code, (B) a "10 percent shareholder" of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or (C) a "controlled
foreign corporation" described in Section 881(c)(3)(C) of the Code  and (y) two
properly completed and duly executed original copies of Internal Revenue Service
Form W-8BEN (or any successor form) and such other documentation required under
the Code or reasonably requested by the Borrower or Administrative Agent to
establish that such Lender is not subject to deduction or withholding of United
States federal income or withholding tax with respect to any payments to such
Lender of interest payable under any of the Loan Documents; provided that if a
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a the certificate described in 3.01(e)(ii) on behalf of each
such direct and indirect partner,
 
(iv)
any other form prescribed by applicable law as a basis for claiming exemption
from or a reduction in United States Federal withholding tax duly completed
together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made, or
 
 
(v)
if a payment made to a Lender under any Loan Document would be subject to U.S.
federal withholding tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by Law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender's obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), "FATCA" shall include any amendments made to FATCA after the
date of this Agreement.

(f)
Treatment of Certain Refunds.  If the Administrative Agent or any Lender
determines, in its sole discretion, that it has received a refund of any Taxes
or Other Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section, it shall pay to the Borrower an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by the
Borrower under this Section with respect to the Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses of the Administrative Agent
or such Lender, as the case may be, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Borrower, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to the Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority.  This subsection shall not be construed to require the
Administrative Agent or such Lender to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to the
Borrower or any other Person.

Section 3.02                                        Illegality. If any Lender
determines that any Change in Law has made it unlawful, or that any Governmental
Authority has asserted that it is unlawful, for any Lender or its applicable
Lending Office to make, maintain or fund Loans whose interest is determined by
reference to the Eurodollar Rate, or to determine or charge interest rates based
upon the Eurodollar Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars in the London interbank market, then, on notice thereof by
such Lender to the Borrower through the Administrative Agent, (i) any obligation
of such Lender to make or continue Eurodollar Rate Loans or to convert Base Rate
Loans to Eurodollar Rate Loans shall be suspended, and (ii) if such notice
asserts the illegality of such Lender making or maintaining Base Rate Loans the
interest rate on which is determined by reference to the Eurodollar Rate
component of the Base Rate, the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Rate component of the
Base Rate, in each case until such Lender notifies the Administrative Agent and
the Borrower that the circumstances giving rise to such determination no longer
exist.  Upon receipt of such notice, (x) the Borrower shall, upon demand from
such Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Rate Loans of such Lender to the Borrower to Base Rate
Loans (the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurodollar Rate component of the Base Rate), either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurodollar Rate Loans to such day, or immediately, if
such Lender may not lawfully continue to maintain such Eurodollar Rate Loans and
(y) if such notice asserts the illegality of such Lender determining or charging
interest rates based upon the Eurodollar Rate, the Administrative Agent shall
during the period of such suspension compute the Base Rate applicable to such
Lender without reference to the Eurodollar Rate component thereof until the
Administrative is advised in writing by such Lender that it is no longer
illegal  for such Lender to determine or charge interest rates based upon the
Eurodollar Rate.  Upon any such prepayment or conversion, the Borrower shall
also pay accrued interest on the amount so prepaid or converted by it.
 
Section 3.03                                        Inability to Determine
Rates.  If in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof,  (a)  the Administrative Agent determines
that (i) Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan, or (ii) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan  or in connection with an existing or
proposed Base Rate Loan (in each case with respect to clause (a)(i) above,
"Impacted Loans"), or (b) the Administrative Agent or the Required Lenders
determine that for any reason  the Eurodollar Rate for any requested Interest
Period with respect to a proposed Eurodollar Rate Loan does not adequately and
fairly reflect the cost to such Lenders of funding such Eurodollar Rate Loan,
the Administrative Agent will promptly so notify the Borrower and each Lender. 
Thereafter, (x) the obligation of the Lenders to make or maintain Eurodollar
Rate Loans shall be suspended (to the extent of the affected Eurodollar Rate
Loans or Interest Periods) and (y) in the event of a determination described in
the preceding sentence with respect to the Eurodollar Rate component of the Base
Rate, the utilization of the Eurodollar Rate component in determining the Base
Rate shall be suspended, in each case until the Administrative Agent upon the
instruction of the Required Lenders revokes such notice.  Upon receipt of such
notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans (to the extent of the
affected Eurodollar Rate Loans or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans in the amount specified therein.
 
Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i) of this section, the Administrative
Agent, in consultation with the Borrower and the affected Lenders, may establish
an alternative interest rate for the Impacted Loans,  in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a) of the first sentence of this section, (2)
the Administrative Agent or the Required Lenders notify the Administrative Agent
and the Borrower that such alternative interest rate does not adequately and
fairly reflect the cost to such Lenders of funding the Impacted Loans, or (3)
any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for such Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to such alternative rate of interest or to determine or
charge interest rates based upon such rate or any Governmental Authority has
imposed material restrictions on the authority of such Lender to do any of the
foregoing and provides the Administrative Agent and the Borrower written notice
thereof.
 
Section 3.04                                        Increased Costs; Reserves on
Eurodollar Rate Loans.
(a)
Increased Costs Generally.  If any Change in Law shall:

 
(i)
impose, modify or deem applicable any reserve, special deposit, compulsory loan,
insurance charge or similar requirement against assets of, deposits with or for
the account of, or credit extended or participated in by, any Lender (except any
reserve requirement contemplated by Section 3.04(e));
 
(ii)
subject any Lender to any tax of any kind whatsoever with respect to this
Agreement, or change the basis of taxation of payments to such Lender in respect
thereof (except for Indemnified Taxes or Other Taxes covered by Section 3.01 and
the imposition of, or any change in the rate of, any Excluded Tax payable by
such Lender); or
 
(iii)
impose on any Lender any other condition, cost or expense affecting this
Agreement or Term Loans made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurodollar Rate Loan (or of maintaining its obligation to make
any such Loan) or to reduce the amount of any sum received or receivable by such
Lender hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender, the Borrower will pay to such Lender, such additional
amount or amounts as will compensate such Lender for such additional costs
incurred or reduction suffered.
(b)
Capital Requirements.  If any Lender determines that any Change in Law affecting
such Lender or any Lending Office of such Lender or such Lender's holding
company, if any, regarding capital requirements has or would have the effect of
reducing the rate of return on such Lender's capital or on the capital of such
Lender's holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by such Lender to a level below
that which such Lender or such Lender's holding company could have achieved but
for such Change in Law (taking into consideration such Lender's policies and the
policies of such Lender's holding company with respect to capital adequacy),
then from time to time the Borrower will pay to such Lender such additional
amount or amounts as will compensate such Lender or such Lender's holding
company for any such reduction suffered.

(c)
Certificates for Reimbursement.  A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section and
delivered to the Borrower shall be conclusive absent manifest error.  The
Borrower shall pay (or cause to be paid) to such Lender the amount shown as due
on any such certificate within 10 days after receipt thereof.  Upon request by
the Borrower, a Lender shall also provide a certificate that such Lender is
generally requesting such compensation from other borrowers which such Lender
deems similarly-situated to the Borrower.

(d)
Delay in Requests.  Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender's right to demand such compensation, provided
that no Borrower shall be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than 120 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender's intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the 120 day period referred to above shall be
extended to include the period of retroactive effect thereof).

(e)
Reserves on Eurodollar Rate Loans.  The Borrower shall pay (or cause to be paid)
to each Lender, as long as such Lender shall be required to maintain reserves
with respect to liabilities or assets consisting of or including Eurocurrency
funds or deposits (currently known as "Eurocurrency liabilities"), additional
interest on the unpaid principal amount of each Eurodollar Rate Loan equal to
the actual costs of such reserves allocated to such Loan by such Lender (as
determined by such Lender in good faith, which determination shall be
conclusive), which shall be due and payable on each date on which interest is
payable on such Loan, provided the Borrower shall have received at least 10
days' prior notice (with a copy to the Administrative Agent) of such additional
interest from such Lender.  If a Lender fails to give notice 10 days prior to
the relevant Interest Payment Date, such additional interest shall be due and
payable 10 days from receipt of such notice.

Section 3.05                                        Compensation for Losses. 
Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:
(a)
any continuation, conversion, payment or prepayment of any Loan to the Borrower
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

(b)
any failure by the Borrower (for a reason other than the failure of such Lender
to make a Loan) to prepay, borrow, continue or convert any Loan other than a
Base Rate Loan on the date or in the amount notified by the Borrower; or

(c)
any assignment of a Eurodollar Rate Loan on a day other than the last day of the
Interest Period therefor as a result of a request by the Borrower pursuant to
Section 10.13;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained.  The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.
Section 3.06                                        Mitigation Obligations;
Replacement of Lenders.
(a)
Designation of a Different Lending Office.  If any Lender requests compensation
under Section 3.04, or the Borrower is required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then
such Lender shall use reasonable efforts to designate a different Lending Office
for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 3.01 or 3.04, as the case may be,
in the future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender.  The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

(b)
Replacement of Lenders.  If any Lender requests compensation under Section 3.04,
or gives notice pursuant to Section 3.02 (which notice is not given by other
similarly situated Lenders) and does not subsequently designate a different
Lending Office or assign its rights and obligations hereunder to another of its
offices, branches or affiliates as provided above, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, the Borrower
may replace such Lender in accordance with Section 10.13.

Section 3.07                                        Survival.  All of the
Borrower's obligations under this Article III shall survive termination of the
Aggregate Commitments and repayment of all other Obligations hereunder.
Article IV
Conditions Precedent to Credit Extensions
Section 4.01                                        Conditions of Initial Credit
Extension.  The obligation of each Lender to make its initial Credit Extension
hereunder is subject to satisfaction of the following conditions precedent:
(a)
The Administrative Agent's receipt of the following, each of which shall be
originals or either copies transmitted by electronic transmission or telecopies
(followed, in each case, promptly by originals) unless otherwise specified, each
properly executed by a Responsible Officer of the signing Loan Party, each dated
the Closing Date (or, in the case of certificates of governmental officials, a
recent date before the Closing Date) and each in form and substance satisfactory
to the Administrative Agent and each of the Lenders:

 
(i)
executed counterparts of this Agreement, the Subsidiary Guaranty and the
Intercreditor Agreement;
 
(ii)
a Note executed by the Borrower in favor of each Lender requesting a Note;
 
(iii)
executed counterparts of the Security Documents, together with:
 
 
(A)
certificates representing the Equity Interests pledged pursuant to the Security
Documents, accompanied by undated stock powers executed in blank and instruments
evidencing any indebtedness pledged thereunder, all indorsed in blank; provided,
that such certificates and stock powers shall be received by the First Lien
Agent pursuant to the terms of the Intercreditor Agreement;
 
 
(B)
proper financing statements, duly prepared for filing under the Uniform
Commercial Code of all jurisdictions that the Administrative Agent may deem
necessary or reasonably desirable in order to perfect the liens and security
interests created under the Security Documents covering the Collateral described
in the Security Documents;
 
 
(C)
completed lien searches, dated on or before the date of the initial Credit
Extension, listing all effective financing statements filed in the jurisdictions
referred to in clause (B) above that name any Loan Party or any Subsidiary of
any Loan Party as debtor, together with copies of such other financing
statements, which liens shall be listed on Schedule 4.01;  and
 
 
(D)
evidence that all other action that the Administrative Agent may reasonably deem
necessary in order to perfect the liens and security interests created under the
Security Documents has been completed (other than the filings referred to in
clause (B) above);
 
(iv)
an incumbency certificate executed by the Responsible Officer(s) of each Loan
Party evidencing the identity, authority and capacity of each Responsible
Officer authorized to act as a Responsible Officer in connection with each Loan
Document to which such Loan Party is a party;
 
(v)
copies, certified by the Secretary or Assistant Secretary (or other appropriate
Responsible Officer) of the applicable Loan Party, of all resolutions and other
appropriate authorizing actions taken or to be taken by or on behalf of each
Loan Party authorizing and approving the execution, delivery and performance of
all Loan Documents to which such Loan Party is a party, which resolutions or
authorizing actions have not been revoked, modified, amended or rescinded and
are in full force and effect as of the Closing Date;
 
(vi)
such Organizational Documents, certified by the Secretary or Assistant Secretary
(or other appropriate Responsible Officer) of the applicable Loan Party, and/or
certificates of good standing or similar certificates or instruments as the
Administrative Agent may reasonably require to evidence that each Loan Party is
duly organized or formed, and that the Borrower  and each Subsidiary Guarantor
is validly existing, in good standing and (if applicable) qualified to engage in
business in each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification, except to
the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect;
 
(vii)
a favorable legal opinion of (A) Jones Walker LLP, counsel to the Loan Parties,
(B) General Counsel of Borrower and (C) Garza Tello & Associados, Mexican
counsel to the Loan Parties, each addressed to the Administrative Agent and each
Lender, as to such matters concerning the Loan Parties (or any of them) and the
Loan Documents as the Administrative Agent may reasonably request;
 
(viii)
a certificate of a Responsible Officer of each Loan Party either (A) attaching
copies of all material consents, licenses and approvals required to be obtained
by any Loan Party in connection with the execution, delivery and performance by
such Loan Party and the validity against such Loan Party of the Loan Documents
to which it is a party, and such consents, licenses and approvals shall be in
full force and effect, or (B) stating that no such consents, licenses or
approvals are so required;
 
(ix)
a copy of the contracts referred to in clauses (i)-(iv) of the definition of
"Pemex Contract", together with a certificate of a Responsible Officer of each
Loan Party certifying such document as being a true, correct, and complete copy
thereof;
 
(x)
a certificate signed by a Responsible Officer of the Borrower certifying (A)
that the conditions specified in Sections 4.02(a) and (b) have been satisfied
and (B) a calculation of the pro forma Consolidated Secured Leverage Ratio as of
the last day of the fiscal quarter of Borrower most recently ended as of the
Closing Date, giving pro forma effect to the Transaction;
 
(xi)
evidence that all insurance required to be maintained pursuant to the Loan
Documents has been obtained and is in effect;
 
(xii)
endorsements naming the Administrative Agent, on behalf of the Lenders, as an
additional insured or loss payee, as the case may be, under all insurance
policies required to be maintained pursuant to the Loan Documents with respect
to the properties of the Borrower and its Subsidiaries forming part of the
Collateral; and
 
(xiii)
evidence that the First Lien Credit Agreement has been or concurrently with the
Closing Date is being amended in form and substance acceptable to the 
Administrative Agent.

(b)
There shall not have occurred since December 31, 2013 any event or condition
that has had or could be reasonably expected, either individually or in the
aggregate, to have a Material Adverse Effect;

(c)
The Administrative Agent shall have received certification as to the financial
condition and Solvency of the Borrower and its Subsidiaries from the chief
financial officer of the Borrower after giving effect to the consummation of the
Transaction and the incurrence of indebtedness related thereto;

(d)
There shall be no action, suit, investigation or proceeding pending or, to the
knowledge of the Borrower, threatened against the Borrower in any court or
before any arbitrator or Governmental Authority that could reasonably be
expected to have a Material Adverse Effect;

(e)
The Administrative Agent shall be satisfied that all Loans made by the Lenders
to the Borrower shall be in full compliance with the Federal Reserve's margin
regulations;

(f)
The Administrative Agent shall have received (a) the Borrower's unqualified
audited consolidated financial statements for the year ending 2013, (b)
forecasts of consolidated balance sheets, income statements and cash flow
statements of the Borrower and its Subsidiaries for each of the Borrower's
fiscal quarters ending June 30, 2014, September 30, 2014 and December 31, 2014,
in each case, prepared by management of the Borrower and in form and substance
substantially similar to those previously delivered to the First Lien Lenders
and (c) budgets and forecasts of consolidated balance sheets, income statements
and cash flow statements of the Borrower and its Subsidiaries for each of the
Borrower's fiscal years 2015 through and including 2016, in each case, prepared
by management of the Borrower and in form and substance substantially similar to
those previously delivered to the First Lien Lenders;

(g)
The Administrative Agent shall have received, from a third party appraiser
reasonably acceptable to the Administrative Agent, vessel appraisals in form and
substance satisfactory to the Administrative Agent, setting forth the fair
market value of the vessels of the Borrower and its Subsidiaries;

(h)
The Administrative Agent shall have received, in form and substance reasonably
satisfactory to the Administrative Agent, such other assurances, certificates,
documents, consents or opinions as the Administrative Agent reasonably may
require and timely request;

(i)
Any fees required to be paid on or before the Closing Date shall have been paid
unless the receipt thereof on or before the Closing Date is or has been waived
by the recipient thereof; and

(j)
The Borrower shall have paid all reasonable fees, charges and disbursements of
counsel to the Administrative Agent (directly to such counsel if requested by
the Administrative Agent) to the extent invoiced in a reasonably detailed
statement and received by the Borrower prior to or at a reasonable time on the
Closing Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such reasonable
fees, charges and disbursements incurred or to be incurred by it through the
closing proceedings (provided that such estimate shall not thereafter preclude a
final settling of accounts between the Borrower and the Administrative Agent).

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
Section 4.02                                        Conditions to all Credit
Extensions.  The obligation of each Lender to honor any Request for Credit
Extension (other than, for the avoidance of doubt, a Loan Notice requesting only
a conversion of Loans to the other Type or a continuation of Eurodollar Rate
Loans) is subject to the following conditions precedent:
(a)
The representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects on and as of the date of such
Credit Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date, and except that for
purposes of this Section 4.02, the representations and warranties contained in
subsections (a) of Section 5.05 shall be deemed to refer, after the Closing
Date, to the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 6.01.

(b)
No Default shall exist, or would result from such proposed Credit Extension or
from the application of the proceeds thereof.

(c)
The Administrative Agent shall have received a Request for Credit Extension in
accordance with the requirements hereof.

Each Request for Credit Extension (other than, for the avoidance of doubt, a
Loan Notice requesting only a conversion of Loans to the other Type or a
continuation of Eurodollar Rate Loans) submitted by the Borrower shall be deemed
to be a representation and warranty that the conditions specified in Section
4.02(a) and (b) have been satisfied on and as of the date of the applicable
Credit Extension.
Article V
Representations and Warranties
The Borrower represents and warrants to the Administrative Agent and the Lenders
that:
Section 5.01                                        Existence, Qualification and
Power.  Each Loan Party and each Subsidiary thereof (a) is duly organized or
formed, validly existing and, if applicable, in good standing under the Laws of
the jurisdiction of its incorporation or organization, (b) has all requisite
corporate or equivalent power and authority and all requisite governmental
licenses, authorizations, consents and approvals to (i) own or lease its assets
and carry on its business as now conducted and (ii) execute, deliver and perform
its obligations under the Loan Documents to which it is a party, and (c) is duly
qualified and is licensed and, if applicable, in good standing under the Laws of
each jurisdiction where its ownership, lease or operation of its properties or
the conduct of its business requires such qualification or license; except in
each case referred to in clause (b)(i), or (c), to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect.
 
Section 5.02                                        Authorization; No
Contravention.  The execution, delivery and performance by each Loan Party of
each Loan Document to which such Person is party, have been duly authorized by
all necessary corporate or equivalent action, and do not and will not (a)
violate the terms of any of such Person's Organizational Documents; (b) conflict
with or result in any breach of or default (however denominated) under, or the
creation of any Lien under, or require any payment to be made under any security
issued by, or any loan agreement, indenture or other material agreement to which
such Person is a party or which is binding on its properties; (c) violate any
order, injunction, writ or decree of any Governmental Authority or any arbitral
award to which such Person or its property is subject; or (d) violate any Law
applicable to it.
 
Section 5.03                                        Governmental Authorization;
Other Consents.  No approval, consent, exemption, authorization, or other action
by, or notice to, or filing with, any Governmental Authority or any other Person
is necessary or required to be made by any Loan Party in connection with (a) the
execution, delivery or performance by, or enforcement against, any Loan Party of
this Agreement or any other Loan Document, or for the consummation of the
Transaction, (b) the grant by any Loan Party of the Liens granted by it pursuant
to the Security Documents to which it is a party or (c) following delivery of
the Security Documents pursuant to Section 6.13, the perfection or maintenance
of the Liens created under the Security Documents to which it is a party except
for (i) such authorizations, approvals, actions, notices and filings which have
been duly obtained, taken, given or made and are in full force and effect, and
(ii) filings or other requisite actions necessary to perfect or establish the
priority of Liens created under the Security Documents, to the extent not
required by such Security Documents.
 
Section 5.04                                        Binding Effect.  This
Agreement has been, and each other Loan Document, when delivered hereunder, will
have been, duly executed and delivered by each Loan Party that is party
thereto.  This Agreement constitutes, and each other Loan Document when so
delivered will constitute, a legal, valid and binding obligation of each Loan
Party that is a party hereto or thereto, as the case may be, enforceable against
such Loan Party in accordance with its terms, except as such enforcement may be
limited by Debtor Relief Laws and similar Laws affecting creditors' rights
generally or providing relief for debtors and subject to general principles of
equity.
 
Section 5.05                                        Financial Statements; No
Material Adverse Effect; No Internal Control Event.
(a)
The Initial Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the consolidated financial
condition of the Borrower and its Subsidiaries as of the date thereof and their
consolidated results of operations for the period covered thereby in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (iii) show all material indebtedness and
other liabilities, direct or contingent, of the Borrower and its Subsidiaries as
of the date thereof, including any such liabilities for taxes, material
commitments and Indebtedness.

(b)
Since the date of the most recent financial statements furnished pursuant to
Section 6.01(a) (or, until the date of the initial delivery of financial
statements pursuant to such Section, since the date of the Initial Financial
Statements), there has been no event or circumstance, either individually or in
the aggregate, that has had or could reasonably be expected to have a Material
Adverse Effect.

(c)
To the best knowledge of the Borrower, no Internal Control Event exists or has
occurred since the date of the Initial Financial Statements that has resulted in
or could reasonably be expected to result in a misstatement in any material
respect, in any material financial information delivered or to be delivered to
the Administrative Agent or the Lenders, of (i) covenant compliance calculations
provided hereunder or (ii) the assets, liabilities, financial condition or
results of operations of the Borrower and its Subsidiaries on a consolidated
basis.

(d)
The consolidated forecasted balance sheet and statements of income and cash
flows of the Borrower and its Subsidiaries delivered pursuant to Section 4.01 or
Section 6.01(c) were prepared in good faith on the basis of the assumptions
stated therein, which assumptions were reasonable in light of the conditions
existing when made and, and represented, at the time of delivery, the Borrower's
good faith best estimate of its future financial condition and performance.

Section 5.06                                        Litigation.  There are no
actions, suits, proceedings, claims or disputes pending or, to the knowledge of
the Borrower threatened, at law, in equity, in arbitration or before any
Governmental Authority, by or against the Borrower or any of its Subsidiaries or
against any of its properties or revenues that (a) purport to affect or pertain
to this Agreement or any other Loan Document, or any of the transactions
contemplated hereby or (b) either individually or in the aggregate, if
determined adversely to such Loan Party, could reasonably be expected to have a
Material Adverse Effect.
 
Section 5.07                                        No Default.  Neither any
Loan Party nor any Subsidiary thereof is in default under, or in breach of, any
Contractual Obligation to which it is a party or by which it is bound that
could, either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.  No Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Agreement
or any other Loan Document.
 
Section 5.08                                        Ownership of Property;
Liens.  The Borrower and its Subsidiaries have good and defensible title to, or
valid leasehold interests in, all real property necessary or used in the
ordinary conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to materially detract
from the value thereof to, or the use thereof in, the business of the Borrower
and its Subsidiaries.  The property of Borrower and its Subsidiaries is subject
to no Liens, other than Liens permitted by Section 7.01.
 
Section 5.09                                        Environmental Compliance.
(a)
The Borrower and its Subsidiaries are in compliance with all applicable
Environmental Laws, and have no liability under any Environmental Laws, except
for such non-compliance or liability which would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

(b)
The Borrower and its Subsidiaries hold all Environmental Permits (each of which
is in full force and effect) necessary for the operation of its business and for
the use of any property owned, leased, or otherwise operated by them, except for
such Environmental Permits the failure to hold which would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.

(c)
(i) There are no pending or, to the knowledge of the Borrower, threatened,
claims against the Borrower or any of its Subsidiaries under any Environmental
Laws, and, (ii) neither the Borrower nor any of its Subsidiaries has received
any written notice of alleged non-compliance with applicable Environmental Laws
or Environmental Permits which, in each case, would, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

Section 5.10                                        Insurance.  The properties
of the Borrower and its Subsidiaries are insured with financially sound and
reputable insurance companies not Affiliates of the Borrower, in such amounts,
with such deductibles and covering such risks as are customarily carried by
companies engaged in similar businesses and owning similar properties in
localities where the Borrower or the applicable Subsidiary operates, except to
the extent that reasonable self insurance meeting the same standards is
maintained with respect to such risks.
 
Section 5.11                                        Taxes.  The Borrower and its
Subsidiaries have filed all Federal, state and other material tax returns and
reports required to be filed, and have paid all Federal, state and other
material taxes, assessments, fees and other governmental charges levied or
imposed upon them or their properties, income or assets otherwise due and
payable, except those which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP and except as set forth on Schedule 5.11. 
There is no proposed tax assessment against the Borrower or any of its
Subsidiaries that would, if made, have a Material Adverse Effect.  Except as set
forth on Schedule 5.11, neither any Loan Party nor any Subsidiary thereof is
party to any tax sharing agreement with any Person that is not a Loan Party or
Subsidiary thereof.
 
Section 5.12                                        ERISA Compliance.
(a)
Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state laws.  Each Pension
Plan that is intended to be a qualified plan under Section 401(a) of the Code
has received a favorable determination letter or opinion letter from the
Internal Revenue Service to the effect that the form of such Plan is qualified
under Section 401(a) of the Code and the trust related thereto has been
determined by the Internal Revenue Service to be exempt from federal income tax
under Section 501(a) of the Code, or an application for such a letter is
currently being processed by the Internal Revenue Service.  To the best
knowledge of the Borrower, nothing has occurred that would prevent or cause the
loss of such tax-qualified status.

(b)
There are no pending or, to the best knowledge of the Borrower, threatened
claims, actions or  lawsuits, or action by any Governmental Authority, with
respect to any Plan that  could reasonably be expected to have a Material
Adverse Effect.  There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

(c)
(i) No ERISA Event has occurred, and neither the Borrower nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan; (ii) the Borrower and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained; (iii) as of the most recent valuation date for
any Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is 60% or higher and neither the Borrower nor any
ERISA Affiliate knows of any facts or circumstances that could reasonably be
expected to cause the funding target attainment percentage for any such plan to
drop below 60% as of the most recent valuation date; (iv) neither the Borrower
nor any ERISA Affiliate has incurred any liability to the PBGC other than for
the payment of premiums, and there are no premium payments which have become due
that are unpaid; (v) neither the Borrower nor any ERISA Affiliate has engaged in
a transaction that could be subject to Section 4069 or Section 4212(c) of ERISA;
and (vi) no Pension Plan has been terminated by the plan administrator thereof
nor by the PBGC, and no event or circumstance has occurred or exists that could
reasonably be expected to cause the PBGC to institute proceedings under Title IV
of ERISA to terminate any Pension Plan.

(d)
Neither the Borrower or any ERISA Affiliate maintains or contributes to, or has
any unsatisfied obligation to contribute to, or liability under, any active or
terminated Pension Plan other Pension Plans not otherwise prohibited by this
Agreement.

Section 5.13                                        Subsidiaries; Equity
Interests.  As of the Closing Date, the Borrower has no Subsidiaries other than
those specifically disclosed in Part (a) of Schedule 5.13, and all of the
outstanding Equity Interests in such Subsidiaries have been validly issued, are
fully paid and nonassessable and are owned by a Loan Party in the amounts
specified on Part (a) of Schedule 5.13 free and clear of all Liens (other than
those created under (i) the First Lien Security Documents, (ii) the Security
Documents, and (iii) any applicable Permitted Liens).  As of the Closing Date,
the Borrower has no equity investments in any other corporation or entity other
than those specifically disclosed in Part (b) of Schedule 5.13.  All of the
outstanding Equity Interests in the Borrower have been validly issued and are
fully paid and nonassessable.
 
Section 5.14                                        Margin Regulations;
Investment Company Act.
(a)
The Borrower is neither engaged nor will engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.  Following the application
of the proceeds of each Borrowing, not more than 25% of the value of the assets
(either of the Borrower individually or of the Borrower and its Subsidiaries on
a consolidated basis) subject to the provisions of Sections 7.01 or 7.05 or
subject to any restriction contained in any agreement or instrument between the
Borrower and any Lender or any Affiliate of any Lender relating to Indebtedness
and within the scope of Section 8.01(e) will be margin stock.

(b)
None of the Borrower, any Person Controlling the Borrower, or any Subsidiary is
or is required to be registered as an "investment company" under the Investment
Company Act of 1940.

Section 5.15                                        Disclosure.  The Borrower
has disclosed to the Administrative Agent and the Lenders all agreements,
instruments and corporate or other restrictions to which the Borrower or any of
its Subsidiaries is a party or by which the Borrower is bound, and all other
matters known to the Borrower, that, individually or in the aggregate, could, if
breached or violated by, enforced against, or adversely determined in relation
to, the Borrower or any of its Subsidiaries, reasonably be expected to result in
a Material Adverse Effect.  No report, financial statement, certificate or other
information furnished (whether in writing or orally) by or on behalf of any Loan
Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.
 
Section 5.16                                        Compliance with Laws.  The
Borrower and its Subsidiaries is in compliance in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees binding
on it or to its properties, except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted or (b) the failure to
comply therewith, either individually or in the aggregate, could not reasonably
be expected to have a Material Adverse Effect.
 
Section 5.17                                        Taxpayer Identification
Number.  As of the Closing Date, the Borrower's true and correct U.S. taxpayer
identification number is set forth on Schedule 10.02, and after the Closing
Date, as disclosed by the Borrower in writing to the Administrative Agent.
 
Section 5.18                                        Intellectual Property;
Licenses, Etc.  The Borrower and/or its Subsidiaries own, or possess the right
to use, all of the trademarks, service marks, trade names, copyrights, patents,
patent rights, franchises, licenses and other intellectual property rights
(collectively, "IP Rights") that are reasonably necessary for the operation of
their respective businesses, without conflict with the rights of any other
Person unless such failure to own or possess the right to use such IP Rights
would not reasonably be expected to have a Material Adverse Effect.  To the best
knowledge of the Borrower, no slogan or other advertising device, product,
process, method, substance, part or other material now employed, or now
contemplated to be employed, by the Borrower or any of its Subsidiaries
infringes upon any rights held by any other Person in a manner that would
reasonably be expected to have a Material Adverse Effect.  No claim or
litigation regarding any of the foregoing is pending or, to the best knowledge
of the Borrower, threatened, against the Borrower or any of its Subsidiaries, or
any of their use thereof, which, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.
 
Section 5.19                                        Intentionally Left Blank.
 
Section 5.20                                        Solvency.  Each Loan Party
is, individually and together with its Subsidiaries on a consolidated basis,
Solvent.
 
Section 5.21                                        Off-Balance Sheet
Liabilities.  Neither the Borrower nor any of its Subsidiaries has any liability
in respect of any Off-Balance Sheet Liabilities.
 
Section 5.22                                        Casualty, Etc.  Neither the
businesses nor the properties of any Loan Party or any of its Subsidiaries are
affected by any fire, explosion, accident, strike, lockout or other labor
dispute, drought, storm, hail, earthquake, embargo, act of God or of the public
enemy or other casualty (whether or not covered by insurance) that, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
 
Section 5.23                                        OFAC; Foreign Corrupt
Practices Act.
(a)
No Loan Party (i) is currently the target of any Sanctions, (ii) is a Person
that is owned or controlled by a Person currently the target of any Sanctions,
(iii) is located, organized or residing in, or a national of, any Designated
Jurisdiction, or (iv) has within the previous five (5) years engaged in any
transaction with any Person subject to Sanctions or located, organized or
residing in, or a national of, any Designated Jurisdiction.  No Loan, nor the
proceeds from any Loan, has been or will be used, directly or indirectly, to
lend, contribute, provide or has otherwise been or will be made available to
fund any activity or business in any Designated Jurisdiction or to fund any
activity or business of any Person located, organized or residing in, or a
national of, any Designated Jurisdiction or subject to Sanctions, or in any
other manner that will result in any violation by any Person (including any
Lender or the Administrative Agent) of Sanctions.

(b)
No Loan Party, nor any Related Party, directly or indirectly, on behalf of any
Loan Party or any Subsidiary of any Loan Party, has, in the course of its
actions for, or on behalf of, any Loan Party or any Subsidiary of any Loan
Party, directly or indirectly (i) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expenses relating to
political activity or to influence official action; (ii) made or offered or
promised to make any direct or indirect unlawful payment to any foreign or
domestic government official or employee, or agent, political party or any
official of such party, or political candidate, from corporate funds; (iii)
violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977, as amended, and the regulations issued thereunder or
other requirements of Law of similar effect; or (iv) made or offered or promised
to make any unlawful bribe, rebate, payoff, influence payment, kickback or other
unlawful payment or provided or offered anything of value to any foreign or
domestic government official or employee.

(c)
The Loan Parties, and, any Related Party, have conducted their business in
compliance with Anti-Corruption Laws and Anti-Terrorism Laws.  The Loan Parties
have instituted and maintained policies and procedures designed to promote and
achieve compliance with such laws.  None of the Loan Parties are aware of any
investigation, allegation or inquiry related to any actual or alleged violation
of Anti-Corruption or Anti-Terrorism Laws or Sanctions.

Section 5.24                                        First Lien Obligations.  As
of the Closing Date and after giving effect to the use of proceeds of the
Borrowing of the Term Loans on the Closing Date, the aggregate outstanding
principal amount of the First Lien Obligations is $69,500,000.
Article VI
Affirmative Covenants
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, the Borrower shall, and
shall (except in the case of the covenants set forth in Sections 6.01, 6.02, and
6.03) cause each of its Subsidiaries to:
Section 6.01                                        Financial Statements. 
Deliver to the Administrative Agent:
(a)
as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower (or, if earlier, 15 days after the date required to
be filed with the SEC (giving effect to any extension permitted by the SEC)), a
consolidated balance sheet of Borrower and its Subsidiaries as at the end of
such fiscal year, and the related consolidated statements of income or
operations, shareholders' equity and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all prepared in accordance with GAAP, audited and accompanied by (i) a report
and opinion of a Registered Public Accounting Firm of nationally recognized
standing selected by Borrower and reasonably acceptable to the Administrative
Agent, which report and opinion shall be prepared in accordance with generally
accepted auditing standards and applicable Securities Laws and shall not be
subject to any "going concern" or like qualification or exception or any
qualification or exception as to the scope of such audit or with respect to the
absence of any material misstatement, and (ii) an opinion of such Registered
Public Accounting Firm independently assessing Borrower's internal controls over
financial reporting in accordance with Item 308 of SEC Regulation S-K, PCAOB
Auditing Standard No. 5, and Section 404 of Sarbanes-Oxley, in each case, so
long as the foregoing are in effect and so long as therein required and
applicable to the Borrower, and expressing a conclusion that contains no
statement that there is a material weakness in such internal controls, except
for such material weaknesses as to which the Administrative Agent does not
object;

(b)
as soon as available, but in any event within 45 days after the end of each of
the first three fiscal quarters of each fiscal year of Borrower (or, if earlier,
5 days after the date required to be filed with the SEC (giving effect to any
extension permitted by the SEC)), a consolidated balance sheet of Borrower and
its Subsidiaries as at the end of such fiscal quarter, and the related
consolidated statements of income or operations and cash flows for such fiscal
quarter and for the portion of Borrower's fiscal year then ended, setting forth
in each case in comparative form the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail, certified by a Responsible
Officer of Borrower as fairly presenting the financial condition, results of
operations, shareholders' equity and cash flows of Borrower and its Subsidiaries
in accordance with GAAP, subject only to normal year-end audit adjustments and
the absence of footnotes;

(c)
as soon as available, but in any event within 30 days following the end of each
fiscal year of Borrower (i) forecasts prepared by management of Borrower, in
form reasonably satisfactory to the Administrative Agent, of consolidated
balance sheets and statements of income or operations and cash flows of Borrower
and its respective Subsidiaries for each of the immediately succeeding three
years and (ii) the business plan of Borrower and its respective Subsidiaries for
the immediately following fiscal year; and

(d)
as soon as available, but in any event within 30 days after the end of each
month, an accounts payable aging report in form and substance satisfactory to
the Administrative Agent in its sole discretion.

As to any information contained in materials furnished pursuant to Section
6.02(c), Borrower shall not be separately required to furnish such information
under clause (a) or (b) above, but the foregoing shall not be in derogation of
the obligation of Borrower to furnish the information and materials described in
clauses (a) and (b) above at the times specified therein.
Section 6.02                                        Certificates; Other
Information.  Deliver to the Administrative Agent (except as provided in Section
6.02(a)):
(a)
concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), (x) a duly completed Compliance Certificate signed by
a Responsible Officer of Borrower and delivered to the Administrative Agent
(which delivery may, unless the Administrative Agent, or a Lender requests
executed originals, be by electronic communication, including fax or email and
shall be deemed to be an original authentic counterpart thereof for all purposes
and (y) a project completion report (including, if applicable, progress relative
to milestones) for all Material Contracts then in effect;

(b)
promptly after any request by the Administrative Agent or any Lender, copies of
any detailed audit reports, management letters or recommendations submitted to
the board of directors (or the audit committee of the board of directors) of the
Borrower by independent accountants in connection with the accounts or books of
the Borrower or any Subsidiary, or any audit of any of them;

(c)
promptly after the same are publicly available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Borrower, and copies of all annual, regular, periodic and
special reports and registration statements which the Borrower may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto;

(d)
promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of any Loan Party or any Subsidiary
thereof pursuant to the terms of any indenture, loan or credit or similar
agreement and not otherwise required to be furnished to the Lenders pursuant to
Section 6.01 or any other clause of this Section 6.02; provided that no copy of
any notice of revolving borrowing under the First Lien Credit Agreement shall be
required other than as set forth in Section 6.02(m);

(e)
promptly, and in any event within five Business Days after receipt thereof by
any Loan Party or any Subsidiary thereof, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation or
other inquiry by such agency regarding financial or other operational results of
any Loan Party or any Subsidiary thereof;

(f)
promptly, such additional information regarding the business, financial or
corporate affairs of the Borrower or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request (including, for the avoidance of doubt,
operational and financial update calls as reasonably requested by the
Administrative Agent or any Lender);

(g)
promptly, and in any event within five Business Days after receipt or issuance
thereof by any Loan Party or any Subsidiary thereof, (i) copies of each
amendment, material notice, or notice of default or termination related to the
Pemex Contract or any Material Contract or (ii) copies of each notice, notice of
default, termination, or notice of investigation by any Governmental Authority
of Mexico (including, for this purpose, Pemex Exploración Y Producción and any
of its Affiliates) relating to the disbarment (or potential or threatened
disbarment) of the Borrower or any of its Subsidiaries with respect to
performing services for Pemex Exploración Y Producción;

(h)
promptly, and in any event within five Business Days after receipt or issuance
thereof by any Loan Party or any Subsidiary thereof, copies of each amendment,
material notice, or notice of default or termination related to the First Lien
Loan Documents;

(i)
within ten (10) days after each Interest Payment Date, a calculation of the
Liquidity of the Borrower as of the last day of the previous fiscal month signed
by a Responsible Officer of the Borrower and delivered to the Administrative
Agent (which delivery may, unless the Administrative Agent requests executed
originals, be by electronic communication including fax or email and shall be
deemed to be an original authentic counterpart thereof for all purposes);

(j)
promptly, and in any event within five Business Days after receipt by any Loan
Party or any Subsidiary thereof, copies of all notices from any third party
(including a Governmental Authority) relating to threatened or alleged
violations of Section 5.23 or Section 6.18, as amended, and the regulations
issued thereunder or other requirements of Law of similar effect;

(k)
promptly, and in any event within five Business Days after receipt or issuance
thereof by any Loan Party or any Subsidiary thereof, (i) copies of each
amendment, material notice, or notice of default or termination related to any
Material Contract or (ii) copies of any contract entered into that constitutes a
Material Contract;

(l)
promptly upon the Borrower obtaining knowledge that any project related to a
Material Contract will be reasonably likely to result in materially negative
income;

(m)
concurrently with the delivery of a notice required by Section 7.20 relating to
a revolving borrowing under the First Lien Credit Agreement, a copy of such
notice of borrowing (which delivery may, unless the Administrative Agent
requests executed originals, be by electronic communication including fax or
email and shall be deemed to be an original authentic counterpart thereof for
all purposes);

(n)
copies of any vessel appraisals reports delivered to the First Lien Agent;
provided that if there is no First Lien Credit Agreement that requires delivery
of vessel appraisals, the Administrative Agent shall be entitled to order, at
the Borrower's expense, an appraisal of each Mortgaged Vessel after the
anniversary of each such appraisal and on or after each subsequent anniversary;
and

(o)
copies of any statement, report or notice furnished to any Person pursuant to
the terms of the First Lien Loan Documents and not otherwise required to be
furnished to the Lenders pursuant to any other provision of this Section 6.02.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(b), (c), (d), or (e) (to the extent any such documents are included in
materials otherwise filed with the SEC) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date (i) on which
the Borrower posts such documents, or provides a link thereto on the Borrower's
website on the Internet at the website address listed on Schedule 10.02; or (ii)
on which such documents are posted on the Borrower's behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender upon its
request to the Borrower to deliver such paper copies until a written request to
cease delivering paper copies is given by the Administrative Agent or such
Lender and (ii) the Borrower shall notify the Administrative Agent (by
telecopier or electronic mail) of the posting by it of any such documents and
provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents.  The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request by a Lender for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.
Section 6.03                                        Notices.  Promptly notify
the Administrative Agent:
(a)
of the occurrence of any Default;

(b)
of the occurrence of any "default" or "event of default" under the First Lien
Loan Documents;

(c)
of the occurrence of (i) any default under the Pemex Contract or (ii) any event
under the Pemex Contract that could (A) reasonably be expected to result in the
termination of the Pemex Contract or (B) allow Pemex Exploración Y Producción to
terminate the Pemex Contract;

(d)
of any occurrence or event that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including, if any of the same resulted in
or could be reasonably be expected to result in a Material Adverse Effect, (i)
breach or non-performance of, or any default under, a Contractual Obligation of
the Borrower or any Subsidiary; (ii) any dispute, litigation, investigation,
proceeding or suspension between the Borrower or any Subsidiary and any
Governmental Authority; or (iii) the commencement of, or any material
development in, any litigation or proceeding affecting the Borrower or any
Subsidiary, including pursuant to any applicable Environmental Laws;

(e)
of the occurrence of any ERISA Event, upon the Borrower obtaining knowledge
thereof;

(f)
of any material change in accounting policies or financial reporting practices
by the Borrower and the Subsidiaries taken as a whole;

(g)
of the determination by the Registered Public Accounting Firm providing the
opinion required under Section 6.01(a)(ii) (in connection with its preparation
of such opinion) or the Borrower's determination at any time of the occurrence
or existence of any Internal Control Event; and

(h)
any public offering of Equity Interests of the Borrower, each such notice to be
delivered to the Administrative Agent not less than five Business Days after the
occurrence of such event.

Each notice pursuant to this Section 6.03 other than Section 6.03(h) shall be
accompanied by a statement of a Responsible Officer of the Borrower setting
forth details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto.  Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.
Section 6.04                                        Payment of Obligations.  Pay
and discharge as the same shall become due and payable, all its obligations and
liabilities, including (a) all tax liabilities, assessments and governmental
charges or levies upon it or its properties or assets, unless the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by the Borrower
or such Subsidiary; (b) all lawful claims which, if unpaid, would by law become
a Lien upon its property; and (c) all Indebtedness, as and when due and payable,
but subject to any subordination provisions contained in any instrument or
agreement evidencing such Indebtedness.
 
Section 6.05                                        Preservation of Existence,
Etc.  (a) Preserve, renew and maintain in full force and effect its legal
existence and good standing under the Laws of the jurisdiction of its
organization except in a transaction permitted by Sections 7.04 or 7.05; (b)
take all reasonable action to maintain all rights, privileges, permits, licenses
and franchises necessary or desirable in the normal conduct of its business,
except to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect; and (c) preserve or renew all of its registered
patents, trademarks, trade names and service marks, the non-preservation of
which could reasonably be expected to have a Material Adverse Effect.
 
Section 6.06                                        Maintenance of Properties. 
(a) Maintain, preserve and protect all of its material properties and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear excepted; and (b) make all necessary repairs thereto and
renewals and replacements thereof, in each case, except where the failure to do
so could not reasonably be expected to have a Material Adverse Effect.
 
Section 6.07                                        Maintenance of Insurance. 
Maintain with financially sound and reputable insurance companies not Affiliates
of the Borrower, insurance with respect to its properties and business against
loss or damage of the kinds customarily insured against by Persons engaged in
the same or similar business, of such types and in such amounts as are
customarily carried under similar circumstances by such other Persons and
providing for not less than 30 days' prior notice to the Administrative Agent of
termination, lapse or cancellation of such insurance, except to the extent
reasonable self insurance meeting the same standards is maintained.  Each Loan
Party shall cause the Administrative Agent to be named at all times as loss
payee for the benefit of the Lenders in respect of each property or casualty
insurance policy that such Loan Party is required to maintain under this Section
with respect to the Collateral, and at all times as an additional insured party
in respect of each liability insurance policy that such Loan Party is required
to maintain under this Section.
 
Section 6.08                                        Compliance with Laws. 
Comply in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its business or
property, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.
 
Section 6.09                                        Books and Records.  (a) 
Maintain proper books of record and account, in which full, true and correct
entries in conformity with GAAP consistently applied shall be made of all
financial transactions and matters involving the assets and business of the
Borrower or such Subsidiary, as the case may be; and (b) maintain such books of
record and account in material conformity with all applicable requirements of
any Governmental Authority having regulatory jurisdiction over the Borrower or
such Subsidiary, as the case may be.
 
Section 6.10                                        Inspection Rights.  Permit
representatives of the Administrative Agent and each Lender to visit and inspect
its properties, to examine its corporate, financial and operating records, and
make copies thereof or abstracts therefrom, and to discuss its affairs, finances
and accounts with its directors, officers, and independent public accountants,
all at such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Borrower and subject
to applicable safety standards, applicable privilege and confidentiality
restrictions, and restrictions of owners of such records or properties who are
neither the Borrower nor any Subsidiary; provided, however, that when an Event
of Default exists the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and without advance notice.
 
Section 6.11                                        Use of Proceeds.  Use the
proceeds of the Credit Extensions made on the Closing Date to (i) refinance
certain Indebtedness of the Borrower and its Subsidiaries existing on the
Closing Date (including under the First Lien Credit Agreement), (ii) pay fees
and expenses incurred in connection with the foregoing, the entering into and
funding of the Term Facility, and all related transactions, or (iii) to provide
ongoing working capital and for other general corporate purposes of the Borrower
and its Subsidiaries not in violation of any Law or of any Loan Document.
 
Section 6.12                                        Material Contracts.  Perform
and observe all the terms and provision of each Material Contract to be
performed and observed by it, maintain each such Material Contract in full force
and effect and enforce each such Material Contract in accordance with its terms,
except, in any case described in this Section 6.12, where the failure to do so,
either individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect.
 
Section 6.13                                        Collateral; etc.
(a)
With respect to any property (other than any Excluded Property) acquired after
the Closing Date by any Loan Party, including without limitation pursuant to
Section 7.02(h), and any property that ceases to be Excluded Property promptly
(i) execute and deliver to the Administrative Agent such amendments or addendums
to the Security Documents or such other documents as the Administrative Agent
reasonably deems necessary to grant to the Administrative Agent, for the benefit
of the Secured Parties, a security interest in such property and (ii) take all
actions necessary to grant to the Administrative Agent, for the benefit of the
Secured Parties, a perfected first priority security interest in such property
(subject only to applicable Permitted Liens), including without limitation, the
filing of Uniform Commercial Code financing statements in such jurisdictions as
may be required by the Security Documents or by law or as may be reasonably
requested by the Administrative Agent, in each case within a reasonable time
following the applicable requests of the Administrative Agent and receipt of
applicable documents, if any.

(b)
With respect to any new Subsidiary (other than, (y) a Subsidiary that, promptly
upon its formation incurs Indebtedness pursuant to Section 7.03(h), to the
extent such Subsidiary is prohibited under the documents governing such
Indebtedness from taking any of the following actions and (z) in the case of
clause (iii) below, a Foreign Subsidiary, and in the case of all clauses below,
an Immaterial Foreign Subsidiary or an Excluded Foreign Subsidiary) created or
acquired after the Closing Date, including without limitation pursuant to
Section 7.02(h), (which, for the purposes of this paragraph, shall include any
existing Subsidiary that ceases to be an Immaterial Foreign Subsidiary or an
Excluded Foreign Subsidiary), by any Loan Party, promptly (i) execute and
deliver to the Administrative Agent such amendments or addendums to the Security
Documents as the Administrative Agent deems necessary to grant to the
Administrative Agent, for the benefit of the Secured Parties, a perfected first
priority security interest in the Equity Interests of such new Subsidiary that
is owned by such Loan Party (subject only to applicable Permitted Liens), (ii)
to the extent not delivered to the First Lien Agent pursuant to the First Lien
Security Documents, deliver to the Administrative Agent the certificates (if
any) representing such Equity Interests, together with undated stock powers or
share transfer forms, in blank, executed and delivered by a duly authorized
officer of the applicable Loan Party, (iii) cause such new Subsidiary (A) to
become a party to the Subsidiary Guaranty, the Security Documents and the
Intercreditor Agreement and (B) to take such actions necessary to grant to the
Administrative Agent for the benefit of the Secured Parties a perfected first
priority security interest in the collateral described in the Security Documents
with respect to such new Subsidiary (subject only to applicable Permitted
Liens), including, without limitation, the filing of Uniform Commercial Code
financing statements in such jurisdictions as may be required by the Security
Documents or by law or as may be reasonably requested by the Administrative
Agent, and (iv) if requested by the Administrative Agent, deliver to the
Administrative Agent legal opinions relating to the matters described above,
which opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Administrative Agent, in each case within a reasonable time
following the applicable requests of the Administrative Agent and receipt of
applicable documents, if any.

(c)
With respect to (i) any new Excluded Foreign Subsidiary (other than (y) a
Subsidiary that, promptly upon its formation incurs Indebtedness pursuant to
Section 7.03(h), to the extent the documents governing such Indebtedness
prohibit the following actions and (z) an Immaterial Foreign Subsidiary) created
or acquired after the Closing Date by any Loan Party, including without
limitation pursuant to Section 7.02(h), and (ii) any Excluded Foreign Subsidiary
of a Loan Party which Subsidiary is existing on the Closing Date but whose
Equity Interests are not subject to a "Foreign Pledge Agreement", if such
Excluded Foreign Subsidiary ceases to be an Immaterial Foreign Subsidiary,
promptly (A) execute and deliver to the Administrative Agent such amendments or
addendums to the Security Documents or such other documents as the
Administrative Agent deems necessary and requests in order to grant to the
Administrative Agent, for the benefit of the Secured Parties, a perfected first
priority security interest (subject only to applicable Permitted Liens) in the
Equity Interests of such Subsidiary that is owned by the applicable Loan Party,
(provided that in no event shall more than 66% of the total outstanding Equity
Interests of any such Excluded Foreign Subsidiary be required to be so pledged),
and (B) to the extent not delivered to the First Lien Agent pursuant to the
First Lien Security Documents, deliver to the Administrative Agent the
certificates (if any) representing such Equity Interests, together with undated
stock powers or share transfer forms, in blank, executed and delivered by a duly
authorized officer of the applicable Loan Party, and take such other action as
may be necessary or, in the reasonable opinion of the Administrative Agent,
desirable to perfect the Lien of the Administrative Agent thereon, and (C) if
requested by the Administrative Agent, deliver to the Administrative Agent legal
opinions relating to the matters described above, which opinions shall be in
form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent, in each case within a reasonable time following the
applicable requests of the Administrative Agent and the receipt of any
applicable documents.

(d)
If the Borrower ceases to actively market its Port of Iberia facility for sale,
the Borrower shall promptly (a) execute and deliver to the Administrative Agent
a Mortgage with respect to such Port of Iberia facility, and (b) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, certificates, assurances and other
instruments as the Administrative Agent may reasonably require in order to
perfect and maintain the validity, effectiveness and priority of such Mortgage
and the Liens intended to be created thereunder.

(e)
Upon the earlier of (i) the date on which the Borrower ceases to actively market
for sale the Vessels Subject to Sale and (ii) July 31, 2014, the Loan Parties
shall promptly thereafter (a) execute and deliver to the Administrative Agent a
Vessel Mortgage with respect to the Vessels Subject to Sale, and (b) do,
execute, acknowledge, deliver, record, re-record, file, re-file, register and
re-register any and all such further acts, deeds, certificates, assurances and
other instruments as the Administrative Agent may reasonably require in order to
perfect and maintain the validity, effectiveness and priority of such Vessel
Mortgage and the Liens intended to be created thereunder.

 
Section 6.14                                        Governmental
Authorizations.  If any filing, notice to, registration with, or consent or
other action of any Governmental Authority is required to be made or obtained by
the Borrower or any of its Subsidiaries under Law applicable to any of them to
permit any Foreign Subsidiary to make payments on any intercompany note made by
it or any Restricted Payments to any other Subsidiary or the Borrower, as
applicable, promptly take such actions as are reasonably necessary to obtain
permission for such Foreign Subsidiary to make such note payments or Restricted
Payments without further Governmental Authority approval.
 
Section 6.15                                        Compliance with
Environmental Laws.  In each case, except to the extent that the failure to do
or cause to be done any of the following actions would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect: 
(i) comply, and cause all lessees and other Persons operating or occupying its
properties to comply, in all material respects, with all applicable
Environmental Laws and Environmental Permits; (ii) obtain and renew all
Environmental Permits necessary for its operations and properties; and (iii)
conduct any investigation, study, sampling and testing, and undertake any
cleanup, removal, remedial or other action necessary to remove and clean up all
Hazardous Materials from any of its properties, in accordance with the
requirements of all Environmental Laws; provided, however, that neither the
Borrower nor any of its Subsidiaries shall be required to undertake any such
cleanup, removal, remedial or other action to the extent that its obligation to
do so is being contested in good faith and by proper proceedings and appropriate
reserves are being maintained with respect to such circumstances in accordance
with GAAP.
 
Section 6.16                                        Further Assurances. 
Promptly upon request by, and receipt of any applicable information and
documents from, the Administrative Agent, or any Lender through the
Administrative Agent, (a) correct any material defect or error that may be
discovered in any Loan Document or in the execution, acknowledgment, filing or
recordation thereof, and (b) do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Loan Documents, (ii) to the fullest extent permitted by
applicable law, subject any Loan Party's or any of its Subsidiaries' properties,
assets, rights or interests to the Liens now or hereafter intended to be covered
by any of the Security Documents, (iii) perfect and maintain the validity,
effectiveness and priority of any of the Security Documents and any of the Liens
intended to be created thereunder and (iv) assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the Lenders the
rights granted or now or hereafter intended to be granted to the Lenders under
any Loan Document or under any other instrument executed in connection with any
Loan Document to which any Loan Party or any of its Subsidiaries is or is to be
a party, and cause each of its Subsidiaries to do so.
 
Section 6.17                                        Reduction of Revolving
Commitments.  The Borrower shall permanently reduce the Revolving Credit
Facility by at least $5,000,000 per month beginning with the month ending May
31, 2014 and ending with the month ending December 31, 2014 such that the
aggregate commitment under the Revolving Credit Facility shall be equal to or
less than $85,000,000 as of and after December 31, 2014.
 
Section 6.18                                        Anti-Corruption and
Anti-Terrorism. Ensure that:
 
(a)
Neither the Borrower nor any of its Affiliates will, directly or indirectly use
the proceeds of the Loans:
 

 
(i)
for any purpose which would breach the U.K. Bribery Act 2010, the U.S. Foreign
Corrupt Practices Act of 1977, as amended, or other similar legislation in other
jurisdictions;
 
 
(ii)
to fund, finance or facilitate any activities, business or transaction of or
with any Person subject to Sanctions or in any Designated Jurisdiction, or
otherwise in violation of Sanctions, as such Sanctions are in effect from time
to time; or
 
 
(iii)
in any other manner that could result in the violation of any applicable
Sanctions by the Administrative Agent or any Lender.
 

(b)
Neither the Borrower nor any of its Affiliates will use funds or assets obtained
directly or indirectly from transactions with or otherwise relating to (i) a
Person subject to Sanctions or (ii) any Designated Jurisdiction, to pay or repay
any amount owing under any of the Loan Documents.
 

(c)
The Borrower and each of its Subsidiaries will:
 

 
(i)
conduct its business in compliance with Anti-Corruption Laws and Anti-Terrorism
Laws;
 
 
(ii)
maintain policies and procedures designed to promote and achieve compliance with
Anti-Corruption Laws and Anti-Terrorism Laws; and
 
 
(iii)
have appropriate controls and safeguards in place designed to prevent any
proceeds of any Loan from being used contrary to the representations and
undertakings set forth herein.
 

(d)
the Borrower and each of its Subsidiaries will comply with all foreign and
domestic laws, rules and regulations (including the USA PATRIOT Act, foreign
exchange control regulations, foreign asset control regulations and other
trade-related regulations) now or hereafter applicable to the Loan Documents,
the transactions contemplated hereby or any Loan Party's execution, delivery and
performance of any Loan Document.

 
Section 6.19                                        Post-Closing
Obligations.        On or before the applicable date set forth below for each
action described below, or such later date as agreed to in writing by the
Administrative Agent in its sole discretion, Borrower shall take, or cause to be
taken, the action specified and deliver the required agreements, as applicable:
(a)
As soon as reasonably practicable, but in any event within seven (7) days after
the Closing Date, the Loan Parties shall deliver to Administrative Agent (i) a
Mortgage Registration Form executed by Cal Dive Offshore Contractors, Inc. with
respect to the vessel "Mystic Viking", (ii) a Mortgage Registration Form
executed by Cal Dive Offshore Contractors, Inc. with respect to the vessel
"Uncle John", (iii) a Consent of First Mortgagee to Second Mortgage executed by
the First Lien Agent with respect to the Vessel Mortgage relating to the vessel
"Mystic Viking", (iv) a Consent of First Mortgagee to Second Mortgage executed
by the First Lien Agent with respect to the Vessel Mortgage relating to the
vessel "Uncle John", and a (v) executed counterparts to a Deed of Covenants
Collateral to Statutory Ship Mortgage on Mystic Viking & Uncle John executed by
Cal Dive Offshore Contractors, Inc., in each case in form and substance
satisfactory to the Administrative Agent and accompanied by a favorable legal
opinion of Lennox Patton, Bahamas counsel to the Administrative Agent, addressed
to the Administrative Agent and each Lender, as to such matters concerning the
Loan Parties (or any of them) and such documents set forth in this Section
6.19(a) as the Administrative Agent may request.

(b)
As soon as reasonably practicable, but in any event within fifteen (15) days
after the Closing Date, the Loan Parties shall deliver Letters to Master for
each vessel subject to a Vessel Mortgage governed by the laws of the United
States or the laws of Republic of Vanuatu, each in form and substance
satisfactory to the Administrative Agent.

(c)
As soon as reasonably practicable, but in any event with fifteen (15) after the
Closing Date, the Loan parties shall deliver vessel abstracts for each vessel
owned by a Loan Party that is domiciled in the United States, each in form and
substance satisfactory to the Administrative Agent.

(d)
As soon as reasonably practicable, but in any event within fifteen (15) days
after the Closing Date, the Loan Parties shall deliver to Administrative Agent,
fully executed Control Agreements for all deposit accounts, securities accounts
or commodities accounts (other than Excluded Property) maintained by any Credit
Party.

(e)
As soon as reasonably practical, but in any event within thirty (30) days after
the Closing Date, the Loan Parties shall use their best efforts to deliver to
the Administrative Agent a letter of undertaking (substantially in the form of
the letter of undertaking provided by McGriff Siebels &Williams, including the
appendices  thereto) from the broker that placed the insurances covering the
Kestrel.

(f)
As soon as reasonably practicable, but in any event within thirty (30) days
after the Closing Date, the Loan Parties shall use their best efforts to deliver
to the Administrative Agent landlord waivers in form and substance reasonably
acceptable to the Administrative Agent with respect to the Loan Parties' leased
facilities in Broussard, LA and Port Arthur, TX.

(g)
As soon as reasonably practicable, but in any event within thirty (30) days
after the Closing Date, the Loan Parties shall deliver to the Administrative
Agent executed counterparts of each of the Cayman Pledge Agreement and the
Singapore Pledge Agreement, in each case, with a favorable legal opinion of (i)
Allen & Gledhill LLP, Singapore counsel to the Loan Parties or (ii) Solomon
Harris, Cayman counsel to the Loan Parties, as applicable, each addressed to the
Administrative Agent and each Lender, as to such matters concerning the Loan
Parties (or any of them) and the Cayman Pledge Agreement and the Singapore
Pledge Agreement, as applicable, as the Administrative Agent may reasonably
request.

(h)
As soon as reasonably practicable, but in any event within thirty (30) days
after the Closing Date, the Loan Parties shall deliver to Administrative Agent
(i) a Special Power of Attorney executed by Cal Dive Offshore Contractors, Inc.
and (ii) a Vessel Mortgage executed by the applicable Loan Party with respect to
the Vessel "American Constitution", in each case in form and substance
satisfactory to the Administrative Agent and accompanied by a favorable legal
opinion of ARIFA, Panamanian counsel to the Administrative Agent, addressed to
the Administrative Agent and each Lender, as to such matters concerning the Loan
Parties (or any of them) and such documents set forth in this Section 6.19(h) as
the Administrative Agent may request.

(i)
As soon as reasonably practicable, but in any event within thirty (30) days
after the Closing Date, the Loan Parties shall deliver (i) a copy of the 30-day
notice of cancellation endorsement in favor of Administrative Agent with respect
to the general liability and property insurance of Company, (ii) a copy of the
"additional insured" endorsement to the general liability insurance policy of
the Company scheduling Agent as an additional insured thereto and (iii) a copy
of the lender's loss payable endorsement in favor of Administrative Agent
scheduling Administrative Agent as lender's loss payable thereunder.

Article VII
Negative Covenants
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, the Borrower shall not,
and shall not permit any of its Subsidiaries to, directly or indirectly:


Section 7.01                                        Liens.  Create, incur,
assume or permit to exist any Lien upon any of its property, assets or revenues,
whether now owned or hereafter acquired, other than the following:
 
(a)
Liens created pursuant to any Loan Document;

 
(b)
Liens existing on the date hereof and listed on Schedule 7.01 and any renewals,
replacements or extensions thereof, provided that (i) neither the property nor
the description of the property covered thereby is changed other than as a
result of Maintenance Capital Expenditures, (ii) the amount secured or benefited
thereby is not increased other than as contemplated by Section 7.03(b),
(iii) the direct or any contingent obligor with respect thereto is not changed
other than in a transaction that is not prohibited by Section 7.04, and (iv) any
renewal or extension of the obligations secured or benefited thereby is
permitted by Section 7.03(b);

 
(c)
Liens for taxes, assessments, other governmental charges or levies not yet due
or which are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person in accordance with GAAP;

 
(d)
carriers', warehousemen's, mechanics', materialmen's, repairmen's, vendors',
landlords', or other like Liens, including common law maritime Liens or Liens
under the Federal Maritime Lien Act or similar state statutes, arising in the
ordinary course of business for amounts which are not overdue for a period of
more than 30 days or which are being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves in accordance with GAAP
with respect thereto are maintained on the books of the applicable Person;

 
(e)
pledges or deposits in the ordinary course of business in connection with
workers' compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

 
(f)
deposits to secure the performance of bids, trade contracts and leases (other
than Indebtedness), statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature incurred in the ordinary course of
business;

 
(g)
easements, rights-of-way, restrictions and other similar encumbrances affecting
real property which, in the aggregate, are not substantial in amount, and which
do not materially detract from the value of the property subject thereto or
materially interfere with the ordinary conduct of the business of the applicable
Person;

 
(h)
Liens securing judgments for the payment of money not constituting an Event of
Default under Section 8.01(h);

 
(i)
Liens securing Indebtedness permitted under Section 7.03(e) or Section 7.03(j);
provided that (i) such Liens do not at any time encumber any property other than
the property financed by such Indebtedness and (ii) the principal amount of the
Indebtedness secured thereby does not exceed the cost or fair market value,
whichever is lower, of the property being acquired on the date of acquisition;

 
(j)
[Intentionally left blank];

 
(k)
[Intentionally left blank];

 
(l)
[Intentionally left blank];

 
(m)
Liens on leasehold interests of the Borrower or any Subsidiary created by the
lessor of the applicable leased premises in favor of a mortgagee of such
premises;

 
(n)
[Intentionally left blank];

 
(o)
Liens for salvage or general average for amounts which are not delinquent or
which are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person in accordance with GAAP;

 
(p)
Liens incurred in the ordinary course of business of the Borrower or any
Subsidiary arising from vessel chartering, operations, drydocking, maintenance,
the furnishing of supplies or fuel to vessels and crews wages, in each case
(i) of a maritime lien nature and (ii)  for amounts which are not delinquent or
which are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person in accordance with GAAP;

 
(q)
Liens on the property or assets of a Person which becomes a Subsidiary after the
date hereof securing Indebtedness permitted by Section 7.03(n); provided that
(i) such Liens existed at the time such Person became a Subsidiary and were not
created in anticipation thereof, (ii) no such Lien is spread to cover any
additional property or assets after the time such Person becomes a Subsidiary,
and (iii) the amount of Indebtedness secured thereby is not increased;

 
(r)
Liens securing Indebtedness (other than Guarantees) permitted under Section
7.03(h); provided that (i) such Liens do not at any time encumber any property
other than the property financed by such Indebtedness and (ii) the principal
amount of the Indebtedness secured thereby does not exceed the amount of the
costs and expenses of acquiring or engineering, procurement, construction, and
financing of the applicable asset;

 
(s)
Liens in favor of a banking or brokerage institution arising by operation of law
or otherwise encumbering deposits or securities (including the right of set-off)
held by such institution, in each case which arise in the ordinary course of
business in connection with the provision of deposit or security account
services and are within the general parameters customary in the banking or
brokerage industry;

 
(t)
Liens (other than blanket Liens) not otherwise permitted by any other clause of
this Section 7.01, encumbering assets other than vessels, which secure
Indebtedness in an aggregate outstanding principal amount not exceeding
$5,000,000 at any time; provided, that such Liens are junior to the Liens
securing the Obligations and are subject to an intercreditor agreement
satisfactory to the Administrative Agent in its sole discretion;

 
(u)
Liens securing the First Lien Obligations to the extent permitted under the
Intercreditor Agreement; provided that both before and after giving effect to
the incurrence of any such Lien, the Borrower is in compliance with Section
7.19; and

 
(v)
Liens on any trust account securing Indebtedness permitted under Section
7.03(q).

 
Section 7.02                                        Investments.  Make any
Investments, except:
 
(a) 
Investments existing on the date hereof and listed on Schedule 7.02;
 
 
(b)
Investments held by the Borrower or any Subsidiary in the form of Cash
Equivalents;
 
 
(c) 
Investments consisting of loans or advances to officers, directors and employees
of the Borrower and its Subsidiaries in an aggregate amount not to exceed
$5,000,000 at any time outstanding, for ordinary business purposes;
 
 
(d) 
Investments of (i) the Borrower in any Subsidiary Guarantor or in any Person
that becomes a Subsidiary Guarantor contemporaneously with such Investment, (ii)
any Subsidiary in the Borrower or in a Subsidiary Guarantor or in any Person
that becomes a Subsidiary Guarantor substantially contemporaneously with the
making of such Investment and (iii) any Unpledged Foreign Subsidiary in any
other Unpledged Foreign Subsidiary; provided, that, in each case, the aggregate
amount of Investments permitted to be made in conjunction with the acquisition
or construction of a vessel shall not exceed $5,000,000 at any time outstanding;
 
 
(e) 
Investments (i) consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and (ii) received in satisfaction or partial
satisfaction thereof from financially troubled customers and suppliers to the
extent reasonably necessary in order to prevent or limit loss or received in
connection with the bankruptcy or reorganization of its customers and suppliers;
 
 
(f) 
 (i) Guarantees permitted by Section 7.03, and (ii) Guarantees by the Borrower
or any Subsidiary for the performance or payment obligations of the Borrower or
any Wholly Owned Subsidiary, which obligations were incurred in the ordinary
course of business and do not constitute Indebtedness;
 
 
(g) 
Investments in joint ventures if each of the following conditions is satisfied:
(i) immediately before and after giving effect to such Investment, no Default
shall have occurred and be continuing and (ii) the aggregate amount of all such
Investments, net of the aggregate amount of consideration received from the
Dispositions of all Investments theretofore made pursuant to this Section
7.02(g) and any other cash return paid to any Loan Party (whether directly or
indirectly via a Subsidiary) in respect thereof including distributions and
returns of principal or capital, shall not exceed $15,000,000 on a cumulative
basis since the First Lien Closing Date; provided, however, that no more than
$5,000,000 on a cumulative basis since the First Lien Closing Date of
Investments made pursuant to this Section 7.02(g) shall be in the form of cash
or Cash Equivalents;
 
 
(h) 
Investments as a result of Acquisitions, if each of the following conditions is
satisfied: (i) immediately before and after giving effect to such Acquisition,
no Default shall have occurred and be continuing, (ii) the Consolidated Secured
Leverage Ratio, calculated on a pro forma basis after giving effect to such
Acquisition, including any Indebtedness incurred in connection therewith, shall
be less than 3.25 to 1.00, (iii) such Acquisition shall not be opposed by the
board of directors or similar governing body of the Person or assets being
acquired, (iv) the acquired Person or assets are in substantially the same
business as the Borrower or any of its Subsidiaries or any business reasonably
related or incidental thereto, (v) the Borrower complies (or causes compliance
with) all requirements of Section 6.13 with respect to the acquired Person or
assets and (vi) if all such Investments made pursuant to this clause (h) exceed
$10,000,000 in the aggregate, such Investment is consented to by the
Administrative Agent;
 
 
(i)
 cash Investments consisting of Capital Expenditures permitted pursuant to
Section 7.12;
 
 
(j) 
Investments in any Person to the extent such Investment represents the non-cash
portion of consideration received for a Disposition of any property that was
made pursuant to and in compliance with Section 7.05;
(k) 
any Investments received solely in exchange for Equity Interests consisting of
common stock of the Borrower (excluding any Equity Interests that would
constitute Indebtedness);
 
 
(l) 
Swap Contracts conforming to the description in Section 7.03(d);
 
 
(m) 
Investments consisting of intercompany Indebtedness permitted to be incurred
under, and complying with the requirements of, Section 7.03;
 
 
(n) 
Investments not otherwise permitted by any other clause of this Section 7.02
which do not exceed, in the aggregate, $5,000,000 on a cumulative basis since
the First Lien Closing Date; and
 
 
(o) 
Investments consisting of ordinary course loans or advances made by a Loan Party
or a Pledged Foreign Subsidiary to any other Loan Party or Pledged Foreign
Subsidiary for operating expenses and working capital needs.
 
Notwithstanding anything in this Section 7.02 or elsewhere in this Agreement to
the contrary, from and after March 7, 2014, the Borrower shall not, and shall
not permit any of its Subsidiaries (other than Unpledged Foreign Subsidiaries)
to, make any Investment in any Unpledged Foreign Subsidiary or any Pledged
Foreign Subsidiary (including Investments made as a result of any Acquisitions
permitted pursuant to Section 7.02(h)), other than, in each case (i) Investments
existing as of March 7, 2014 and (ii) Investments described in Section 7.02(o)
above.

 
Section 7.03                                        Indebtedness.  Create,
incur, assume or permit to exist any Indebtedness, except:
 
 
(a) 
Indebtedness under the Loan Documents;
 
 
 
 
(b) 
Indebtedness existing on the date hereof and listed on Schedule 7.03 and any
refinancings, refundings, renewals or extensions thereof; provided that (i) the
amount of such Indebtedness is not increased at the time of such refinancing,
refunding, replacement, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing, refunding, renewal or
extension and by an amount equal to any existing commitments unutilized
thereunder, (ii) the terms relating to principal amount, amortization, maturity,
collateral (if any), and other material terms taken as a whole, of any such
refinancing, refunding, replacement, renewal or extending Indebtedness, and of
any agreement entered into and of any instrument issued in connection therewith,
are no more restrictive in any material respect to the Loan Parties than the
terms of any agreement or instrument governing the Indebtedness being
refinanced, refunded, replaced, renewed or extended and the interest rate
applicable to any such refinancing, refunding, replacement, renewing or
extending Indebtedness does not exceed the range of the market interest rates
then available to the obligor thereunder for comparable transactions, and (iii)
if such Indebtedness is subordinated to the Obligations, the terms relating to
subordination of any such refinancing, refunding, replacement, renewal or
extending Indebtedness are no less favorable to the Lenders than the terms of
any agreement or instrument governing the Indebtedness being refinanced,
refunded, replaced, renewed or extended;
 
 
 
 
(c) 
Guarantees of the Borrower or any Subsidiary in respect of Indebtedness
otherwise permitted hereunder and Indebtedness of joint ventures in which such
Person owns Equity Interests in an aggregate amount not to exceed $25,000,000;
 
 
 
 
(d) 
obligations (contingent or otherwise) of the Borrower or any Subsidiary existing
or arising under any Swap Contract, provided that (i) such obligations are (or
were) entered into by such Person in the ordinary course of business for the
purpose of directly mitigating risks associated with liabilities, commitments,
investments, assets, or property held or reasonably anticipated by such Person,
or changes in the value of securities issued by such Person, and not for
purposes of speculation or taking a "market view" and (ii) such Swap Contract
does not contain any provision exonerating the non-defaulting party from its
obligation to make payments on outstanding transactions to the defaulting party
other than as a result of offset or similar rights;
 
 
 
 
(e) 
Indebtedness in respect of capital leases, and purchase money obligations for
fixed or capital assets within the limitations set forth in Section 7.01(i);
provided, however, that the aggregate amount of all such Indebtedness at any one
time outstanding shall not exceed $30,000,000, and refinancings, refundings,
extensions and renewals of any such Indebtedness; provided that (i) the amount
of such Indebtedness is not increased at the time of such refinancing,
refunding, renewal or extension except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing, refunding, renewal or extension,
(ii) the terms relating to principal amount, amortization, maturity, collateral
(if any), and other material terms taken as a whole, of any such refinancing,
refunding, renewal or extending Indebtedness, and of any agreement entered into
and of any instrument issued in connection therewith, are no more restrictive in
any material respect to the Loan Parties than the terms of any agreement or
instrument governing the Indebtedness being refinanced, refunded, renewed or
extended and the interest rate applicable to any such refinancing, refunding,
renewing or extending Indebtedness does not exceed the range of the market
interest rates then available to the obligor thereunder for comparable
transactions, and (iii) if such Indebtedness is subordinated to the Obligations,
the terms relating to subordination of any such refinancing, refunding, renewal
or extending Indebtedness are no less favorable to the Lenders than the terms of
any agreement or instrument governing the Indebtedness being refinanced,
refunded, renewed or extended;
 
 
 
 
(f) 
unsecured Indebtedness in an aggregate principal amount not to exceed
$20,000,000 at any time outstanding which is subordinated to the Obligations in
a manner satisfactory to the Administrative Agent in its sole discretion;
 
 
 
 
(g) 
 (i) Indebtedness of the Borrower incurred under the First Lien Credit Agreement
in an aggregate principal amount not to exceed the First Lien Cap at any time
outstanding and (ii) all other First Lien Obligations not described in the
foregoing clause (i);
 
 
 
 
(h) 
from and after the trailing twelve months Consolidated EBITDA (as determined by
the most recently delivered financial statements pursuant to Section 6.01(b)) is
greater than $65,000,000, Indebtedness incurred by a Wholly Owned Subsidiary of
the Borrower for the acquisition or construction of a vessel, provided that (i)
such Subsidiary is created for the purpose of acquiring or constructing and
owning such vessel and owns no other material assets, (ii) such Subsidiary is
the sole owner of such vessel, (iii) neither the Borrower nor any of its other
Subsidiaries (A) provides credit support of any kind (including any undertaking,
agreement or instrument that would constitute Indebtedness) for such
Indebtedness or (B) is directly or indirectly liable as a guarantor or otherwise
of such Indebtedness, except that the Borrower or any Subsidiary may provide an
unsecured Guarantee in favor of the United States Maritime Administration with
respect to any such Indebtedness Guaranteed by the United States Maritime
Administration, (iv) all expenditures with respect to the acquisition or
construction of the vessel are made in compliance with Section 7.12; and (v) the
aggregate amount of all such Indebtedness incurred pursuant to this Section
7.03(h) shall not exceed $50,000,000 at any one time outstanding and
refinancings, refundings, extensions and renewals of any such Indebtedness;
provided that (i) the amount of such Indebtedness is not increased at the time
of such refinancing, refunding, renewal, or extension except by an amount equal
to a reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing, refunding, renewal, or
extension and (ii) the terms of such refinancing, refunding, renewing, or
extending Indebtedness satisfy the requirements of this Section 7.03(h);
 
 
 
 
(i) 
Indebtedness of the Borrower or any Subsidiary owed to the Borrower or any
Subsidiary, provided that in each case such Indebtedness shall be (A) permitted
by Section 7.02 and (B) subordinated to the Obligations on the terms set forth
on Annex I to Schedule 7.03, or on other terms reasonably acceptable to the
Administrative Agent;
 
 
 
 
(j) 
Indebtedness in respect of sale and leaseback transactions to the extent
otherwise permitted under Section 7.01(i) and Section 7.05(e);
 
 
 
 
(k) 
unsecured Indebtedness in respect of letters of credit, bank guarantees, surety
bonds, performance bonds, warranty bonds, bid bonds and similar obligations, in
each case, supporting international operations of the Borrower and its
Subsidiaries, in an aggregate amount not to exceed $65,000,000 at any time
outstanding;
 
 
 
 
(l) 
Indebtedness refinancing, refunding, replacing, renewing, or extending any
Indebtedness permitted under Section 7.03(g)(i); provided that (i) the amount of
such Indebtedness is not increased at the time of such refinancing, refunding,
replacement, renewal, or extension except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing, refunding, renewal, or extension,
and (ii) such Indebtedness is permitted pursuant to the Intercreditor Agreement;
 
 
 
 
(m) 
other Indebtedness secured by Liens permitted under Section 7.01(t) in an
aggregate outstanding principal amount not exceeding $5,000,000 at any time;
 
 
 
 
(n) 
Indebtedness of a Person which becomes a Subsidiary after such date, provided
that (i) such indebtedness existed at the time such Person became a Subsidiary
and was not created in anticipation thereof, (ii) neither the Borrower nor any
of its Subsidiaries (A) provides credit support of any kind (including any
undertaking, agreement or instrument that would constitute Indebtedness) for
such Indebtedness or (B) is directly or indirectly liable as a guarantor or
otherwise of such Indebtedness, (iii) immediately after giving effect to the
acquisition of such Person by the Borrower or any of its Subsidiaries no Default
or Event of Default shall have occurred and be continuing and (iv) such
Indebtedness is consented to by the Administrative Agent;
 
 
 
 
(o) 
Qualified Convertible Indebtedness in an aggregate principal amount not to
exceed $86,250,000;
 
 
 
 
(p) 
unsecured Indebtedness consisting of debt securities of the Borrower that may be
converted into cash, shares of common stock of the Borrower, or a combination
thereof, refinancing, refunding, replacing, renewing, or extending any
Indebtedness permitted under Section 7.03(o); provided that (i) the amount of
such Indebtedness is not increased at the time of such refinancing, refunding,
replacement, renewal, or extension except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing, refunding, renewal, or extension,
(ii) such Indebtedness has a final maturity at least 6 months after the Maturity
Date, (iii) such Indebtedness does not require any scheduled repayment,
defeasance, or redemption of any principal amount thereof or any conversion into
cash prior to maturity (other than conversions of such Indebtedness into shares
of common stock of the Borrower and Mandatory Cash Conversions), (iv) the
agreements governing such Indebtedness do not contain covenants, terms, or
conditions that are more restrictive, taken as a whole, than the covenants
terms, and conditions of this Agreement, and (v) such Indebtedness shall not
require cash interest payments in excess of 7.5% per annum until the Obligations
are paid in full in cash;
 
 
 
 
(q) 
Indebtedness incurred by the Borrower or a Wholly-Owned Subsidiary of the
Borrower in the form of non-recourse procurement financing, in an aggregate
amount not to exceed $75,000,000 at any one time outstanding, the terms of which
must be (i) satisfactory to the Administrative Agent in its reasonable
discretion, (ii) non-recourse to the Borrower and its Subsidiaries, other than
with respect to a trust account set up for the purpose of consummating such
procurement financing and otherwise permitted by the terms hereof, and (iii)
does not require any Investments by the Borrower and its Subsidiaries; and
 
 
 
 
(r) 
unsecured Indebtedness the proceeds of which are used to make payments pursuant
to Mandatory Cash Conversions in an aggregate principal amount not to exceed an
amount necessary to make such payments pursuant to Mandatory Cash Conversions;
provided that (i) such Indebtedness is subordinated to the Obligations in a
manner satisfactory to the Administrative Agent in its sole discretion, (ii)
such Indebtedness has a final maturity at least 6 months after the Maturity
Date, (iii) such Indebtedness does not require any scheduled repayment,
defeasance, or redemption of any principal amount thereof or any conversion into
cash prior to maturity, (iv) the agreements governing such Indebtedness do not
contain covenants, terms, or conditions that are more restrictive, taken as a
whole, than the covenants terms, and conditions of this Agreement or the
Qualified Convertible Indebtedness or Refinanced Qualified Convertible
Indebtedness it is refinancing, as applicable (and for the avoidance of doubt
shall not include conversions of such Indebtedness into shares of common stock
of the Borrower and Mandatory Cash Conversions), and (v) such Indebtedness shall
not require cash interest payments in excess of 7.5% per annum until the
Obligations are paid in full in cash.

 
Section 7.04                                        Fundamental Changes.  Other
than (i) a merger of the Borrower or a Domestic Subsidiary to effectuate a
reincorporation or statutory conversion in another state of the United States or
(ii) a statutory conversion in any state of the United States, in either case
upon at least 30 days' prior written notice to the Administrative Agent, merge,
dissolve, liquidate, consolidate with or into another Person, or Dispose of
(whether in one transaction or in a series of related transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, except that, so long as no Default exists or would
result therefrom:
 
 
(a) 
any Subsidiary may merge with or dissolve into (i) the Borrower, provided that
the Borrower shall be the continuing or surviving Person, or (ii) any one or
more other Subsidiaries, provided that when any Subsidiary Guarantor is merging
with or dissolving into another Subsidiary, the Subsidiary Guarantor shall be
the continuing or surviving Person;
 
 
 
 
(b) 
any Subsidiary may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to the Borrower or to another Subsidiary,
and may thereafter liquidate or dissolve if applicable; provided that if the
transferor in such a transaction is a Subsidiary Guarantor, then the transferee
must either be the Borrower or a Subsidiary Guarantor;
 
 
 
 
(c) 
the Borrower or any of the Subsidiaries may merge with another Person to
effectuate an Acquisition permitted by Section 7.02(h); provided that the
Borrower or the applicable Subsidiary is the acquiring or surviving entity (or,
with respect to any merger by a Subsidiary, the surviving entity becomes a
Subsidiary in the transaction); and provided further that if such merging
Subsidiary is a Subsidiary Guarantor, the surviving entity becomes a Subsidiary
Guarantor and complies with the requirements for new Subsidiary Guarantors under
Section 6.13; and
 
 
 
 
(d) 
the Borrower or any Subsidiary may Dispose of all of the Equity Interests of any
Subsidiary in accordance with Section 7.05(n).

 
Section 7.05                                        Dispositions.  Make any
Disposition or enter into any agreement to make any Disposition, except (without
duplication):
 
(a) 
Dispositions of obsolete, surplus or worn out property or property that is no
longer used or useful for the business of the Borrower or any Subsidiary,
whether now owned or hereafter acquired, in each case in the ordinary course of
business;
 
 
 
 
(b) 
Dispositions of inventory and Cash Equivalents, charters of vessels, and leases
of equipment, in each case in the ordinary course of business;
 
 
 
 
(c) 
Dispositions of property to the Borrower or a Wholly Owned Subsidiary; provided
that if the transferor of such property is the Borrower or a Subsidiary
Guarantor, the transferee thereof must either be the Borrower or a Subsidiary
Guarantor;
 
 
 
 
(d) 
 (i) Dispositions permitted by Section 7.04, and (ii) Restricted Payments
permitted by Section 7.06;
 
 
 
 
(e) 
Dispositions in connection with any sale and leaseback transaction otherwise
permitted hereunder in an amount not to exceed $15,000,000 in the aggregate for
any fiscal year;
 
 
 
 
(f) 
 (i) Dispositions in the ordinary course of business and (ii) Dispositions of
vessels subject to a Vessel Mortgage (other than as permitted in Section
7.05(g)), in each case, in one transaction or a series of related transactions,
of assets (other than Equity Interests of Subsidiaries) of the Borrower or its
Subsidiaries with a fair market value not exceeding $2,500,000 for each such
Disposition and $2,500,000 in the aggregate for all such Dispositions in any
fiscal year;
 
 
 
 
(g) 
the Disposition of the Vessels Subject to Sale;
 
 
 
 
(h) 
the Disposition of assets received pursuant to Section 7.02(e)(ii);
 
 
 
 
(i) 
the grant in the ordinary course of business of any non-exclusive license of
patents, trademarks, registrations therefor and other similar intellectual
property;
 
 
 
 
(j) 
any Disposition of assets pursuant to (i) a condemnation, appropriation, seizure
or similar taking or proceeding by a Governmental Authority or (ii) the
requirement of, or at the direction of, a Governmental Authority;
 
 
 
 
(k) 
 [Intentionally left blank];
 
 
 
 
(l) 
Dispositions of assets, other than Collateral, constituting non-cash
contributions to a joint venture to the extent such Investment is permitted
pursuant to Section 7.02(g) (for the purpose of determining compliance with the
limitations of such Section, the assets shall be valued at the value attributed
thereto in the applicable joint venture agreement or, if greater, fair market
value);
 
 
 
 
(m) 
The exchange of any vessel (other than a vessel that is subject to a Vessel
Mortgage) for any vessel of equivalent value (including any cash or Cash
Equivalents necessary in order to achieve an exchange of equivalent value);
 
 
 
 
(n) 
So long as at least 75% of the consideration from such Disposition is received
in cash, (i) Cal Dive Offshore Contractors, Inc. may Dispose of all of the
Equity Interests of Cal Dive International Pte. Limited to Cal Dive Offshore
International, Ltd. or another Subsidiary and (ii) the Borrower or any
Subsidiary may Dispose of (including by means of a merger of such Subsidiary)
the Equity Interests of a Subsidiary; provided that with respect to any
Disposition pursuant to this clause (ii) (A) no less than all of the Equity
Interests of the Borrower and its Subsidiaries in the applicable Subsidiary are
Disposed of concurrently, (B) all such Dispositions shall be made for fair
market value and (C) the Subsidiary so Disposed of shall not, on an aggregate
basis with all other Subsidiaries Disposed of pursuant to this Section 7.05(n),
account for (y) assets having an aggregate book value of greater than 5% of the
consolidated total assets of the Borrower and its Subsidiaries or (z)
Consolidated EBITDA exceeding 5% of the Consolidated EBITDA of the Borrower, in
each case determined as of the end of the fiscal quarter most recently ended;
provided further that if such Disposition of the Equity Interests of a
Subsidiary is by means of a merger of such Subsidiary into a Loan Party, such
Disposition shall not be subject to the first proviso in this Section
7.05(n)(ii);
 
 
 
 
(o) 
The granting of any Lien permitted hereunder and dispositions of property
subject to any such Lien that is transferred to the lienholder or its designee
in satisfaction or settlement of such lienholder's claim; and
 
 
 
 
(p) 
So long as at least 75% of the consideration from such Disposition is received
in cash, Dispositions of assets (other than a vessel that is subject to a Vessel
Mortgage) not otherwise permitted under this Section 7.05; provided that (i) at
the time of such Disposition, no Default shall exist or would result from such
Disposition and (ii) the aggregate book value of all assets Disposed of in
reliance on this clause (p) from and after the First Lien Closing Date, together
with the aggregate book value of the assets of all Subsidiaries Disposed of
pursuant to clause (n) above since the First Lien Closing Date, shall not exceed
15% of the total book value of all assets of the Borrower and its Subsidiaries
as of the end of the most recent fiscal quarter of the Borrower;

provided, however, that any Disposition pursuant to clauses (a) through (e),
(f)(ii), (g), (j)(ii), (k), (m), (n) and (p) shall be for fair market value.
For purposes of determining compliance with this Section 7.05, the fair market
value of any property Disposed of for consideration not consisting entirely of
cash shall be the sum of the cash portion of the consideration, if any, and the
fair market value of the non-cash portion of the consideration, as reasonably
determined by the Borrower in good faith.
Section 7.06                                        Restricted Payments. 
Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that:
 
 
(a) 
each Subsidiary may declare and make Restricted Payments to the Borrower, the
Subsidiary Guarantors and any other Person that owns an Equity Interest in such
Subsidiary, ratably according to their respective holdings of the type of Equity
Interest in respect of which such Restricted Payment is being made;
 
 
 
 
(b) 
the Borrower and each Subsidiary may declare and make dividend payments or other
distributions payable solely in the common stock or other common Equity
Interests of such Person;
 
 
 
 
(c) 
so long as no Default shall have occurred and be continuing or would occur as a
result thereof, the Borrower and each Subsidiary may purchase, redeem or
otherwise acquire Equity Interests issued by it with the proceeds received from
the substantially concurrent issue of new shares of its common stock or other
common Equity Interests; and
 
 
 
 
(d) 
the Borrower may make customary payments in cash in lieu of fractional shares in
connection with the conversion to or exchange for Equity Interests of
convertible or exchangeable debt securities permitted under Section 7.03.

 
Section 7.07                                        Change in Nature of
Business.  Engage in any material line of business substantially different from
those lines of business conducted by the Borrower and the Subsidiaries on the
date hereof or any business reasonably related or incidental thereto.
 
Section 7.08                                        Transactions with
Affiliates.  Enter into any transaction of any kind with any Affiliate of the
Borrower, whether or not in the ordinary course of business, other than on fair
and reasonable terms substantially as favorable to the Borrower or such
Subsidiary as would be obtainable by the Borrower or such Subsidiary at the time
in a comparable arm's length transaction with a Person other than an Affiliate,
provided that the foregoing restriction shall not apply to transactions as
follows:  (i) transactions between the Borrower and any Subsidiary Guarantor or
between and among any Subsidiary Guarantors; (ii) any Restricted Payment
permitted by Section 7.06; (iii) Investments permitted under Section 7.02(d);
(iv) loans and advances permitted under Section 7.02(c) and Guarantees permitted
under Section 7.02(f); (v) the performance of employment, equity award, equity
option or equity appreciation agreements, plans or other similar compensation or
benefit plans or arrangements (including vacation plans, health and insurance
plans, deferred compensation plans and retirement or savings plans) entered into
by the Borrower or any Subsidiary in the ordinary course of its business with
its employees, officers and directors; (vi) the performance of any agreement set
forth under Schedule 7.08 and as in effect on the date hereof or as otherwise in
a form as provided on such Schedule; and (vii) fees and compensation to, and
indemnity provided on behalf of, officers, directors, and employees of the
Borrower or any Subsidiary in their capacity as such, to the extent such fees
and compensation are customary.
 
Section 7.09                                        Burdensome Agreements. 
Except for restrictions and conditions (1) imposed by Law, (2) existing on the
date hereof, together with each extension, renewal, replacement (in the case of
documents governing Indebtedness listed on Schedule 7.03), amendment or
modification to the extent it does not expand the scope of any such restriction
or condition or otherwise make the same more restrictive, (3) of a customary
nature contained in agreements relating to the Disposition of a Subsidiary
otherwise permitted under this Agreement pending such Disposition, provided such
restrictions and conditions apply only to the Subsidiary that is to be Disposed
of, or (4) contained in joint venture agreements or other similar agreements
entered into in the ordinary course of business in respect to the Disposition or
distribution of assets of such joint venture, enter into any Contractual
Obligation (other than this Agreement or any other Loan Document, or any related
document, instrument or agreement) that (a) limits the ability (i) of any
Subsidiary to make Restricted Payments to the Borrower or any Subsidiary
Guarantor or to otherwise transfer property to the Borrower or any Subsidiary
Guarantor, (ii) of any Subsidiary to Guarantee the Indebtedness of the Borrower
or (iii) of the Borrower or any Subsidiary to create, incur, assume or permit to
exist Liens on its property to secure the Obligations; provided, however, that
the foregoing clauses (i) and (ii) shall not prohibit any such limitations
contained in the First Lien Loan Documents as in effect on the Closing Date or
that are applicable solely to any Subsidiary incurring Indebtedness permitted
pursuant to Section 7.03(h) to the extent so provided in the agreements
governing such Indebtedness and the foregoing clause (iii) shall not
(A) prohibit any negative pledge incurred or provided in the First Lien Loan
Documents as in effect on the Closing Date or in favor of any holder of a Lien
permitted by Section 7.01(f), (i), (q), (r), (s) or (t) and secured Indebtedness
permitted under Section 7.03(e), (h), or (n) solely to the extent any such
negative pledge relates to the property financed by or the subject of such
Indebtedness and (B) apply to customary provisions in leases, licenses and
similar contracts restricting the assignment, encumbrance, sub-letting or
transfer thereof; or (b) except for the First Lien Loan Documents as in effect
on the Closing Date, requires the grant of a Lien to secure an obligation of
such Person if a Lien is granted to secure the Obligations.
 
Section 7.10                                        Use of Proceeds.  Use the
proceeds of any Credit Extension, whether directly or indirectly, and whether
immediately, incidentally or ultimately, to purchase or carry margin stock
(within the meaning of Regulation U of the FRB) or to extend credit to others
for the purpose of purchasing or carrying margin stock or to refund indebtedness
originally incurred for such purpose.
 
Section 7.11                                        Financial Covenants.
 
(a)            Consolidated Fixed Charge Coverage Ratio.  Permit the
Consolidated Fixed Charge Coverage Ratio to be less than the following amounts
at any time during each of the following corresponding periods:
 
Period
Ratio
For the fiscal quarter ending June 30, 2014, and thereafter
1.00 to 1.00

 
(b)            [Reserved].
 
(c)            Consolidated Secured Leverage Ratio.  Permit the Consolidated
Secured Leverage Ratio to be greater than the following amounts at any time
during each of the following corresponding periods:
 
Period
Ratio
For the fiscal quarter ending June 30, 2014
5.25 to 1.00
For the fiscal quarter ending September 30, 2014
5.00 to 1.00
For the fiscal quarter ending December 31, 2014
4.75 to 1.00
For the fiscal quarter ending March 31, 2015
4.50 to 1.00
For the fiscal quarter ending June 30, 2015
4.50 to 1.00
For the fiscal quarter ending September 30, 2015
4.25 to 1.00
For the fiscal quarter ending December 31, 2015
4.25 to 1.00
For the fiscal quarter ending March 31, 2016, and thereafter
4.00 to 1.00



(d)            Minimum EBITDA.  Permit the Consolidated EBITDA for any four
fiscal quarter period to be less than $30,000,000.
 
Section 7.12                                        Capital Expenditures.  Make
or become legally obligated to make any Capital Expenditure (other than any
Maintenance Capital Expenditure), except for Capital Expenditures (other than
Maintenance Capital Expenditures) in the ordinary course of business not
exceeding, in the aggregate for the Borrower and the Subsidiaries $22,000,000
during any fiscal year (the "Capital Expenditure Basket"); provided, however,
that for any fiscal year, (a) if  the full amount of the Capital Expenditure
Basket for such fiscal year is not utilized, such unutilized amount up to a
maximum amount of $5,000,000 (exclusive of any amounts carried over from the
prior fiscal year, the "Carry-Over Amount") may be utilized in the immediately
succeeding fiscal year (the "Succeeding Fiscal Year") and (b) if  the full
amount of the Capital Expenditure Basket for such fiscal year and any applicable
Carry-Over Amount is utilized, the Borrower and the Subsidiaries may borrow an
amount not to exceed $5,000,000 from the Succeeding Fiscal Year's Capital
Expenditure Basket (the "Borrowed Amount") thereby reducing the Succeeding
Fiscal Year's Capital Expenditure Basket by such Borrowed Amount; provided,
further, that neither (i) the Carry-Over Amount applicable to a particular
Succeeding Fiscal Year or (ii) any Borrowed Amount may be used in that fiscal
year until the amount permitted above to be expended in such fiscal year has
first been used in full.  Notwithstanding anything to the contrary contained in
this Section 7.12, if Consolidated EBITDA exceeds $65,000,000 for any fiscal
year, the Capital Expenditure Basket for the Succeeding Fiscal Year shall be
increased by an amount equal to 30% of the amount of such Consolidated EBITDA in
excess of $65,000,000 for such fiscal year. year; provided that so long as there
is a First Lien Credit Agreement, the Capital Expenditure Basket shall not
exceed $35,000,000 in any fiscal year.
 
Section 7.13                                        Amendment of Organizational
Documents, Material Contracts or First Lien Loan Documents.  (a) Amend any of
its Organizational Documents other than any such amendment (i) made solely in
connection with a transaction that is otherwise permitted under this Agreement
and (ii) that would not reasonably be expected to have a Material Adverse
Effect, (b) amend, supplement, modify or restate any of the First Lien Loan
Documents, other than any amendment, supplement, modification or restatement
that is not prohibited by the Intercreditor Agreement and (c) amend, supplement,
modify or restate any Material Contract in a manner adverse to the rights or
interests of the Borrower or any of its Subsidiaries which is a party thereto or
adverse to the rights or interests of Administrative Agent and the Lenders.
 
Section 7.14                                        Accounting Changes.  Make
any change in (a) accounting policies or reporting practices, except (i) as
required or permitted by GAAP or (ii) as the Borrower reasonably deems necessary
to comply with any Law, or (b) fiscal year.
 
Section 7.15                                        Prepayments, Etc. of
Indebtedness.  (a) Make any unscheduled principal only payment, or prepay,
redeem, purchase, defease or otherwise satisfy or make any unscheduled payment,
in each case, prior to the scheduled maturity thereof in any manner (whether
directly or indirectly) any Indebtedness for borrowed money, other than
(i) intercompany Indebtedness, (ii) Indebtedness in connection with a
refinancing, refunding, extension or renewal to the extent such refinancing,
refunding, extension or renewal is permitted by Section 7.03(b), (e), (h), (l)
or (p), (iii) Indebtedness under Swap Contracts permitted by Section 7.03(d),
(iv) secured Indebtedness that becomes due as a result of the Disposition of the
property securing such Indebtedness to the extent that such Disposition is
permitted by Section 7.05, (v) payments in respect of the Obligations, (vi)
conversion to or exchange for Equity Interests of convertible or exchangeable
debt securities permitted under Section 7.03 and customary payments in cash in
lieu of fractional shares in connection therewith, (vii) Mandatory Cash
Conversions, (viii) payments of Indebtedness incurred pursuant to Section
7.03(g) and (ix) any Indebtedness constituting First Lien Obligations or (b)
make any payment in violation of any subordination terms of any Indebtedness for
borrowed money.
 
Section 7.16                                        Partnerships, Etc.  Become a
general partner in any general or limited partnership or joint venture, other
than (i) any such interest in any Subsidiary which is, directly or indirectly, a
Wholly Owned Subsidiary of the Borrower or (ii) pursuant to an Investment
permitted by Section 7.02(a) or (g).
 
Section 7.17                                        Off-Balance Sheet
Liabilities.  Create, incur, assume or suffer to exist any Off-Balance Sheet
Liabilities.
 
Section 7.18                                        Sanctions. Directly or
indirectly, in violation of any applicable Laws use the proceeds of any Credit
Extension, or lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or other individual or entity, to fund any
activities of or business with any individual or entity, or in any Designated
Jurisdiction, that, at the time of such funding, the Borrower knew to be the
subject of Sanctions, or in any other manner that will knowingly result in a
violation by any individual or entity (including any individual or entity
participating in the transaction, whether as Lender, Administrative Agent or
otherwise) of Sanctions.
 
Section 7.19                                        Additional Liens.  Grant a
Lien on any property to secure the First Lien Obligations without first (a)
giving fifteen (15) days' prior written notice to the Administrative Agent
thereof and (b) granting to the Administrative Agent to secure the Obligations a
second-priority security interest in the same property pursuant to Security
Documents in form and substance reasonably satisfactory to the Administrative
Agent.  In connection therewith, each Loan Party shall, or shall cause its
Subsidiaries to, execute and deliver such other additional closing documents,
certificates and legal opinions as shall reasonably be requested by the
Administrative Agent.
 
Section 7.20                                        Revolving Borrowing.   
Directly or indirectly, borrow any revolving loans pursuant to the First Lien
Credit Agreement if the Borrower is not in compliance with the financial
covenants set forth in Section 7.11; provided, that if Borrower borrows any such
revolving loans and after giving effect to such borrowing the Borrower would not
be in compliance with the financial covenants set forth in Section 7.11 on a pro
forma basis after giving effect to such borrowing (such borrowing a
"Noncompliant Borrowing"), Borrower shall provide immediate written notice of
such Noncompliant Borrowing to Administrative Agent and, after such Noncompliant
Borrowing, Borrower shall not be permitted to, directly or indirectly, borrow
any revolving loans pursuant to the First Lien Credit Agreement in an aggregate
amount in excess of $5,000,000 (including the amount borrowed pursuant to such
Noncompliant Borrowing but net of any prepayments of revolving loan subsequent
to such Noncompliant Borrowing) until the Borrower has delivered to the
Administrative Agent a reasonably detailed calculation showing compliance with
the financial covenants set forth in Section 7.11 on a pro forma basis, signed
by a Responsible Officer of the Borrower, in form and substance satisfactory to
the Administrative Agent in its sole discretion.
Article VIII
Events of Default and Remedies
Section 8.01                                        Events of Default.  Any of
the following shall constitute an Event of Default:
(a)
Non-Payment.  The Borrower or any other Loan Party fails to pay (i) when and as
required to be paid herein, any amount of principal of any Loan, (ii) within
three days after the same becomes due, any interest on any Loan, or any fee due
hereunder, or (iii) within five days after the same becomes due, any other
amount payable hereunder or under any other Loan Document; or

(b)
Specific Covenants.  Any Loan Party fails to perform or observe any term,
covenant or agreement contained in (i) any of Section 6.03, 6.05, 6.10, 6.12,
6.18, 6.19 and with respect to Borrower only, Section 6.01 or (ii) Article VII.

(c)
Other Defaults.  Any Loan Party fails to perform or observe any other covenant
or agreement (not specified in subsection (a) or (b) above) contained in any
Loan Document on its part to be performed or observed and such failure continues
unremedied for 30 days after the earlier of (i) the date on which the Borrower
or such Loan Party obtains, or reasonably should have had, knowledge of such
failure and (ii) the date on which the Borrower or such Loan Party receives
notice thereof from the Administrative Agent; or

(d)
Representations and Warranties.  Any representation, warranty, certification or
statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made; or

(e)
Cross-Default.  (i) The Borrower or any Subsidiary (A) fails to make any payment
when due (whether by scheduled maturity, required prepayment, acceleration,
demand, or otherwise) in respect of any Indebtedness or Guarantee (other than
Indebtedness hereunder and Indebtedness under Swap Contracts) having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than the Threshold Amount, or (B) fails to observe or
perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, in each case prior to its stated maturity, or such
Guarantee to become payable or cash collateral in respect thereof to be
demanded; or (ii)  there occurs under any Swap Contract an Early Termination
Date (as defined in such Swap Contract) resulting from (A) any event of default
under such Swap Contract as to which the Borrower or any Subsidiary is the
Defaulting Party (as defined in such Swap Contract) or (B) any Termination Event
(as so defined) under such Swap Contract as to which the Borrower or any
Subsidiary is an Affected Party (as so defined) and, in either event, the Swap
Termination Value owed by the Borrower or such Subsidiary as a result thereof is
greater than the Threshold Amount; provided, that the occurrence of any event
that permits the holders of convertible or exchangeable debt securities
(including, without limitation, Qualified Convertible Indebtedness or Refinanced
Qualified Convertible Indebtedness) permitted to be issued hereunder to convert
or exchange (as the case may be) their debt securities into cash, shares of
common stock of the Borrower, or a combination thereof (so long, as any such
conversion into cash constitutes a Mandatory Cash Conversion permitted
hereunder) shall not constitute an Event of Default under this Section 8.01(e);
or

(f)
Insolvency Proceedings, Etc.  (i) Any Loan Party or any of its Subsidiaries
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors, or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or (ii) any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or (iii) any proceeding under any Debtor
Relief Law relating to any such Person or to all or any material part of its
property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or

(g)
Inability to Pay Debts; Attachment.  (i) The Borrower or any Subsidiary becomes
unable or admits in writing its inability or fails generally to pay its debts as
they become due, or (ii) any writ or warrant of attachment or execution or
similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
30 days after its issue or levy; or

(h)
Judgments.  There is entered against the Borrower or any Subsidiary one or more
final judgments or orders for the payment of money in an aggregate amount (as to
all such judgments or orders) exceeding the Threshold Amount (to the extent not
covered by independent third-party insurance as to which the insurer does not
dispute coverage), and (i) enforcement proceedings are commenced by any creditor
upon such judgment or order, or (ii) there is a period of 30 consecutive days
during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or

(i)
ERISA.  (i) An ERISA Event occurs that, when taken together with all other ERISA
Events that have occurred, could reasonably be expected to subject the Borrower
or any Subsidiary to liability individually or in the aggregate in excess of the
Threshold Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when
due, after the expiration of any applicable grace period, any installment
payment with respect to its withdrawal liability under Section 4201 of ERISA
under a Multiemployer Plan in an aggregate amount in excess of the Threshold
Amount; or

(j)
Invalidity of Loan Documents.  Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect; or any Loan Party or any other Person contests
in any manner the validity or enforceability of any Loan Document; or any Loan
Party denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any Loan Document;

(k)
Change of Control.  There occurs any Change of Control;

(l)
Intercreditor Agreement.  The Intercreditor Agreement ceases to be effective
(other than pursuant to the terms provided therein) or otherwise ceases to be a
legal, valid and binding agreement enforceable against the holders of the First
Lien Obligations in any material respect; or

(m)
First Lien Obligations. (i) Any Loan Party amends, supplements or otherwise
modifies any First Lien Loan Document that is not allowed under, or otherwise
violates or breaches, the provisions of this Agreement or the Intercreditor
Agreement or (ii) the principal amount of the First Lien Obligations incurred
under the First Lien Credit Agreement exceeds the First Lien Cap.

Section 8.02                                        Remedies Upon Event of
Default.  If any Event of Default occurs and is continuing, the Administrative
Agent shall, at the request of, or may, with the consent of, the Required
Lenders, take any or all of the following actions:
(a)
declare the commitment of each Lender to make Loans to be terminated, whereupon
such commitments and obligation shall be terminated; and

(b)
declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

provided, however, that upon the occurrence of an Event of Default under Section
8.01(f), the obligation of each Lender to make Loans shall automatically
terminate and the unpaid principal amount of all outstanding Loans and all
interest and other amounts as aforesaid shall automatically become due and
payable, in each case without further act of the Administrative Agent or any
Lender.
Section 8.03                                        Application of Funds.  After
the exercise of remedies provided for in Section 8.02 (or after the Loans have
automatically become immediately due and payable), any amounts received on
account of the Obligations shall, subject to the provisions of Section 2.12, be
applied by the Administrative Agent in the following order (subject in all cases
to the Intercreditor Agreement):
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders ((including fees, charges and disbursements of counsel to the respective
Lenders and amounts payable under Article III), ratably among them in proportion
to the respective amounts described in this clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Third payable to them;
Fourth, to payment of other Obligations (including outstanding principal and any
applicable Prepayment Fee), ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth payable to them; provided,
that (x) amounts applied to the principal of any Loans shall be applied first,
to Tranche A Loans until paid in full and second, to Tranche B Loans, and (y) in
the case of  the exercise of remedies that occurs prior to the (i) second
anniversary of the Closing Date, such amounts shall include the Make-Whole
Amount or (ii) the fourth anniversary of the Closing Date, such amounts shall
include the Prepayment Fee; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.
Section 8.04                                        Certain Events of Default. 
Notwithstanding Section 8.03, if either (x) an Event of Default pursuant to
Section 8.01(a), Section 8.01(f) or Section 8.01(g) has occurred and is
continuing or (y) an Event of Default pursuant to Section 7.11 or Section 7.12
has occurred and is continuing for a period of at least 45 days, in each case,
all amounts received on account of the Obligations (whether or on account of
interest, principal or otherwise) shall be applied first, to the Tranche A Term
Loans and second, to the Tranche B Term Loans.
Article IX
Administrative Agent
Section 9.01                                        Appointment and Authority.
(a)
Each of the Lenders hereby irrevocably appoints ABC Funding, LLC, a Delaware
limited liability company, to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto.  The
provisions of this Article are solely for the benefit of the Administrative
Agent and the Lenders, and neither the Borrower nor any other Loan Party shall
have rights as a third party beneficiary of any of such provisions, other than
the consultation rights expressly afforded the Borrower in Section 9.06.

(b)
The Administrative Agent shall also act as the "collateral agent" under the Loan
Documents, and each of the Lenders hereby irrevocably appoints and authorizes
the Administrative Agent to act as the agent of such Lender for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Loan Parties to secure any of the Obligations, together with such powers
and discretion as are reasonably incidental thereto.  In this connection, the
Administrative Agent, as "collateral agent" and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to Section 9.05
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Security Documents, or for exercising any rights and
remedies thereunder at the direction of the Administrative Agent), shall be
entitled to the benefits of all provisions of this Article IX and Article X
(including Section 10.04(c), as though such co-agents, sub-agents and
attorneys-in-fact were the "collateral agent" under the Loan Documents) as if
set forth in full herein with respect thereto.

Section 9.02                                        Rights as a Lender.  The
Person serving as the Administrative Agent hereunder shall have the same rights
and powers in its capacity as a Lender as any other Lender and may exercise the
same as though it were not the Administrative Agent and the term "Lender" or
"Lenders" shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Administrative Agent
hereunder in its individual capacity.  Such Person and its Affiliates may accept
deposits from, lend money to, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Borrower or any Subsidiary or other Affiliate thereof as if such Person were not
the Administrative Agent hereunder and without any duty to account therefor to
the Lenders.
 
Section 9.03                                        Exculpatory Provisions.  The
Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents.  Without limiting
the generality of the foregoing, the Administrative Agent:
(a)
shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b)
shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

(c)
shall not, except as expressly set forth herein and in the other Loan Documents,
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower or any of its Affiliates that is
communicated to or obtained by the Person serving as the Administrative Agent or
any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02 or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower or
a Lender.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
Section 9.04                                        Reliance by Administrative
Agent.  The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan.  The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.
 
Section 9.05                                        Delegation of Duties.  The
Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such sub
agent and to the Related Parties of the Administrative Agent and any such sub
agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.
 
Section 9.06                                        Resignation of
Administrative Agent.  The Administrative Agent may at any time give notice of
its resignation to the Lenders and the Borrower.  Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States.  If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may on behalf of the Lenders, appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided that if the Administrative Agent shall notify the Borrower and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders under any of the Loan Documents, the retiring Administrative Agent
shall continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time as the
Required Lenders appoint a successor Administrative Agent as provided for above
in this Section.  Upon the acceptance of a successor's appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section).  The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor.  After the retiring Administrative
Agent's resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 10.04 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.
 
Section 9.07                                        Non-Reliance on
Administrative Agent and Other Lenders.  Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
 
Section 9.08                                        Administrative Agent May
File Proofs of Claim.  In case of the pendency of any proceeding under any
Debtor Relief Law or any other judicial proceeding relative to any Loan Party,
the Administrative Agent (irrespective of whether the principal of any Loan
shall then be due and payable as herein expressed or by declaration or otherwise
and irrespective of whether the Administrative Agent shall have made any demand
on the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise
(a)
to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.07 and 10.04) allowed in such judicial
proceeding; and

(b)
to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.07 and 10.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.
Section 9.09                                        Collateral and Guaranty
Matters.  The Lenders irrevocably authorize the Administrative Agent, at its
option and in its discretion,
(a)
to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Aggregate Commitments,
payment in full of all Obligations (other than contingent indemnification
Obligations), (ii) that is Disposed of or to be Disposed of as part of or in
connection with any Disposition permitted hereunder or under any other Loan
Document or (iii) subject to Section 10.01, if approved, authorized or ratified
in writing by the Required Lenders or all of the Lenders, as applicable;

(b)
to subordinate any Lien on any property granted to or held by the Administrative
Agent under any Loan Document to the holder of any Lien on such property that is
permitted by Section 7.01(i);

(c)
to release any Subsidiary Guarantor from its obligations under the Loan
Documents if such Person ceases to be a Subsidiary as a result of a transaction
permitted hereunder; and

(d)
to release any Liens, or to release any Subsidiary Guarantor from its
obligations under the Loan Documents, in each case in accordance with Section
10.17.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent's authority to release or
subordinate its interest in particular types or items of property, or to release
any Subsidiary Guarantor from its obligations under the applicable Loan
Documents pursuant to this Section 9.09.
Article X
Miscellaneous
Section 10.01                                        Amendments, Etc.  No
amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrower or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall:
(a)
amend, modify or waive any condition set forth in Section 4.01 or Section 4.02,
without the written consent of each Lender;

(b)
extend or increase the Tranche A Term Loan Commitment or Tranche B Term Loan
Commitment, as applicable, of any Lender (or reinstate any Tranche A Term Loan
Commitment or Tranche B Term Loan Commitment, as applicable, terminated pursuant
to Section 8.02) without the written consent of such Lender;

(c)
postpone any date fixed by this Agreement or any other Loan Document for any
payment or mandatory prepayment, or waive or reduce any such payment or
prepayment, of principal, interest, fees or other amounts due to the Lenders (or
any of them) hereunder or under any other Loan Document (including, but not
limited to, changes to Section 10.04(a) and (b)) without the written consent of
each Lender entitled to such payment;

(d)
reduce the principal of, or the rate of interest specified herein on, any Loan,
or (subject to clause (iii) of the proviso immediately following clause (i) of
this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender entitled to such
amount; provided, however, that only the consent of the Required Lenders shall
be necessary to (i) amend the definition of "Default Rate", (ii) amend any
financial covenant hereunder (or any defined term used therein) even if the
effect of such amendment would be to reduce the rate of interest on any Loan or
to reduce any fee payable hereunder or (iii) waive any obligation of the
Borrower to pay interest at the Default Rate with respect to any outstanding
Loans;

(e)
change Section 2.11 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender;

(f)
change any provision of this Section, the definition of "Applicable Percentage",
the definition of "Required Lenders," or any other provision hereof specifying
the number or percentage of Lenders required to amend, waive or otherwise modify
any rights hereunder or make any determination or grant any consent hereunder
without the written consent of each Lender;

(g)
release all or substantially all of the Collateral (other than as permitted by
the Loan Documents) in any transaction or series of related transactions,
without the written consent of each Lender;

(h)
release all or substantially all of the value of the Subsidiary Guaranty (other
than as permitted by the Loan Documents) without the written consent of each
Lender;

(i)
impose any greater restriction on the ability of any Lender to assign any of its
rights or obligations hereunder without the written consent of the Required
Lenders; or

(j)
change Section 6.17, the definition of "First Lien Cap", Section 8.01(m)(ii),
Section 8.03, Section 8.04, Section 10.01, Section 10.06(b) without the written
consent of each Lender;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; (ii) Section 10.06(h) may not be
amended, waived or otherwise modified without the consent of each Granting
Lender all or any part of whose Loans are being funded by an SPC at the time of
such amendment, waiver or other modification; and (iii) each of the Fee Letters
may be amended, or rights or privileges thereunder waived, in a writing executed
only by the parties thereto.  Notwithstanding anything to the contrary herein,
no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder or any other Loan Document (and any
amendment, waiver, consent or any other Loan Document which by its terms
requires the consent of all Lenders or each affected Lender may be effected with
the consent of the applicable Lenders other than Defaulting Lenders), nor shall
a Defaulting Lender's vote or status as a Lender be required in determining
majority, unanimity or other condition or effect of any vote, except that (x)
the Commitment of any Defaulting Lender may not be increased or extended without
the consent of such Lender and (y) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender that by its terms
affects any Defaulting Lender more adversely than other affected Lenders shall
require the consent of such Defaulting Lender.
If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Borrower may
replace such non-consenting Lender in accordance with Section 10.13; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Borrower to be made pursuant to this paragraph).
Section 10.02                                        Notices; Effectiveness;
Electronic Communication.
(a)
Notices Generally.  Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier or other electronic
transmission as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

 
(i)
if to the Borrower or the Administrative Agent, to the address, telecopier
number, electronic mail address or telephone number specified for such Person on
Schedule 10.02; and
 
(ii)
if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(b)
Electronic Communications.  Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent.  The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender's receipt of an acknowledgement from the intended recipient (such as by
the "return receipt requested" function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c)
Change of Address, Etc.  Each of the Borrower and the Administrative Agent may
change its address, telecopier or telephone number for notices and other
communications hereunder by notice to the other parties hereto.  Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Borrower and the Administrative
Agent.  In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.

(d)
Reliance by Administrative Agent and Lenders.  The Administrative Agent and the
Lenders shall be entitled to rely and act upon any notices (including telephonic
Loan Notices) purportedly given by or on behalf of the Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof.  The Borrower shall indemnify the Administrative Agent, each Lender and
the Related Parties of each of them from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower.  All telephonic notices to
and other telephonic communications with the Administrative Agent made pursuant
to this Agreement may be recorded by the Administrative Agent, and each of the
parties hereto hereby consents to such recording.

Section 10.03                                        No Waiver; Cumulative
Remedies.  No failure by any Lender or the Administrative Agent to exercise, and
no delay by any such Person in exercising, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
 
Section 10.04                                        Expenses; Indemnity; Damage
Waiver.
(a)
Costs and Expenses.  The Borrower shall pay (i) all reasonable out of pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii)  all out of pocket
expenses incurred by the Administrative Agent or any Lender (including the fees,
charges and disbursements of any counsel for the Administrative Agent or any
Lender) in connection with the enforcement or protection of its rights (A) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (B) in connection with the Loans made hereunder,
including all such out of pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans and (iii) all reasonable
fees, costs and expenses incurred by the Administrative Agent or its Affiliates
in connection with engaging a financial consultant by or at the request of the
Administrative Agent or the Required Lenders after the occurrence of a Default.

(b)
INDEMNIFICATION BY THE BORROWER.  THE BORROWER SHALL INDEMNIFY THE
ADMINISTRATIVE AGENT (AND ANY SUB-AGENT THEREOF) AND EACH LENDER, AND EACH
RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON BEING CALLED AN
"INDEMNITEE") AGAINST, AND HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND ALL
LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED EXPENSES (INCLUDING THE
REASONABLE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY INDEMNITEE)
INCURRED BY ANY INDEMNITEE OR ASSERTED AGAINST ANY INDEMNITEE BY ANY THIRD PARTY
OR BY THE BORROWER OR ANY OTHER LOAN PARTY ARISING OUT OF, IN CONNECTION WITH,
OR AS A RESULT OF (I) THE EXECUTION OR DELIVERY OF THIS AGREEMENT, ANY OTHER
LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE
PERFORMANCE BY THE PARTIES HERETO OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR
THEREUNDER, THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY,
INCLUDING THE TRANSACTION, OR, IN THE CASE OF THE ADMINISTRATIVE AGENT (AND ANY
SUB-AGENT THEREOF) AND ITS RELATED PARTIES ONLY, THE ADMINISTRATION OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS, (II) ANY LOAN OR THE USE OR PROPOSED USE
OF THE PROCEEDS THEREFROM, (III) ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF
HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY OWNED OR OPERATED BY THE BORROWER OR
ANY OF ITS SUBSIDIARIES, OR ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO
THE BORROWER OR ANY OF ITS SUBSIDIARIES, OR (IV) ANY ACTUAL OR PROSPECTIVE
CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING,
WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY, WHETHER BROUGHT BY A THIRD
PARTY OR BY THE BORROWER OR ANY OTHER LOAN PARTY, AND REGARDLESS OF WHETHER ANY
INDEMNITEE IS A PARTY THERETO, IN ALL CASES, WHETHER OR NOT CAUSED BY OR
ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OR STRICT LIABILITY OF THE INDEMNITEE; PROVIDED THAT SUCH INDEMNITY
SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES,
CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES (X) ARE DETERMINED BY A COURT
OF COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED
FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE OR (Y) RESULT
FROM A CLAIM BROUGHT BY THE BORROWER OR ANY OTHER LOAN PARTY AGAINST AN
INDEMNITEE FOR BREACH IN BAD FAITH OF SUCH INDEMNITEE'S OBLIGATIONS HEREUNDER OR
UNDER ANY OTHER LOAN DOCUMENT, IF THE BORROWER OR SUCH LOAN PARTY HAS OBTAINED A
FINAL AND NONAPPEALABLE JUDGMENT IN ITS FAVOR ON SUCH CLAIM AS DETERMINED BY A
COURT OF COMPETENT JURISDICTION.

(c)
Reimbursement by Lenders.  To the extent that the Borrower for any reason fails
to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof)
or any Related Party of any of the foregoing, each Lender severally agrees to
pay to the Administrative Agent (or any such sub-agent) or such Related Party,
as the case may be, such Lender's Applicable Percentage (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent) in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Administrative Agent (or any such sub-agent) in connection with such
capacity.  The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 2.10(d).

(d)
Waiver of Consequential Damages, Etc.  To the fullest extent permitted by
applicable law, the Borrower shall not assert, and the Borrower hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof.  No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.

(e)
Payments.  All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f)
Survival.  The agreements in this Section shall survive the resignation of the
Administrative Agent, the replacement of any Lender, the termination of the
Aggregate Commitments, the termination of the Loan Documents and the repayment,
satisfaction or discharge of all the other Obligations.

Section 10.05                                        Payments Set Aside.  To the
extent that any payment by or on behalf of the Borrower is made to the
Administrative Agent or any Lender, or the Administrative Agent or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share (without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds Rate
from time to time in effect.  The obligations of the Lenders under clause (b) of
the preceding sentence shall survive the payment in full of the Obligations and
the termination of this Agreement.
 
Section 10.06                                        Successors and Assigns.
(a)
Successors and Assigns Generally.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent and each Lender and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an Eligible Assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section, (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection (f)
of this Section, or (iv) to an SPC in accordance with the provisions of
subsection (h) of this Section (and any other attempted assignment or transfer
by any party hereto shall be null and void).  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b)
Assignments by Lenders.  Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

 
(i)
Minimum Amounts.
 
 
 
(A)
in the case of an assignment of the entire remaining amount of the assigning
Lender's Commitment under the Term Facility and the Loans at the time owing to
it under the Term Facility, no minimum amount need be assigned; and
 
 
 
(B)
in any case not described in subsection (b)(i)(A) of this Section, the aggregate
amount of the Commitment (which for this purpose includes Loans outstanding
thereunder) or, if the Commitment is not then in effect, the outstanding
principal balance of the Loans of the assigning Lender subject to each such
assignment, determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if "Trade Date"
is specified in the Assignment and Assumption, as of the Trade Date, shall not
be less than $1,000,000, unless each of the Administrative Agent and, so long as
no Event of Default has occurred and is continuing, the Borrower, otherwise
consents (each such consent not to be unreasonably withheld or delayed);
provided, however, that concurrent assignments to members of an Assignee Group
and concurrent assignments from members of an Assignee Group to a single
assignee (or to an Eligible Assignee and members of its Assignee Group) each
will be treated as a single assignment for purposes of determining whether such
minimum amount has been met; provided, further, that such minimum amount shall
not apply and the Borrower's consent shall not be required with respect to any
assignments made from a Lender to an Affiliate of such Lender or to an Approved
Fund that is an Affiliate of such Lender.
 
 
(ii)
Proportionate Amounts.  Each partial assignment shall be made as an assignment
of a proportionate part of all the assigning Lender's rights and obligations
under this Agreement with respect to the Loans or the Commitment assigned;
 
 
(iii)
Required Consents.  No consent shall be required for any assignment except to
the extent required by subsection (b)(i)(B) of this Section and, in addition,
the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments if such assignment is to
a Person that is not a Lender, an Affiliate of such Lender or an Approved Fund.
 
 
(iv)
Assignment and Assumption.  The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment.  For the avoidance
of doubt, no part of any such processing and recordation fee shall be payable by
or otherwise for the account of any Loan Party, directly or indirectly.  The
Eligible Assignee, if it is not a Lender, shall deliver to the Administrative
Agent an Administrative Questionnaire.
 
 
(v)
No Assignment to Certain Persons.  No such assignment shall be made (A) to the
Borrower or any of the Borrower's Affiliates or Subsidiaries, or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural person.
 
 
(vi)
Certain Additional Payments.  In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans in accordance with its
Applicable Percentage.  Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender's rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.02, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender.  The assignor shall, if its entire
Commitment was assigned, return each cancelled original Note of such assignor to
the Borrower following a request therefor.  Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.
(c)
Register.  The Administrative Agent, acting solely for this purpose as an agent
of the Borrower (and such agency being solely for tax purposes), shall maintain
at the Administrative Agent's Office a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitments of, and principal amounts of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the
"Register").  The entries in the Register shall be conclusive, and the Borrower,
the Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  In
addition, the Administrative Agent shall maintain on the Register information
regarding the designation, and revocation of designation, of any Lender as a
Defaulting Lender.  The Register shall be available for inspection by the
Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice. This Section 10.06(c) shall be interpreted, construed
and administered such that all Loans and are at all times maintained in
"registered form" within the meaning of Section 163(f), 871(h)(2) and 881(c)(2)
of the Code and any related United States Treasury Regulations (or any other
relevant or successor provisions of the Code or of such Treasury Regulations).

(d)
Participations.  Any Lender may at any time, without the consent of, or notice
to, the Borrower or the Administrative Agent, sell participations to any Person
(other than a natural person, a Defaulting Lender, a competitor of the Borrower
(as defined below), or the Borrower or the Borrower's Affiliates or
Subsidiaries) (each, a "Participant") in all or a portion of such Lender's
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans; provided that (i) such Lender's obligations
under this Agreement shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations and (iii) the Borrower, the Administrative Agent, and the Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender's rights and obligations under this Agreement.  As used above, a
"competitor" of the Borrower shall mean any Person principally engaged in the
business of providing contracting services to others with respect to oil and/or
gas exploration and production.  The Borrower shall, upon request of any Lender,
advise such Lender as to whether the Borrower considers a proposed Participant
to be a competitor.  Any such determination shall be made by the Borrower
promptly and in good faith.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant.  Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.02 and 3.04 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.11 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant's interest in the Loans (the
"Participant Register"); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register (including the identity
of any Participant or any information relating to a Participant's interest in
any commitments, loans, letters of credit or its other obligations under any
Loan Document) to any Person except to the extent that such disclosure is
necessary for Tax purposes.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary. 
This Section 10.06(d) shall be interpreted, construed and administered such that
all Loans and are at all times maintained in "registered form" within the
meaning of Section 163(f), 871(h)(2) and 881(c)(2) of the Code and any related
United States Treasury Regulations (or any other relevant or successor
provisions of the Code or of such Treasury Regulations).
(e)
Limitations upon Participant Rights.  A Participant shall not be entitled to
receive any greater payment under Section 3.04 than the applicable Lender would
have been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Borrower's prior written consent, which consent shall constitute the
express waiver by the Borrower of the foregoing limitation.

(f)
Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto, and all costs, fees and expenses related to any such pledge,
including the release thereof, shall be for the sole account of such Lender
(without, for the avoidance of doubt, direct or indirect reimbursement from any
Loan Party).

(g)
Electronic Execution of Assignments.  The words "execution," "signed,"
"signature," and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

(h)
Special Purpose Funding Vehicles.  Notwithstanding anything to the contrary
contained herein, any Lender (a "Granting Lender") may grant to a special
purpose funding vehicle of such Granting Lender identified as such in writing
from time to time by the Granting Lender to the Administrative Agent and the
Borrower (an "SPC") the option to provide all or any part of any Loan that such
Granting Lender would otherwise be obligated to make pursuant to this Agreement;
provided that (i) nothing herein shall constitute a commitment by any SPC to
fund any Loan, and (ii) if an SPC elects not to exercise such option or
otherwise fails to make all or any part of such Loan, the Granting Lender shall
be obligated to make such Loan pursuant to the terms hereof or, if it fails to
do so, to make such payment to the Administrative Agent as is required under
Section 2.10(b)(ii).  Each party hereto hereby agrees that (i) neither the grant
to any SPC nor the exercise by any SPC of such option shall increase the costs
or expenses or otherwise increase or change the obligations of the Borrower
under this Agreement (including its obligations under Section 3.04), (ii) no SPC
shall be liable for any indemnity or similar payment obligation under this
Agreement for which a Lender would be liable, and (iii) the Granting Lender
shall for all purposes, including the approval of any amendment, waiver or other
modification of any provision of any Loan Document, remain the lender of record
hereunder.  The making of a Loan by an SPC hereunder shall utilize the
Commitment of the Granting Lender to the same extent, and as if, such Loan were
made by such Granting Lender.  In furtherance of the foregoing, each party
hereto hereby agrees (which agreement shall survive the termination of this
Agreement) that, prior to the date that is one year and one day after the
payment in full of all outstanding commercial paper or other senior debt of any
SPC, it will not institute against, or join any other Person in instituting
against, such SPC any bankruptcy, reorganization, arrangement, insolvency, or
liquidation proceeding under the laws of the United States or any State
thereof.  Notwithstanding anything to the contrary contained in this Section
10.06, any SPC may (i) with notice to, but without prior consent of the Borrower
and the Administrative Agent and with the payment of a processing fee in the
amount of $3,500 (which processing fee may be waived by the Administrative Agent
in its sole discretion), assign all or any portion of its right to receive
payment with respect to any Loan to its Granting Lender and (ii) disclose on a
confidential basis as provided herein any non-public information relating to its
funding of Loans to any rating agency, commercial paper dealer or provider of
any surety or Guarantee or credit or liquidity enhancement to such SPC.

Section 10.07                                        Treatment of Certain
Information; Confidentiality.  Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its Affiliates and to its and
its Affiliates' respective partners, directors, officers, employees, agents,
advisors and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process (and
in each such case, such Person shall, if permitted by law, notify the Borrower
of such occurrence as soon as reasonably practicable following the service of
any such process on such Person), (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement,
(ii) any pledgee referred to in Section 10.06(f), or (iii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower and its obligations, (g) with the consent of the
Borrower, (h) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
the Administrative Agent, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower or (i) as part of
such Lender's or the Administrative Agent's normal reporting, rating or review
procedure (including normal credit rating and pricing process), or to existing
or prospective investors in connection with such Person's or any of its
Affiliates' normal fundraising through private placement memoranda or
information or reporting activities at a customary level of detail, provided
that Information disclosed pursuant to this Section 10.07(i) shall consist of
materials prepared by the Administrative Agent or its Affiliates that reference
or are derived from the Information (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential).
For purposes of this Section, "Information" means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary, or
any Affiliate of any of them, or any of their respective businesses, other than
any such information that is available to the Administrative Agent or any Lender
on a nonconfidential basis prior to disclosure by the Borrower or any
Subsidiary, provided that, in the case of information received from the Borrower
or any Subsidiary after the date hereof, such information is clearly identified
at the time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws.
Section 10.08                                        Right of Setoff.  If an
Event of Default shall have occurred and be continuing, each Lender and each of
their respective Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by applicable law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender or any such Affiliate to or for the
credit or the account of the Borrower against any and all of the obligations of
the Borrower now or hereafter existing under this Agreement or any other Loan
Document to such Lender, irrespective of whether or not such Lender shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of the Borrower may be contingent or unmatured or are owed to a
branch or office of such Lender different from the branch or office holding such
deposit or obligated on such indebtedness; provided, that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.12 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff. 
The rights of each Lender and their respective Affiliates under this Section are
in addition to other rights and remedies (including other rights of setoff) that
such Lender or their respective Affiliates may have.  Each Lender agrees to
notify the Borrower and the Administrative Agent promptly after any such setoff
and application, provided that the failure to give such notice shall not affect
the validity of such setoff and application.
 
Section 10.09                                        Interest Rate Limitation. 
Notwithstanding anything to the contrary contained in any Loan Document, the
interest (including amounts not so denominated but deemed to be "interest" under
applicable law) charged, paid, collected, taken, reserved, or agreed to be paid
under any Loan Document shall not exceed the maximum amount or maximum rate of
non-usurious interest permitted to be contracted for, charged, collected,
reserved, taken or received by applicable Law (the "Maximum Amount" and the
"Maximum Rate", as the case may be).  If the Administrative Agent or any Lender
shall contract for, charge, collect, reserve, take or receive such interest in
an amount that exceeds the Maximum Amount or calculated at the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to the Borrower, and in no event shall any
Person ever be liable for the payment of unearned interest on, or in respect or
as a part of, the Obligations.  In determining whether the interest contracted
for, charged, collected, reserved, taken or received exceeds the Maximum Amount
or an amount calculated at the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.
 
Section 10.10                                        Counterparts; Integration;
Effectiveness.  This Agreement may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  This Agreement and the other Loan Documents constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof.  Except as provided in Section 4.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
that, when taken together, bear the signatures of each of the other parties
hereto.  Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or electronic transmission shall be effective as delivery
of an original manually executed counterpart of this Agreement.
 
Section 10.11                                        Survival of Representations
and Warranties.  All representations and warranties made hereunder and in any
other Loan Document or other document delivered pursuant hereto or thereto or in
connection herewith or therewith shall survive the execution and delivery hereof
and thereof.  Such representations and warranties have been or will be relied
upon by the Administrative Agent and each Lender, regardless of any
investigation made by the Administrative Agent or any Lender or on their behalf
and notwithstanding that the Administrative Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied.
 
Section 10.12                                        Severability.  If any
provision of this Agreement or the other Loan Documents is held to be illegal,
invalid or unenforceable, (a) the legality, validity and enforceability of the
remaining provisions of this Agreement and the other Loan Documents shall not be
affected or impaired thereby and (b) the parties shall endeavor in good faith
negotiations to replace the illegal, invalid or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.  Without limiting the
foregoing provisions of this Section 10.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, then such provisions shall be deemed to be in effect
only to the extent not so limited.
 
Section 10.13                                        Replacement of Lenders.  If
(i) any Lender (A) requests compensation under Section 3.04 or (B) is a
Defaulting Lender, or (ii) the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.01, then in each case the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by, Section
10.06), all of its interests, rights and obligations under this Agreement and
the related Loan Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment),
provided that:
(a)
the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);

(b)
such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts);

(c)
in the case of any such assignment resulting from a claim for compensation under
Section 3.04, a notice pursuant to Section 3.02 (which notice is not given by
other similarly situated Lenders) not followed by the designation of a different
Lending Office or assignment to another office, branch or affiliate as provided
in Section 3.06(a), or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(d)
such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
Section 10.14                                        Governing Law;
Jurisdiction; Etc.
(a)
GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

(b)
SUBMISSION TO JURISDICTION.  EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY LEGAL ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR
IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT
OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OF ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c)
WAIVER OF VENUE.  EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d)
SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

Section 10.15                                        Waiver of Jury Trial.  EACH
PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
 
Section 10.16                                        No Advisory or Fiduciary
Responsibility.  In connection with all aspects of each transaction contemplated
hereby (including in connection with any amendment, waiver or other modification
hereof or of any other Loan Document), the Borrower acknowledges and agrees
that: (i)(A) the arranging and other services regarding this Agreement provided
by the Administrative Agent, are arm's-length commercial transactions between
the Borrower and its respective Affiliates, on the one hand, and the
Administrative Agent, on the other hand, (B) the Borrower has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) the Borrower is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii)(A) the Administrative Agent is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Borrower or any of its Affiliates or any
other Person and (B) the Administrative Agent does not have any obligation to
the Borrower or any of its Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Administrative Agent and its respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower and its Affiliates, and the
Administrative Agent does not have any obligation to disclose any of such
interests to the Borrower or any of its Affiliates.  To the fullest extent
permitted by law, the Borrower hereby waives and releases any claims that it may
have against the Administrative Agent with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.
 
Section 10.17                                        Collateral and Guaranty
Matters.
(a)
Liens granted to or held by the Administrative Agent under any Loan Document
shall be released as follows:  (i) with respect to all such Liens, upon
termination of the Aggregate Commitments and payment in full of all Obligations
(other than contingent indemnification Obligations); (ii) with respect to any
Lien on property that is Disposed of or to be Disposed of as part of or in
connection with any Disposition permitted hereunder or under any other Loan
Document or under the First Lien Credit Agreement, automatically upon such
Disposition thereof; and (iii) with respect to any other Lien, and subject to
Section 10.01, upon approval, authorization or ratification in writing by the
Required Lenders of such release thereof.

(b)
Subsidiary Guarantors shall be released from their respective Obligations under
the Loan Documents as follows:  (i) with respect to all Subsidiary Guarantors,
upon termination of the Aggregate Commitments and payment in full of all
Obligations (other than contingent indemnification Obligations) (provided that
the foregoing release shall not apply to any obligations that expressly survive
the termination of the applicable Loan Document, repayment of the Obligations or
termination of the Aggregate Commitments); (ii) with respect to any Person that
ceases to be a Subsidiary as a result of a transaction permitted hereunder,
automatically upon such Person so ceasing to be a Subsidiary, and (iii) with
respect to any other release of a Subsidiary Guarantor, and subject to Section
10.01, upon approval, authorization or ratification in writing by the Required
Lenders of such release thereof.

(c)
The Administrative Agent will, at the Borrower's expense, timely execute and
deliver such documents and notices and take such other actions as the Borrower
may reasonably request to evidence the release of any Lien or Subsidiary
Guarantor in accordance with this Section 10.17.

Section 10.18                                        USA PATRIOT Act Notice. 
Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the "Act"), it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the Act.
 
Section 10.19                                        Intercreditor Agreement. 
The Administrative Agent is hereby authorized on behalf of the Lenders to enter
into the Intercreditor Agreement and each Lender hereby agrees that it will be
bound by and will take no actions contrary to the provisions of the
Intercreditor Agreement.  Once executed and delivered by the parties thereto,
the Intercreditor Agreement shall be binding on such Lender and its successors
and assigns, as if it were a party thereto.
 
Section 10.20                                        ENTIRE AGREEMENT.  THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES.

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 
CAL DIVE INTERNATIONAL, INC.
 
By:
/s/ Brent Smith
Name:
Brent Smith
Title:
Chief Financial Officer and Treasurer
 
ADMINISTRATIVE AGENT:
 


ABC FUNDING, LLC,
as Administrative Agent
 
 By:
Summit Partners Credit Advisors, L.P.
 Its:
Manager
   By:
Summit Master Company, LLC
 Its:
General Partner
 
By:
/s/ Todd Hearle
Name:
Todd Hearle
Title:
Authorized Signatory
 
LENDERS:
 
SUMMIT PARTNERS CREDIT FUND, L.P.,
as a Lender
 
By:
Summit Partners Credit GP, L.P.
Its:
General Partner
 
 
 By:
Summit Partners Credit GP, LLC
 Its: General Partner  
By:
/s/ Todd Hearle
Name:
Todd Hearle
Title:
Authorized Signatory
 
SUMMIT PARTNERS CREDIT FUND A-1, L.P.,
as a Lender
 
By:
Summit Partners Credit GP A-1 , L.P.
Its:
General Partner
 
 
By:
Summit Partners Credit GP A-1, LLC
 Its:
General Partner
 
By:
/s/ Todd Hearle
Name:
Todd Hearle
Title:
Authorized Signatory
 
SUMMIT PARTNERS CREDIT FUND A-2, L.P.,
as a Lender
 
By:
Summit Partners Credit GP A-2, L.P.
Its:
General Partner
 
 
 By:
Summit Partners Credit GP A-2, LLC
 Its:
General Partner
 
By:
/s/ Todd Hearle
Name:
Todd Hearle
Title:
Authorized Signatory
 
SUMMIT INVESTORS I, LLC,
as a Lender
 
By:
Summit Investors Management, LLC
Its:
Manager
 
 
By:
Summit Partners, L.P.
Its:
Manager
 
 
By:
Summit Master Company, LLC
Its:
General Partner
 
 
By:
/s/ Todd Hearle
Name:
Todd Hearle
Title:
Authorized Signatory
 
SUMMIT INVESTORS I (UK), L.P.,
as a Lender
 
By:
Summit Investors Management, LLC
Its:
General Partner
 
 
By:
Summit Partners, L.P.
Its:
Manager
 
 
By:
Summit Master Company, LLC
Its:
General Partner
 
 
By:
/s/ Todd Hearle
Name:
Todd Hearle
Title:
Authorized Signatory
   SUMMIT PARTNERS CREDIT OFFSHORE INTERMEDIATE FUND, L.P.
as a Lender    By:
Summit Partners Credit GP, L.P.
 Its:
General Partner
   By:
Summit Partners Credit GP, LLC
 Its:
General Partner
   By:
/s/ Todd Hearle
 Name:
Todd Hearle
 Title:
Authorized Signatory
  WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender    By: /s/ Adam D. Salter
 Name: Adam D. Salter  Title: Managing Director    TEACHERS INSURANCE AND
ANNUITY ASSOCIATION OF AMERICA, as a Lender    By: /s/ Jason Strife  Name: Jason
Strife  Title: Director

[Signature Page to Second Amendment to Credit Agreement]

--------------------------------------------------------------------------------


 
EXHIBIT A
FORM OF LOAN NOTICE
Date:  ___________, _____
To:            ABC Funding, LLC, as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Amended and Restated Credit Agreement, dated
as of May 9, 2014 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the "Agreement;" the terms defined
therein being used herein as therein defined), among Cal Dive International,
Inc., a Delaware corporation (the "Borrower"), the Lenders from time to time
party thereto, and ABC Funding, LLC, as Administrative Agent.
The undersigned hereby requests (select one):
___ A Borrowing of Term Loans
___ A Conversion of Term Loans
___ A Continuation of Term Loans
(i)
On _________________________ (a Business Day).

(ii)
In the amount of $________________.

(iii)
Comprised of ________________ [Type of Loan Requested]

All conditions precedent to the making of the Borrowing set forth in Section
4.02(a) and (b) of the Credit Agreement have been satisfied.
CAL DIVE INTERNATIONAL, INC.


By:                                                  
                                                         
Name:                                                                                                  
Title:                                                             
                                        

--------------------------------------------------------------------------------

 


EXHIBIT B
FORM OF NOTE
Date:  ___________, _____
FOR VALUE RECEIVED, the undersigned (the " Borrower") hereby promises to pay to
_____________________ or registered assigns (the "Lender"), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of the Loan from time to time made by the Lender to the Borrower under that
certain Amended and Restated Credit Agreement, dated as of May 9, 2014 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the "Agreement;" the terms defined therein being used herein as
therein defined), among CAL DIVE INTERNATIONAL, INC., a Delaware corporation,
each lender from time to time party thereto, and ABC FUNDING, LLC, a Delaware
limited liability company, as Administrative Agent.
The Borrower promises to pay interest on the unpaid principal amount of such
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement.  All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Lenders in Dollars in immediately available funds at the
Administrative Agent's Office.  If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.
This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein.  Upon the occurrence and continuation of one or
more of the Events of Default specified in the Agreement, all amounts then
remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement.  Loans made by the
Lender shall be evidenced by one or more loan accounts or records maintained by
the Lender in the ordinary course of business. The Lender may also attach
schedules to this Note and endorse thereon the date, amount and maturity of its
Loans and payments with respect thereto.
The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

--------------------------------------------------------------------------------





THIS  NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.


CAL DIVE INTERNATIONAL, INC.


By:__________________________
Name:                Brent D. Smith
Title:                Chief Financial Officer and Treasurer



--------------------------------------------------------------------------------

 
EXHIBIT C
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (this "Assignment and Assumption") is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] Assignor identified in item 1 below   ([the][each, an]) "Assignor")
and [the][each] Assignee identified in item 2 below ([the][each ,  an]
"Assignee").  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees] hereunder are several and not
joint.]  Capitalized terms used but not defined herein shall have the meanings
given to them in the Amended and Restated Credit Agreement identified below (the
"Credit Agreement"), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.
For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor's][the
respective Assignors'] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the Term Facility and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of [the
Assignor (in its capacity as a Lender)][the respective Assignors (in their
respective capacities as Lenders)] against any Person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any]   Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] " Assigned
Interest ").  Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.
1. Assignor[s]:
2. Assignee[s]:   [for each Assignee, indicate [Affiliate][Approved Fund] of
[identify Lender]]
3. Borrower:  Cal Dive International, Inc.
4. Administrative Agent: ABC Funding, LLC, as the administrative agent under the
Credit Agreement
5. Credit Agreement:  Credit Agreement, dated as of [______], 2014, among the
Borrower, the Lenders from time to time party thereto, and the Administrative
Agent, as from time to time amended, supplemented or otherwise modified
6. Assigned Interest[s]:
Assignor[s]
Assignee[s]
Aggregate
Amount of
Commitment/Loans
for all Lenders*
Amount of
Commitment / Loans
Assigned*
Percentage
Assigned of
Commitment / Loans
 
 
$______________
$___________
 
 
 
$______________
$___________
 
 
 
$______________
$___________
 



7. [Trade Date:     __________________]**
Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
*   Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.
**   To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

--------------------------------------------------------------------------------


 


The terms set forth in this Assignment and Assumption are hereby agreed to:
 
ASSIGNOR
[NAME OF ASSIGNOR]






By:                                                                      
Title:                                                                      




ASSIGNEE
[NAME OF ASSIGNEE]






By:                                                                      
Title:                                                                      


[Consented to and] *** Accepted:


ABC FUNDING, LLC, as
Administrative Agent






By:                                                                
Title:                                                                


*** To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

--------------------------------------------------------------------------------

 


ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
 
1. Representations and Warranties.
1.1. Assignor.  [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower and any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower and any of its Subsidiaries or Affiliates or any
other Person of any of their respective obligations under any Loan Document.
1.2. Assignee.  [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.06(b)(iii) and (v)
of the Credit Agreement (subject to such consents, if any, as may be required
under Section 10.06(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of [the][the relevant] Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the][such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the][such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received a copy of the Credit
Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to Section
6.01 thereof, as applicable, and such other documents and information as it
deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi)  it has, independently and without reliance upon the Administrative Agent
or any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) if it is a Foreign Lender, attached hereto is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance upon the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
2. Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.
3. General Provisions.  This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and permitted assigns.  This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

--------------------------------------------------------------------------------

EXHIBIT D
FORM OF COMPLIANCE CERTIFICATE


Financial Statement
Date:                                                                                     ,


To:            ABC Funding, LLC., as Administrative Agent

Ladies and Gentlemen:
Reference is made to that certain Amended and Restated Credit Agreement, dated
as of May 9, 2014 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the "Agreement;" the terms defined
therein being used herein as therein defined) among Cal Dive International,
Inc., a Delaware corporation (the "Borrower"), the Lenders from time to time
party thereto, and ABC Funding, LLC.
The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the  of the Borrower, and that, as such, he/she is authorized to
execute and deliver this Certificate to the Administrative Agent on the behalf
of the Borrower, and that:
[Use following paragraph 1 for fiscal year-end financial statements]

[Attached hereto as Schedule 1][Filed with the Borrower's Form 10-K for the year
ended ___________, 20__ and delivered in accordance with Section 6.01 of the
Agreement] are the year-end audited financial statements required by
Section 6.01(a) of the Agreement for the fiscal year of the Borrower, ended as
of the above date, together with the report and opinion of an independent
certified public accountant required by such section.
[Use following paragraph 1 for fiscal quarter-end financial statements]

[Attached hereto as Schedule 1][Filed with the Borrower's  Form 10-Q for the
quarter ended ___________, 20__ and delivered in accordance with Section 6.01 of
the Agreement] are the unaudited financial statements required by
Section 6.01(b) of the Agreement for the fiscal quarter of the Borrower, ended
as of the above date.  Such financial statements fairly present the financial
condition, results of operations and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes.
The undersigned is familiar with the terms of the Agreement and has made, or has
caused to be made under his/her supervision, a review of the transactions and
condition (financial or otherwise) of the Borrower and its Subsidiaries during
the accounting period covered by the attached financial statements with a view
to determine whether during such fiscal period the Borrower performed and
observed all its Obligations under the Loan Documents, and
[select one:]

[to the best knowledge of the undersigned during such fiscal period, the
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it, and no Default has occurred and is continuing.]
--or--
[to the best knowledge of the undersigned during such fiscal period, the
following covenants or conditions have not been performed or observed and the
following is a list of each such Default and its nature and status:]
The representations and warranties of the Borrower contained in Article V of the
Agreement, and any representations and warranties of the Borrower that are
contained in any document furnished at any time under or in connection with the
Loan Documents, are true and correct in all material respects on and as of the
date hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects as of such earlier date, and except that for purposes
of this Compliance Certificate, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 of the Agreement shall be deemed to
refer to the most recent statements furnished pursuant to clauses (a) and (b)
respectively, of Section 6.01 of the Agreement, including the statements in
connection with which this Compliance Certificate is delivered.
The financial covenant analyses and information (including information relating
to the calculation of the "Consolidated Applicable Margin Leverage Ratio") set
forth on Schedules 2 and 3 attached hereto are true and accurate on and as of
the date of this Certificate.

--------------------------------------------------------------------------------

To the best knowledge of the undersigned, the undersigned is not aware of (x)
any material payables that could result in a Lien on any of the Collateral or
(y) any filed or unfiled Liens on any vessel (other than Permitted Liens)[, in
each case, other than as set forth on Schedule 4 attached hereto].
IN WITNESS WHEREOF, the undersigned has executed this Certificate as
of                                        ,                          .
CAL DIVE INTERNATIONAL, INC.
 
By:
 
Name:
 
Title:
 

 

--------------------------------------------------------------------------------



For the Quarter/Year ended ___________________("Statement Date")


SCHEDULE 2
to the Compliance Certificate
($ in 000's)


I.
Section 7.11(a) – Consolidated Fixed Charge Coverage Ratio.
 
 
 
 
 
 
A.
Consolidated EBITDA for the relevant period
as shown on Schedule 3 hereto:
$
 
 
 
 
 
 
 
B.
Maintenance Capital Expenditures for such period:1
$
 
 
 
 
 
 
 
C.
Cash Taxes paid during such period:
$
 
 
 
 
 
 
 
D.
Aggregate principal amount of all scheduled principal
payments or redemptions or similar acquisitions for value
of outstanding debt for borrowed money for such period:2
$
 
 
 
 
 
 
 
E.
Scheduled interest payments for such period:
$
 
 
 
 
 
 
 
F.
Consolidated Fixed Charge Coverage Ratio
(Line I.A – Line I.B – Line I.C) ¸ (Line I.D + Line I.E):
 
_____ to 1.00
 
 
 
 
 
 
 
Minimum Required:
 
[___ to 1.00]
 
 
 
 
 
II.
Definition of Consolidated Applicable Margin Leverage Ratio.
 
 
 
 
 
 
A.
Consolidated Funded Indebtedness at Statement Date:
$
 
 
 
 
 
 
 
B.
Consolidated EBITDA for the relevant period as set forth
on Schedule 3 hereto:
$
 
 
 
 
 
 
 
C.
+/- adjustments to EBITDA for Acquisitions/Dispositions:
$
 
 
 
 
 
 
 
D.
Consolidated Applicable Margin Leverage Ratio
(Line III.A) ¸ (Line III.C +/- Line III.D):
 
_____ to 1.00
Applicable Margin Level:
Level [___ ]
III.
Section 7.11(c) – Consolidated Secured Leverage Ratio.
 
 
 
 
 
 
A.
Consolidated Funded Indebtedness at Statement Date:3
$
 
 
 
 
 
 
 
B.
Indebtedness hereunder and  any other Indebtedness of the Borrower and its
Subsidiaries on a consolidated basis that secured by a Lien
$
 
 
 
 
 
 
 
C.
Consolidated EBITDA for the relevant period as set forth
on Schedule 3 hereto:
$
 
 
 
 
 
 
 
D.
+/- adjustments to EBITDA for Acquisitions/Dispositions:
$
 
 
 
 
 
 
 
E.
Consolidated Secured Leverage Ratio
(Line III.A + III.B) ¸ (Line III.C +/- Line III.D):
 
_____ to 1.00
 
 
 
 
 
 
 
Maximum permitted:
 
[___ to 1.00]
IV.
Section 7.11(d) - Minimum Consolidated EBITDA
 
 
 
 
 
 
A.
Consolidated EBITDA for the relevant period as set forth
on Schedule 3 hereto:
$
 
 
 
 
 
 
 
 
Minimum Required
$
 
 
 
 
 
 
V.
Section 7.12 -- Capital Expenditures.
 
 
 
 
 
 
A.
Capital Expenditures made during fiscal year to date4
$
 
 
 
 
 
 
 
B.
Maximum permitted Capital Expenditures per fiscal year
$
22,000,000
 
 
 
 
 
 
C.
Excess (deficit) for covenant
compliance5                                                                                                              
$
 

________________

1 For purposes of determining "Maintenance Capital Expenditures" for calculation
of the Consolidated Fixed Charge Coverage Ratio, the Net Cash Proceeds received
by the Borrower and its Subsidiaries for such period from Dispositions of any
capital asset that is not a Mortgaged Vessel shall reduce such calculation.

2 Excluding the redemption of the term loans under the First Lien Credit
Agreement before the Closing Date with the Net Cash Proceeds from the issuance
of the Indebtedness incurred pursuant to the Agreement.

3 For purposes of determining "Consolidated Funded Indebtedness", the
outstanding principal amount of any Qualified Convertible Indebtedness,
Refinanced Qualified Convertible Indebtedness, Indebtedness incurred hereunder
and Indebtedness incurred under Section 7.03(f) and 7.03(q) of the Agreement on
such date shall be excluded from such determination.

4 Line IV.A excludes all Capital Expenditures made during fiscal year to date
for assets acquired, constructed, improved, enlarged, developed, re-constructed
or repaired with proceeds from a Recovery Event or Asset Disposition, to the
extent of such proceeds.  Line IV.A also excludes all Maintenance Capital
Expenditures.

5 For or any fiscal year, (a) if  the full amount of the Capital Expenditure
Basket for such fiscal year is not utilized, such unutilized amount up to a
maximum amount of $5,000,000 (exclusive of any amounts carried over from the
prior fiscal year, the "Carry-Over Amount") may be utilized in the immediately
succeeding fiscal year (the "Succeeding Fiscal Year") and (b) if  the full
amount of the Capital Expenditure Basket for such fiscal year and any applicable
Carry-Over Amount is utilized, the Borrower and the Subsidiaries may borrow an
amount not to exceed $5,000,000 from the Succeeding Fiscal Year's Capital
Expenditure Basket (the "Borrowed Amount") thereby reducing the Succeeding
Fiscal Year's Capital Expenditure Basket by such Borrowed Amount; provided,
further, that neither (i) the Carry-Over Amount applicable to a particular
Succeeding Fiscal Year or (ii) any Borrowed Amount may be used in that fiscal
year until the amount permitted above to be expended in such fiscal year has
first been used in full.  Notwithstanding anything to the contrary contained in
this Section 7.12, if Consolidated EBITDA exceeds $65,000,000 for any fiscal
year, the Capital Expenditure Basket for the Succeeding Fiscal Year shall be
increased by an amount equal to 30% of the amount of such Consolidated EBITDA in
excess of $65,000,000 for such fiscal year.






--------------------------------------------------------------------------------





For the Quarter/Year ended ___________________("Statement Date")
SCHEDULE 3
to the Compliance Certificate
($ in 000's)
Consolidated EBITDA
(in accordance with the definition of Consolidated EBITDA
as set forth in the Agreement)


Consolidated
EBITDA

Quarter
Ended
__________

Quarter
Ended
__________

Quarter
Ended
__________

Quarter
Ended
__________
Twelve
Months
Ended
__________
Consolidated
Net Income
 
 
 
 
 
+ Consolidated Interest Charges
 
 
 
 
 
+ income taxes
 
 
 
 
 
+ depreciation expense
 
 
 
 
 
+ amortization expense
 
 
 
 
 
+ non-recurring charges or losses
 
 
 
 
 
+ non-capitalized transaction costs of Transaction
 
 
 
 
 
+ non-cash stock-based compensation
 
 
 
 
 
- non-recurring items
 
 
 
 
 
- net income from non Subsidiaries (to extent included in Consolidated Net
Income)
 
 
 
 
 
+ cash dividends and distributions from non Subsidiaries
 
 
 
 
 
+/- adjustments to EBITDA for non Wholly Owned Subsidiaries
 
 
 
 
 
= Consolidated EBITDA
 
 
 
 
 




--------------------------------------------------------------------------------



SCHEDULE 4
to the Compliance Certificate


[Description of (x) any material payables that could result in a Lien on any of
the Collateral or (y) any filed or unfiled Liens on any vessel (other than
Permitted Liens)]
 
 
 

--------------------------------------------------------------------------------

 
 